Exhibit 10.1

 

 

CREDIT AGREEMENT

 

dated as of

 

December 13, 2010

 

among

 

GT SOLAR INTERNATIONAL, INC.,

as Borrower,

 

THE LENDERS PARTY HERETO

 

and

 

CREDIT SUISSE AG,

as Administrative Agent and Collateral Agent

 

--------------------------------------------------------------------------------

 

CREDIT SUISSE SECURITIES (USA) LLC,

as Sole Bookrunner

 

CREDIT SUISSE SECURITIES (USA) LLC
and
HSBC BANK USA, NATIONAL ASSOCIATION,

as Joint Lead Arrangers

 

CREDIT SUISSE SECURITIES (USA) LLC
and
RBS CITIZENS, NATIONAL ASSOCIATION

as Co-Syndication Agents

 

CREDIT SUISSE AG
and
HSBC BANK USA, NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

and

 

BANK OF AMERICA, N.A.,

as Issuing Bank

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

Page

 

 

ARTICLE 1

 

DEFINITIONS

 

 

 

Section 1.01.   Defined Terms

1

Section 1.02.   Terms Generally

27

Section 1.03.   Pro Forma Calculations

27

Section 1.04.   Classification of Loans and Borrowings

28

Section 1.05.   Letter Of Credit Amount

28

 

 

ARTICLE 2

 

THE CREDITS

 

 

 

Section 2.01.   Commitments

28

Section 2.02.   Loans

28

Section 2.03.   Borrowing Procedure

30

Section 2.04.   Evidence of Debt; Repayment of Loans

30

Section 2.05.   Fees

31

Section 2.06.   Interest on Loans

32

Section 2.07.   Default Interest

32

Section 2.08.   Alternate Rate of Interest

32

Section 2.09.   Termination and Reduction of Commitments

33

Section 2.10.   Conversion and Continuation of Borrowings

33

Section 2.11.   Repayment Of Term Borrowings

35

Section 2.12.   Voluntary Prepayment

36

Section 2.13.   Mandatory Prepayments

36

Section 2.14.   Reserve Requirements; Change In Circumstances

38

Section 2.15.   Change In Legality

39

Section 2.16.   Breakage

40

Section 2.17.   Pro Rata Treatment

40

Section 2.18.   Sharing of Setoffs

41

Section 2.19.   Payments

41

Section 2.20.   Taxes

42

Section 2.21.   Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate

43

Section 2.22.   [reserved]

45

Section 2.23.   Letters of Credit

45

 

 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 3.01.   Organization; Powers

55

Section 3.02.   Authorization

55

Section 3.03.   Enforceability

56

 

i

--------------------------------------------------------------------------------


 

Section 3.04.   Governmental Approvals

56

Section 3.05.   Financial Statements

56

Section 3.06.   No Material Adverse Change

56

Section 3.07.   Title To Properties; Possession Under Leases

56

Section 3.08.   Subsidiaries

57

Section 3.09.   Litigation; Compliance With Laws

57

Section 3.10.   Agreements

57

Section 3.11.   Federal Reserve Regulations

58

Section 3.12.   Investment Company Act

58

Section 3.13.   Use of Proceeds

58

Section 3.14.   Tax Returns

58

Section 3.15.   No Material Misstatements

58

Section 3.16.   Employee Benefits

58

Section 3.17.   Environmental Matters

59

Section 3.18.   Insurance

59

Section 3.19.   Security Documents

59

Section 3.20.   Location of Real Property and Leased Premises

60

Section 3.21.   Labor Matters

60

Section 3.22.   Solvency

61

Section 3.23.   Sanctioned Persons

61

Section 3.24.   Foreign Corrupt Practices Act

61

 

 

ARTICLE 4

 

CONDITIONS OF LENDING

 

 

 

Section 4.01.   All Credit Events

62

Section 4.02.   First Credit Event

62

 

 

ARTICLE 5

 

AFFIRMATIVE COVENANTS

 

 

 

Section 5.01.   Existence; Compliance with Laws; Businesses and Properties

65

Section 5.02.   Insurance

65

Section 5.03.   Obligations and Taxes

66

Section 5.04.   Financial Statements, Reports, etc

66

Section 5.05.   Litigation and Other Notices

68

Section 5.06.   Information Regarding Collateral

68

Section 5.07.   Maintaining Records; Access to Properties and Inspections;
Maintenance Of Ratings

69

Section 5.08.   Use of Proceeds

69

Section 5.09.   Employee Benefits

69

Section 5.10.   Compliance with Environmental Laws

70

Section 5.11.   Preparation of Environmental Reports

70

Section 5.12.   Further Assurances

70

Section 5.13.   Pledged Cash Coverage

71

Section 5.14.   Post-closing Items

71

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 6

 

NEGATIVE COVENANTS

 

 

 

Section 6.01.   Indebtedness

72

Section 6.02.   Liens

73

Section 6.03.   Sale and Lease-back Transactions

75

Section 6.04.   Investments, Loans and Advances

76

Section 6.05.   Mergers, Consolidations, Sales of Assets and Acquisitions

78

Section 6.06.   Restricted Payments; Restrictive Agreements

78

Section 6.07.   Transactions with Affiliates

79

Section 6.08.   Business of Borrower and Subsidiaries

80

Section 6.09.   Other Indebtedness and Agreements

80

Section 6.10.   Capital Expenditures

80

Section 6.11.   Fixed Charge Coverage Ratio

80

Section 6.12.   Maximum Leverage Ratio

81

Section 6.13.   Fiscal Year

81

 

 

ARTICLE 7

 

EVENTS OF DEFAULT

 

 

 

ARTICLE 8

 

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

 

 

 

ARTICLE 9

 

MISCELLANEOUS

 

 

 

Section 9.01.   Notices, Electronic Communications

87

Section 9.02.   Survival of Agreement

89

Section 9.03.   Binding Effect

89

Section 9.04.   Succesors and Assigns

90

Section 9.05.   Expenses; Indemnity

94

Section 9.06.   Right of Setoff

95

Section 9.07.   Applicable Law

96

Section 9.08.   Waivers; Amendment

96

Section 9.09.   Interest Rate Limitation

97

Section 9.10.   Entire Agreement

97

Section 9.11.   WAIVER OF JURY TRIAL

98

Section 9.12.   Severability

98

Section 9.13.   Counterparts

98

Section 9.14.   Headings

98

Section 9.15.   Jurisdiction; Consent to Service of Process

98

Section 9.16.   Confidentiality

99

Section 9.17.   Lender Action

100

Section 9.18.   USA PATRIOT Act Notice

100

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

Schedule 1.01(a)

-

Existing Letters of Credit

Schedule 1.01(b)

-

Subsidiary Guarantors

Schedule 1.01(c)

-

Mortgaged Property

Schedule 1.01(d)

-

Licensed Intellectual Property

Schedule 2.01

-

Lenders and Commitments

Schedule 3.08

-

Subsidiaries

Schedule 3.09

-

Litigation

Schedule 3.17

-

Environmental Matters

Schedule 3.18

-

Insurance

Schedule 3.19(a)

-

UCC Filing Offices

Schedule 3.19(c)

-

Mortgage Filing Offices

Schedule 3.20(a)

-

Owned Real Property

Schedule 3.20(b)

-

Leased Real Property

Schedule 4.02(a)

-

Local Counsel

Schedule 6.01

-

Existing Indebtedness

Schedule 6.02

-

Existing Liens

Schedule 6.04

-

Existing Investments

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

-

Form of Administrative Questionnaire

Exhibit B

-

Form of Assignment and Acceptance

Exhibit C

-

Form of Borrowing Request

Exhibit D

-

Form of Guarantee and Collateral Agreement

Exhibit E

-

Form of Global Intercompany Note

Exhibit F

-

Form of Compliance Certificate

 

iv

--------------------------------------------------------------------------------

 


 

CREDIT AGREEMENT dated as of December 13, 2010 (this “Agreement”), among GT
SOLAR INTERNATIONAL, INC., a Delaware corporation (the “Borrower”), the Lenders
(such term and each other capitalized term used but not defined in this
introductory statement having the meaning given it in Article 1), and CREDIT
SUISSE AG, as administrative agent (in such capacity, including any successor
thereto, the “Administrative Agent”) and as collateral agent (in such capacity,
including any successor thereto, the “Collateral Agent”) for the Lenders.

 

The Borrower has requested the Lenders to extend credit in the form of (a) Term
Loans on the Closing Date, in an aggregate principal amount not in excess of
$125,000,000, and (b) Revolving Loans at any time and from time to time prior to
the Revolving Credit Maturity Date, in an aggregate principal amount at any time
outstanding not in excess of $75,000,000. The Borrower has requested the Issuing
Banks to issue Letters of Credit, in an aggregate face amount at any time
outstanding not in excess of $75,000,000, to support payment obligations
incurred in the ordinary course of business by the Borrower and its
Subsidiaries. The proceeds of the Term Loans are to be used solely for general
corporate purposes.  The proceeds of the Revolving Loans are to be used solely
for general corporate purposes of the Borrower and its Subsidiaries.

 

The Lenders are willing to extend such credit to the Borrower, and the Issuing
Banks are willing to issue Letters of Credit for the account of the Borrower or
its Subsidiaries, in each case on the terms and subject to the conditions set
forth herein.  Accordingly, the parties hereto agree as follows:

 

ARTICLE 1
DEFINITIONS

 

Section 1.01.  Defined Terms.  As used in this Agreement, the following terms
shall have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquired Entity” shall have the meaning assigned to such term in
Section 6.04(g).

 

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the product of (i) the
LIBO Rate in effect for such Interest Period and (ii) Statutory Reserves.

 

“Administrative Agent” shall have the meaning assigned to such term in the
introductory statement to this Agreement.

 

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).

 

--------------------------------------------------------------------------------


 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.

 

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified;
provided, however, that, for purposes of Section 6.07, the term “Affiliate”
shall also include any Person that directly or indirectly owns 10% or more of
any class of Equity Interests of the Person specified or that is an officer or
director of the Person specified.

 

“Agents” shall have the meaning assigned to such term in Article 8.

 

“Aggregate Revolving Credit Exposure” shall mean the aggregate amount of the
Lenders’ Revolving Credit Exposures.

 

“Agreement Value” shall mean, for each Hedging Agreement, on any date of
determination, the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or such Subsidiary would be required to pay if
such Hedging Agreement were terminated on such date.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day and, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO
Rate for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1.00%; provided that,
for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on
the rate determined on such day at approximately 11 a.m. (London time) by
reference to the British Bankers’ Association Interest Settlement Rates for
deposits in Dollars (as set forth by any service selected by the Administrative
Agent that has been nominated by the British Bankers’ Association as an
authorized vendor for the purpose of displaying such rates). If the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition thereof, the Alternate Base Rate shall be determined
without regard to clause (b) of the preceding sentence until the circumstances
giving rise to such inability no longer exist. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective on the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, as
the case may be.

 

“Applicable Margin” shall mean, for any day (a) with respect to any Eurodollar
Loan, 4.25% per annum and (b) with respect to any ABR Loan, 3.25% per annum.

 

2

--------------------------------------------------------------------------------


 

“Applicable Period” means, as of any date of determination, the period of the
four fiscal quarters most recently ended for which the Borrower has delivered
financial statements pursuant to Section 5.04(a) or (b).

 

“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise) by the Borrower or any of the
Subsidiaries to any Person other than the Borrower or any Subsidiary Guarantor
of (a) any Equity Interests of any of the Subsidiaries (other than directors’
qualifying shares) or (b) any other assets of the Borrower or any of the
Subsidiaries (other than (i) inventory, damaged, obsolete or worn out assets,
scrap, property otherwise not used or useful in the business of such Person and
Permitted Investments, in each case disposed of in the ordinary course of
business, (ii) dispositions between and among Foreign Subsidiaries, (iii) the
non-recourse sale or discount by the Borrower or any Subsidiary of overdue
accounts receivable arising in the ordinary course of business in connection
with the compromise or collection thereof, (iv) leases, licenses, subleases or
sublicenses granted to others in the ordinary course of business that do not
(x) interfere in any material respect with the business of the Borrower or any
of the Subsidiaries or (y) secure any Indebtedness, (v) any sale, transfer or
other disposition or series of related sales, transfers or other dispositions
having a value not in excess of $500,000 and (vi) the GT Crystal Systems
License, provided that the Collateral Agent has a valid and perfected first
priority security interest in or Lien on all the rights and interests of GT
Crystal Systems, LLC thereunder and any promissory note (if any) issued to GT
Crystal Systems, LLC in connection therewith).

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Administrative Agent,
in the form of Exhibit B or such other form as shall be approved by the
Administrative Agent.

 

“Auto-Extension Letter of Credit” shall have the meaning assigned to such term
in Section 2.23(b)(iii).

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Borrower” shall have the meaning assigned to such term in the introductory
statement to this Agreement.

 

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.01.

 

“Borrowing” shall mean Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

 

“Borrowing Base” means, as of any date of determination, an amount equal to the
sum of (a) the product of Consolidated Adjusted EBITDA for the Applicable Period
multiplied by three (3) plus (b) Unrestricted Cash and Cash Equivalents as of
the last day of such Applicable Period. For purposes of calculating the
Borrowing Base prior to the date of delivery of the Compliance

 

3

--------------------------------------------------------------------------------


 

Certificate for the fiscal quarter ending October 1, 2011, Consolidated Adjusted
EBITDA shall be deemed to be equal to (i) for the fiscal quarter ended
December 26, 2009, $59,665,957, (ii) for the fiscal quarter ended April 3, 2010,
$65,328,000, (iii) for the fiscal quarter ended July 3, 2010, $32,117,000 and
(iv) for the fiscal quarter ended October 2, 2010, $73,525,000.

 

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.

 

“Breakage Event” shall have the meaning assigned to such term in Section 2.16.

 

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
Dollar deposits in the London interbank market.

 

“Capital Expenditures” shall mean, for any period, (a) the additions to
property, plant and equipment and other capital expenditures of the Borrower and
its consolidated Subsidiaries that are (or are required to be) set forth in a
consolidated statement of cash flows of the Borrower for such period prepared in
accordance with GAAP and (b) Capital Lease Obligations or Synthetic Lease
Obligations incurred by the Borrower and its consolidated Subsidiaries during
such period, but excluding in each case (i) any such expenditure made to
restore, replace or rebuild property to the condition of such property
immediately prior to any damage, loss, destruction or condemnation of such
property, to the extent such expenditure is made with insurance proceeds,
condemnation awards or damage recovery proceeds relating to any such damage,
loss, destruction or condemnation, (ii) expenditures made with the proceeds of
any Asset Sale that do not constitute Net Cash Proceeds or of the issuance and
sale of Equity Interests of Borrower or any Subsidiary permitted hereunder or
other contribution to the capital of Borrower, and (iii) expenditures in respect
of a Permitted Acquisition.

 

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

 

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of the Administrative Agent, the Issuing
Bank(s) and the Revolving Credit Lenders, as collateral for the L/C Obligations
or obligations of Revolving Credit Lenders to fund participations in respect of
thereof (as the context may require), cash or deposit account balances pursuant
to documentation in form and substance satisfactory to the Collateral Agent and
the Issuing Bank(s). “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral.

 

4

--------------------------------------------------------------------------------


 

“Change in Control” shall mean an event or a series of events by which:

 

(a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all Equity Interests that such person or group
has the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of thirty-five percent (35%) or more of the Equity Interests of the
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Borrower on a fully diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right); or

 

(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

 

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender or any Issuing Bank
(or, for purposes of Section 2.14, by any lending office of such Lender or by
such Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement;
provided, however, that notwithstanding anything herein to the contrary, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith
shall be deemed to be a “Change in Law”, regardless of the date enacted, adopted
or issued.

 

“Charges” shall have the meaning assigned to such term in Section 9.09.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Term Loans
and, when used in

 

5

--------------------------------------------------------------------------------


 

reference to any Commitment, refers to whether such Commitment is a Revolving
Credit Commitment or Term Loan Commitment.

 

“Closing Date” shall mean the date of the first Credit Event.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties.

 

“Collateral Agent” shall have the meaning assigned to such term in the
introductory statement to this Agreement.

 

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Credit Commitment and Term Loan Commitment.

 

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).

 

“Communications” shall have the meaning assigned to such term in Section 9.01.

 

“Compliance Certificate” shall mean a certificate substantially in the form
Exhibit F.

 

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrower dated November 2010.

 

“Consolidated Adjusted EBITDA” shall mean, for any period, Consolidated Adjusted
Net Income for such period plus (a) without duplication and to the extent
deducted in determining such Consolidated Adjusted Net Income, the sum of
(i) Consolidated Interest Expense for such period, (ii) consolidated income tax
expense for such period, (iii) all amounts attributable to depreciation of fixed
assets and amortization of intangible assets for such period, (iv) any charges
as reported on the Other Income and Expense line on the Borrower’s Consolidated
Statement of Operation, including the write-down of, or impairment charges with
respect to, goodwill and other intangibles, provided that any unusual or
non-recurring cash losses or charges shall not exceed $10,000,000 for any period
of four consecutive fiscal quarters, (v) fees, costs and expenses incurred or
payable by the Borrower or any Subsidiary as of the Closing Date in connection
with the Transactions and the Share Repurchase, (vi) the non-cash expense
related to the cumulative effect of a change in accounting principles,
(vii) extraordinary losses and (viii) cash charges and losses attributable to
stock-based compensation expense, and minus (b) without duplication (i) income
related to the cumulative effect of a change in accounting principles,
(ii) extraordinary gains, (iii) all cash payments made during such period on
account of reserves, restructuring charges and other non-cash charges added to
Consolidated Adjusted Net Income pursuant to clause (a)(iv) above in a previous
period, (iv) to the extent included in determining such Consolidated Adjusted
Net Income, all non-cash items of income for such period (other than with
respect to cash actually received in prior periods but not recognized as income
until the current period and any other accrual of revenue and other than with
respect to the reversal of any accrual of, or reserve for, anticipated cash
charges or asset valuation

 

6

--------------------------------------------------------------------------------


 

adjustments made in any prior period), all determined on a consolidated basis in
accordance with GAAP and (v) gains as reported on the Other Income and Expense
line on the Borrower’s Consolidated Statement of Operation; provided (A) the
Consolidated Adjusted EBITDA of any Acquired Entity acquired by the Borrower or
any Subsidiary pursuant to a Permitted Acquisition during such period shall be
included on a pro forma basis for such period (assuming the consummation of such
acquisition and the incurrence or assumption of any Indebtedness in connection
therewith occurred as of the first day of such period) and (B) the Consolidated
Adjusted EBITDA attributable to any Person or line of business sold or otherwise
disposed of by the Borrower or any Subsidiary during such period shall be
excluded for such period (assuming the consummation of such sale or other
disposition and the repayment of any Indebtedness in connection therewith
occurred as of the first day of such period). For purposes of determining the
Fixed Charge Coverage Ratio and the Leverage Ratio as of or for the periods
ended on April 2, 2011 and July 2, 2011, Consolidated Adjusted EBITDA will be
deemed to be equal to (x) for the fiscal quarter ended July 3, 2010, $32,117,000
and (y) for the fiscal quarter ended October 2, 2010, $73,525,000.  For purposes
of determining the Fixed Charge Coverage Ratio and the Leverage Ratio as of or
for the periods ended on, or a date prior to, July 2, 2011 in connection with
Section 6.04(g)(iii)(B), Consolidated Adjusted EBITDA will be deemed to be equal
to (1) for the fiscal quarter ended December 26, 2009, $59,665,957, (2) for the
fiscal quarter ended April 3, 2010, $65,328,000, (3) for the fiscal quarter
ended July 3, 2010, $32,117,000 and (4) for the fiscal quarter ended October 2,
2010, $73,525,000.

 

“Consolidated Fixed Charges” shall mean, for any period, the sum of
(a) Consolidated Interest Expense for such period, (b) the aggregate amount of
scheduled principal payments made during such period in respect of long term
Indebtedness of the Borrower and the Subsidiaries (other than payments made by
the Borrower or any Subsidiary to the Borrower or a Subsidiary), it being
understood that payments required by Section 2.13(d) do not constitute scheduled
principal payments for this purpose, (c) the aggregate amount of principal
payments (other than scheduled principal payments) made during such period in
respect of long term Indebtedness of the Borrower and the Subsidiaries, to the
extent that such payments reduced any scheduled principal payments that would
have become due within one year after the date of the applicable payment,
(d) dividends paid in cash during such period, (e) Capital Expenditures for such
period, (f) the aggregate amount of Taxes paid in cash by the Borrower and the
Subsidiaries during such period and (g) $4,687,500 for any period that includes
the fiscal quarter ended January 1, 2011.  For purposes of determining the Fixed
Charge Coverage Ratio for the period of four consecutive quarters ended April 2,
2011 and July 2, 2011, Consolidated Fixed Charges shall be deemed to be equal to
(x) the Consolidated Fixed Charges for the two consecutive fiscal quarters ended
April 2, 2011, multiplied by 2 and (y) the Consolidated Fixed Charges for the
three consecutive fiscal quarters ended July 2, 2011, multiplied by 4/3,
respectively.  For purposes of determining the Fixed Charge Coverage Ratio for
the period of four consecutive quarters ended on January 1, 2011 in connection
with Section 6.04(g)(iii)(B), Consolidated Fixed Charges shall be deemed to be
equal to the Consolidated Fixed Charges for the fiscal quarter ended January 1,
2011, multiplied by 4.

 

“Consolidated Interest Expense” shall mean, for any period, the sum of (a) the
interest expense (including imputed interest expense in respect of Capital Lease
Obligations and

 

7

--------------------------------------------------------------------------------


 

Synthetic Lease Obligations) of the Borrower and the Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP, plus (b) any
interest accrued during such period in respect of Indebtedness of the Borrower
or any Subsidiary that is required to be capitalized rather than included in
consolidated interest expense for such period in accordance with GAAP.  For
purposes of the foregoing, interest expense shall be determined after giving
effect to any net payments made or received by the Borrower or any Subsidiary
with respect to interest rate Hedging Agreements.

 

“Consolidated Adjusted Net Income” shall mean, for any period, the net income or
loss of the Borrower and the Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP and as reported on the Borrower’ s
Statement of Operations; provided that there shall be excluded (a) the income of
any Subsidiary to the extent that the declaration or payment of dividends or
similar distributions by the Subsidiary of that income is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, statute, rule or governmental regulation applicable to such
Subsidiary, (b) the income or loss of any Person accrued prior to the date it
becomes a Subsidiary or is merged into or consolidated with the Borrower or any
Subsidiary or the date that such Person’s assets are acquired by the Borrower or
any Subsidiary, (c) the income of any Person (other than a Subsidiary) in which
any other Person (other than the Borrower or a Wholly Owned Subsidiary or any
director holding qualifying shares in accordance with applicable law) has a
joint interest, except to the extent of the amount of dividends or other
distributions actually paid to the Borrower or a Wholly Owned Subsidiary by such
Person during such period, (d) any gains attributable to sales of assets out of
the ordinary course of business, (e) extraordinary gains and losses for such
period and (f) any unrealized net gain or loss resulting from Hedging Agreements
for currency exchange risk and any foreign currency translation gains or losses.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Credit Event” shall have the meaning assigned to such term in Section 4.01.

 

“Credit Facilities” shall mean the revolving credit, letter of credit and term
loan facilities provided for by this Agreement.

 

“Current Assets” shall mean, at any time, the consolidated current assets (other
than cash and Permitted Investments) of the Borrower and the Subsidiaries.

 

“Current Liabilities” shall mean, at any time, the consolidated current
liabilities of the Borrower and the Subsidiaries at such time, but excluding,
without duplication, (a) the current portion of any long-term Indebtedness and
(b) outstanding Revolving Loans.

 

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium,

 

8

--------------------------------------------------------------------------------


 

rearrangement, receivership, insolvency, reorganization, or similar debtor
relief Laws of the United States or other applicable jurisdictions from time to
time in effect and affecting the rights of creditors generally.

 

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Revolving Credit Lender that has
(a) defaulted in its obligation to make a Revolving Loan or to fund its
participation in a Letter of Credit required to be made or funded by it
hereunder, or (b) notified the Administrative Agent or a Loan Party in writing
that it does not intend to satisfy any such obligation, (c) or any Lender that
has become insolvent or the subject of a bankruptcy, insolvency, reorganization,
liquidation or similar proceeding or a receiver has been appointed for such
Lender or the assets or management of which has been taken over by any
Governmental Authority.

 

“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to 91
days after the Term Loan Maturity Date, or (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Equity Interest referred to in clause (a) above, in each
case at any time prior to the first anniversary of the Term Loan Maturity Date.

 

“Dollars” or “$” shall mean lawful money of the United States of America.

 

“Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.

 

“Eligible Assignee” shall mean (a) in the case of Term Loans, (i) a Lender,
(ii) an Affiliate of a Lender, (iii) a Related Fund of a Lender, and (iv) any
other Person (other than a natural person) approved by the Administrative Agent
(such approval not to be unreasonably withheld or delayed) and (b) in the case
of any assignment of a Revolving Credit Commitment, (i) a Revolving Credit
Lender, (ii) an Affiliate of a Revolving Credit Lender, (iii) a Related Fund of
a Revolving Credit Lender, and (iv) any other Person (other than a natural
person) approved by the Administrative Agent and each Issuing Bank (each such
approval not to be unreasonably withheld or delayed), unless an Event of Default
has occurred and is continuing or, in the case of assignments during the primary
syndication of the Commitments and Loans to Persons not identified to the
Borrower prior to the Closing Date, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates.

 

9

--------------------------------------------------------------------------------


 

“Environmental Laws” shall mean all former, current and future Federal, state,
local and foreign laws (including common law), treaties, regulations, rules,
ordinances, codes, decrees, judgments, directives, orders (including consent
orders), and agreements in each case, relating to protection of the environment,
natural resources, human health and safety or the presence, Release of, or
exposure to, Hazardous Materials, or the generation, manufacture, processing,
distribution, use, treatment, storage, transport, recycling or handling of, or
the arrangement for such activities with respect to, Hazardous Materials.

 

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non-compliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, and any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived), (b) with respect to
any Plan, the failure to meet the minimum funding standard (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived, (unless
such failure is corrected by the final due date for the plan year for which such
failure occurred), (c) the filing pursuant to Section 412(c) of the Code or
Section 303(e) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan, (d) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan or the withdrawal or partial withdrawal of the
Borrower or any of its ERISA Affiliates from any Multiemployer Plan, (e) the
receipt by the Borrower or any of its ERISA Affiliates from the PBGC or a plan
administrator of any notice relating to the intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan, (f) the adoption of any
amendment to a Plan that would require the provision of security pursuant to
Section 130(k) of the Code, (g) the receipt by the Borrower or any of its ERISA
Affiliates of any notice, or the receipt by any Multiemployer Plan from the

 

10

--------------------------------------------------------------------------------


 

Borrower or any of its ERISA Affiliates of any notice, concerning the imposition
of Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA, (h) the occurrence of a non-exempt “prohibited transaction” with
respect to which the Borrower or any of the Subsidiaries is a “disqualified
person” (within the meaning of Section 4975 of the Code) or with respect to
which the Borrower or any such Subsidiary could reasonably be expected to be
liable, or (i) any Foreign Benefit Event.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Events of Default” shall have the meaning assigned to such term in Article 7.

 

“Excess Cash Flow” shall mean, for any fiscal year of the Borrower, the excess
of (a) the sum, without duplication, of (i) Consolidated Adjusted EBITDA for
such fiscal year and (ii) reductions to noncash working capital of the Borrower
and the Subsidiaries for such fiscal year (i.e., the decrease, if any, in
Current Assets minus Current Liabilities from the beginning to the end of such
fiscal year) over (b) the sum, without duplication, of (i) the amount of any
Taxes payable in cash by the Borrower and the Subsidiaries with respect to such
fiscal year, (ii) Consolidated Interest Expense for such fiscal year paid in
cash, (iii) Capital Expenditures made in cash in accordance with Section 6.10
during such fiscal year, except to the extent financed with the proceeds of
Indebtedness, equity issuances, casualty proceeds, condemnation proceeds or
other proceeds that would not be included in Consolidated Adjusted EBITDA,
(iv) permanent repayments of Indebtedness (other than mandatory prepayments of
Loans under Section 2.13) made in cash by the Borrower and the Subsidiaries
during such fiscal year, but only to the extent that the Indebtedness so prepaid
by its terms cannot be reborrowed or redrawn and such prepayments do not occur
in connection with a refinancing of all or any portion of such Indebtedness,
(v) the aggregate consideration paid in cash during such fiscal year in respect
of Permitted Acquisitions up to an aggregate amount of $50,000,000 in any fiscal
year, (vi) fees, costs and expenses incurred or payable as of the Closing Date
by the Borrower or any Subsidiary in connection with the Transactions and the
Share Repurchase, (vii) cash charges as reported on the Other Income and Expense
line on the Borrower’s Consolidated Statement of Operations and added back to
Consolidated Adjusted Net Income in calculating Consolidated Adjusted EBITDA,
and (viii) additions to noncash working capital for such fiscal year (i.e., the
increase, if any, in Current Assets minus Current Liabilities from the beginning
to the end of such fiscal year).

 

“Excluded Subsidiary” shall mean (a) any Foreign Subsidiary or (b) any Domestic
Subsidiary substantially all of whose assets consist (directly or indirectly) of
interests in one or more Foreign Subsidiaries.

 

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income, profits or
franchise taxes imposed on (or measured by) its net income by the United States
of America, or by the jurisdiction under the

 

11

--------------------------------------------------------------------------------


 

laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located or with which it otherwise has a connection (other than a connection
that would not have existed but for and solely as a result of such Person’s
execution, delivery of any Loan Document or its exercise of its rights or
performance of its obligations thereunder), (b) any branch profits taxes imposed
by the United States of America or any similar tax imposed by any other
jurisdiction described in clause (a) above, (c) in the case of a Lender (other
than an assignee pursuant to a request by the Borrower under Section 2.21(a)),
any withholding tax that is imposed by a law in effect at the time such Lender
becomes a party to this Agreement (or designates a new lending office) or is
attributable to the Administrative Agent’s or such Lender’s failure to comply
with Section 2.20(e), except to the extent that such Lender (or its assignor, if
any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 2.20(a), (d) backup withholding taxes
imposed under Section 3406 of the Code and (e) any withholding Tax to the extent
imposed as a result of its or the Administrative Agent’s (i) failure to comply
with the applicable requirements of FATCA in such a way to reduce such tax to
zero or (ii) election under Section 1471(b)(3) of the Code.

 

“Existing Letter of Credit” shall mean each Letter of Credit previously issued
for the account of the Borrower or a Subsidiary that (a) is outstanding on the
Closing Date and (b) is listed on Schedule 1.01(a).

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as in effect on the
date hereof, and any applicable Treasury regulation promulgated thereunder or
published administrative guidance implementing such Sections, whether in
existence on the Closing Date or promulgated or published thereafter.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

 

“Fee Letter” shall mean the Fee Letter dated November 5, 2010 between the
Borrower and the Administrative Agent.

 

“Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the Letter
of Credit Fees and the Issuing Bank Fees.

 

“Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such Person.

 

“Fixed Charge Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated Adjusted EBITDA for such period to (b) Consolidated Fixed
Charges for such period.

 

12

--------------------------------------------------------------------------------


 

“Foreign Benefit Event” shall mean, with respect to any Foreign Pension Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law, or in excess of the amount that would be permitted
absent a waiver from a Governmental Authority, (b) the failure to make the
required contributions or payments, under any applicable law, on or before the
due date for such contributions or payments (unless such failure is corrected
within sixty (60) days of its occurrence), (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan, (d) the incurrence of any liability in excess of $1,000,000 by the
Borrower or any Subsidiary under applicable law on account of the complete or
partial termination of such Foreign Pension Plan or the complete or partial
withdrawal of any participating employer therein, or (e) the occurrence of any
transaction that is prohibited under any applicable law and that could
reasonably be expected to result in the incurrence of any liability by the
Borrower or any of the Subsidiaries, or the imposition on the Borrower or any of
the Subsidiaries of any fine, excise tax or penalty resulting from any
noncompliance with any applicable law, in each case in excess of $2,000,000.

 

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Pension Plan” shall mean any benefit plan described in
Section 4(b)(4) of ERISA that under applicable law is required to be funded
through a trust or other funding vehicle other than a trust or funding vehicle
maintained exclusively by a Governmental Authority.

 

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

 

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(a) with respect to each Issuing Bank, such Defaulting Lender’s Pro Rata
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Revolving Credit Lenders or Cash Collateralized in accordance with the
terms hereof.

 

“GAAP” shall mean United States generally accepted accounting principles applied
on a basis consistent with the financial statements delivered pursuant to
Section 4.02(i).

 

“Global Intercompany Note” shall mean the Global Intercompany Note in the form
of Exhibit E evidencing intercompany Indebtedness and advances owed by any Loan
Party and pursuant to which such intercompany Indebtedness and advances are
subordinated to the Obligations.

 

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.

 

13

--------------------------------------------------------------------------------


 

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).

 

“GT Crystal Systems License” shall mean the exclusive license by GT Crystal
Systems, LLC to GT Solar Hong Kong, Limited of the Intellectual Property
described on Schedule 1.01(d).

 

“Guarantee” of or by any Person shall mean any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Indebtedness or other obligation,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment of
such Indebtedness or other obligation or (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation; provided, however, that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.

 

“Guarantee and Collateral Agreement” shall mean the Guarantee and Collateral
Agreement, substantially in the form of Exhibit D, among the Borrower, the
Subsidiaries party thereto and the Collateral Agent for the benefit of the
Secured Parties.

 

“Guarantors” shall mean the Subsidiary Guarantors.

 

“Hazardous Materials” shall mean (a) any petroleum products or byproducts and
all other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, chlorofluorocarbons and all other
ozone-depleting substances and (b) any chemical, material, substance or waste
that is prohibited, limited or regulated by or pursuant to any Environmental
Law.

 

“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

 

“Honor Date” shall mean the date of any payment by the Issuing Bank under a
Letter of Credit.

 

“IFRS” means international accounting standards within the meaning of the IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements.

 

“Inactive Subsidiary” shall mean any Subsidiary that (a) does not conduct any
business operations, (b) has assets with a book value not in excess of $10,000
and (c) does not have any Indebtedness outstanding.

 

14

--------------------------------------------------------------------------------


 

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property or assets purchased by such Person, (e) all obligations of such Person
issued or assumed as the deferred purchase price of property or services
(excluding trade accounts payable and accrued obligations incurred in the
ordinary course of business and earn-out obligations unless such earn-out
obligation is not paid in full when due and payable), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all Synthetic Lease
Obligations of such Person, (j) net obligations of such Person under any Hedging
Agreements, valued at the Agreement Value thereof, (k) all Equity Interests of
such Person other than Qualified Capital Stock, (l) all obligations of such
Person as an account party in respect of letters of credit and (m) all
obligations of such Person in respect of bankers’ acceptances.  The Indebtedness
of any Person shall include the Indebtedness of any partnership in which such
Person is a general partner to the extent of such Person’s ownership interest,
except to the extent the terms of such Indebtedness provide that such Person is
not liable for such Indebtedness.  “Indebtedness” does not include obligations
representing deferred compensation to employees of the Borrower and its
Subsidiaries incurred in the ordinary course of business.

 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

 

“Information” shall have the meaning assigned to such term in Section 9.16.

 

“Intellectual Property” shall have the meaning assigned to such term in the
Guarantee and Collateral Agreement.

 

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, and (b) with respect
to any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing.

 

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months thereafter (or 9 or 12
months thereafter if, at the time of the relevant Borrowing, an interest period
of such duration is available to, and agreed to by, all Lenders participating
therein), as the Borrower may elect; provided, however, that (a) if any Interest
Period would end

 

15

--------------------------------------------------------------------------------


 

on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day, (b) any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period and (c) no Interest Period for any Loan shall extend beyond the
maturity date of such Loan. Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice, Inc. (or such later version thereof as may be in effect at the
time of issuance).

 

“Issuer Documents” shall mean with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by an Issuing Bank and the Borrower (or any Subsidiary) or in favor of an
Issuing Bank and relating to such Letter of Credit.

 

“Issuing Bank” shall mean, as the context may require, (a) Bank of America, N.A.
(and its successors), in its capacity as the issuer of Letters of Credit
hereunder, (b) with respect to each Existing Letter of Credit, the Lender that
issued such Existing Letter of Credit, and (c) any other Lender that may become
an Issuing Bank pursuant to Section 2.23(i) or 2.23(k), with respect to Letters
of Credit issued by such Lender.  Each Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates or branches
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate or branch with respect to Letters of Credit issued by such
Affiliate or branch.

 

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.05(c).

 

“Laws” shall mean, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” shall mean, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Pro Rata
Percentage.

 

16

--------------------------------------------------------------------------------


 

“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as an ABR Revolving Loan.

 

“L/C Commitment” shall mean the commitment of each Issuing Bank to issue Letters
of Credit pursuant to Section 2.23.

 

“L/C Credit Extension” shall mean, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.

 

“L/C Obligation” shall mean, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings.  For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.05.  The L/C Obligations of any Revolving Credit Lender at any
time shall equal its Pro Rata Percentage of the aggregate L/C Obligations at
such time.  For all purposes of this Agreement, if on any date of determination
a Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

“Lenders” shall mean (a) the Persons listed on Schedule 2.01 (other than any
such Person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance) and (b) any Person that has become a party hereto pursuant to an
Assignment and Acceptance.

 

“Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.23 and shall include the Existing Letters of Credit.  A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

 

“Letter of Credit Application” shall mean an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an Issuing Bank.

 

“Letter of Credit Expiration Date” shall mean the day that is seven days prior
to the Revolving Credit Maturity Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day).

 

“Letter of Credit Fee” shall have the meaning assigned to such term in
Section 2.05(c).

 

“Letter of Credit Sublimit” shall mean an amount equal to $75,000,000.  The
Letter of Credit Sublimit is part of, and not in addition to, the Total
Revolving Credit Commitment.

 

“Leverage Ratio” shall mean, on any date, the ratio of (a) the sum of (i) Total
Debt on such date less (ii) cash and Permitted Investments of the Borrower and
its Subsidiaries held in accounts in the United States (excluding all cash and
Permitted Investments that do not constitute Unrestricted Cash and Cash
Equivalents) in excess of $100,000,000 as of such date to (b)

 

17

--------------------------------------------------------------------------------


 

Consolidated Adjusted EBITDA for the period of four consecutive fiscal quarters
most recently ended on or prior to such date.

 

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in Dollars (as set
forth by any service selected by the Administrative Agent that has been
nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rates) for a period equal to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Rate” shall be the interest rate per annum determined by the Administrative
Agent to be the average of the rates per annum at which deposits in Dollars are
offered for such relevant Interest Period to major banks in the London interbank
market in London, England by the Administrative Agent at approximately
11:00 a.m. (London time) on the date that is two Business Days prior to the
beginning of such Interest Period.

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.

 

“Loan Documents” shall mean this Agreement, the Letters of Credit, the Security
Documents, the Issuer Documents and the promissory notes, if any, executed and
delivered pursuant to Section 2.04(e).

 

“Loan Parties” shall mean the Borrower and the Subsidiary Guarantors.

 

“Loans” shall mean the Revolving Loans and the Term Loans.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” shall mean a materially adverse effect (a) on the
business, assets, liabilities, operations, condition (financial or otherwise) or
operating results of the Borrower and the Subsidiaries, taken as a whole or
(b) the validity or enforceability of any of the Loan Documents or the rights
and remedies of the Administrative Agent, the Collateral Agent or the Secured
Parties thereunder.

 

“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Hedging Agreements,
of any one or more of the Borrower or any Subsidiary in an aggregate principal
amount exceeding $10,000,000.  For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the

 

18

--------------------------------------------------------------------------------


 

Borrower or any Subsidiary in respect of any Hedging Agreement at any time shall
be the Agreement Value of such Hedging Agreement at such time.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

 

“Mortgaged Properties” shall mean, initially, the owned real properties of the
Loan Parties specified on Schedule 1.01(c), and shall include each other parcel
of real property and improvements thereto with respect to which a Mortgage is
granted pursuant to Section 5.12.

 

“Mortgages” shall mean the mortgages, deeds of trust, leasehold mortgages,
assignments of leases and rents, modifications and other security documents
delivered pursuant to clause (i) of Section 5.14 or pursuant to Section 5.12,
each in form and substance reasonably satisfactory to the Collateral Agent.

 

“Multiemployer Plan” shall mean a multiemployer plan subject to the provisions
of Title IV of ERISA as defined in Section 4001(a)(3) of ERISA for which the
Borrower or an ERISA Affiliate is an “employer” as defined in Section 3(5) of
ERISA.

 

“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale, the sum of
cash and Permitted Investments received in connection with such Asset Sale
(including cash proceeds subsequently received (as and when received) in respect
of noncash consideration initially received), net of (i) selling expenses
(including reasonable broker’s fees or commissions, legal fees, transfer and
similar taxes and the Borrower’s good faith estimate of income taxes paid or
payable in connection with such sale or any transactions occurring or deemed to
occur to effectuate a prepayment hereunder), (ii) amounts provided as a reserve,
in accordance with GAAP, against any liabilities under any indemnification
obligations or purchase price adjustment associated with such Asset Sale
(provided that, to the extent and at the time any such amounts are released from
such reserve, such amounts shall constitute Net Cash Proceeds) and (iii) the
principal amount, premium or penalty, if any, interest and other amounts on any
Indebtedness for borrowed money which is secured by the asset sold in such Asset
Sale and which is required to be repaid with such proceeds (other than any such
Indebtedness assumed by the purchaser of such asset); provided, however, that,
if (x) the Borrower shall deliver a certificate of a Financial Officer to the
Administrative Agent at the time of receipt thereof setting forth the Borrower’s
intent to reinvest such proceeds in productive assets of a kind then used or
usable in the business of the Borrower and its Subsidiaries within 270-days of
receipt of such proceeds and (y) no Event of Default shall have occurred and
shall be continuing at the time of such certificate or at the proposed time of
the application of such proceeds, such proceeds shall not constitute Net Cash
Proceeds except to the extent (1) not so used at the end of such 270 day period
and (2) not contracted to be used within such 270 day period and not thereafter
used within 450 days of such receipt, at which time such proceeds shall be
deemed to be Net Cash Proceeds; provided, further, that if the amount of any
estimated taxes pursuant to subclause (i) exceeds by $500,000 or more the amount
of taxes actually required to be paid in cash in respect of such Asset Sale or
any transactions occurring or deemed to occur to effectuate a prepayment
hereunder, the aggregate

 

19

--------------------------------------------------------------------------------


 

amount of such excess shall constitute Net Cash Proceeds, and (b) with respect
to any issuance or incurrence of Indebtedness, the cash proceeds thereof, net of
all taxes and customary fees, commissions, costs and other expenses incurred in
connection therewith.

 

“Non-Defaulting Lender” shall mean each Revolving Credit Lender other than a
Defaulting Lender.

 

“Non-Extension Notice Date” shall have the meaning assigned to such term in
Section 2.23(b)(iii).

 

“Obligations” shall mean all obligations defined as “Obligations” in the
Guarantee and Collateral Agreement and the other Security Documents.

 

“OFAC” shall have the meaning assigned to such term in Section 3.23.

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document, excluding, in
each case, such amounts that result from any grant of a participation, transfer
or assignment, or designation of a new applicable lending office or other office
for receiving payments under any Loan Document, except to the extent resulting
from an assignment or participation that is requested or required in writing by
the Borrower.

 

“Participant Register” shall have the meaning given to such term in
Section 9.04(e).

 

“Paying Agent” shall have the meaning given to such term in Article 8.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

“Perfection Certificate” shall mean the Perfection Certificate substantially in
the form of Exhibit B to the Guarantee and Collateral Agreement.

 

“Permitted Acquisition” shall have the meaning assigned to such term in
Section 6.04(g).

 

“Permitted Investments” shall mean:

 

(a) (i) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America) or (ii) obligations issued by any State
of the United States of America or political subdivision thereof or corporation
organized under the laws of the United States of America or any state thereof
that is rated AAA by S&P and Aaa by Moody’s, in the case of each of clauses
(i) and (ii), maturing within one year from the date of acquisition thereof;

 

20

--------------------------------------------------------------------------------


 

(b) investments in commercial paper maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

 

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent or any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000 and that issues (or the parent of which issues)
commercial paper rated at least “Prime 1” (or the then equivalent grade) by
Moody’s or “A 1” (or the then equivalent grade) by S&P;

 

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above;

 

(e) investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are invested in investments of the type described in clauses (a) through
(d) above; and

 

(f) other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management in investments of a type
analogous to the foregoing.

 

“Permitted Lien” shall have the meaning assigned to such term in Section 6.02.

 

“Permitted Refinancing Indebtedness” shall mean Indebtedness issued or incurred
(including by means of the extension or renewal of existing Indebtedness) to
refinance, refund, extend, renew or replace existing Indebtedness (“Refinanced
Indebtedness”); provided that (a) the principal amount of such refinancing,
refunding, extending, renewing or replacing Indebtedness is not greater than the
principal amount of such Refinanced Indebtedness plus the amount of any premiums
or penalties and accrued and unpaid interest paid thereon and reasonable fees
and expenses, in each case associated with such refinancing, refunding,
extension, renewal or replacement, (b) such refinancing, refunding, extending,
renewing or replacing Indebtedness has a final maturity that is no sooner than,
and a weighted average life to maturity that is no shorter than, such Refinanced
Indebtedness, (c) if such Refinanced Indebtedness or any Guarantees thereof are
subordinated to the Obligations, such refinancing, refunding, extending,
renewing or replacing Indebtedness and any Guarantees thereof remain so
subordinated on terms no less favorable to the Lenders, (d) the obligors in
respect of such Refinanced Indebtedness immediately prior to such refinancing,
refunding, extending, renewing or replacing are the only obligors on such
refinancing, refunding extending, renewing or replacing Indebtedness and
(e) such refinancing, refunding, extending, renewing or replacing Indebtedness
contains covenants and events of default and is benefited by Guarantees, if any,
which, taken as a whole, are determined in good faith by a Financial Officer of
the Borrower to

 

21

--------------------------------------------------------------------------------


 

be no less favorable to the Borrower or the applicable Subsidiary and the
Lenders in any material respect than the covenants and events of default or
Guarantees, if any, in respect of such Refinanced Indebtedness.

 

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code,
and in respect of which the Borrower or any ERISA Affiliate is (or, if such plan
were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

 

“Platform” shall have the meaning assigned to such term in Section 9.01 .

 

“Prime Rate” shall mean the rate of interest per annum determined from time to
time by Credit Suisse AG as its prime rate in effect at its principal office in
New York City and notified to the Borrower.  The prime rate is a rate set by
Credit Suisse AG based upon various factors including Credit Suisse AG’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such rate.

 

“Pro Rata Percentage” of any Revolving Credit Lender at any time shall mean the
percentage of the Total Revolving Credit Commitment represented by such Lender’s
Revolving Credit Commitment.  In the event the Revolving Credit Commitments
shall have expired or been terminated, the Pro Rata Percentages shall be
determined on the basis of the Revolving Credit Commitments most recently in
effect, giving effect to any subsequent assignments; provided that, in the case
of Sections 2.23(l) and (m), when a Defaulting Lender shall exist, “Pro Rata
Percentage” shall mean the percentage of the Revolving Credit Commitments
(disregarding any Defaulting Lender’s Revolving Credit Commitment) represented
by such Revolving Credit Lender’s Revolving Credit Commitment.

 

“Public Lender” shall have the meaning assigned to such term in Section 9.01.

 

“Qualified Capital Stock” of any Person shall mean any Equity Interest of such
Person that is not Disqualified Stock.

 

“Register” shall have the meaning assigned to such term in Section 9.04(d).

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

22

--------------------------------------------------------------------------------


 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans, any other fund that
invests in bank loans and is managed or advised by the same investment advisor
as such Lender or by an Affiliate of such investment advisor.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates, successors and assigns and the respective directors,
trustees, officers, employees, agents and advisors of such Person and such
Person’s Affiliates.

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

 

“Required Lenders” shall mean, at any time, Lenders having Loans, L/C
Obligations and unused Revolving Credit Commitments and Term Loan Commitments
representing more than 50% of the sum of all outstanding Loans and L/C
Obligations and unused Revolving Credit Commitments and Term Loan Commitments at
such time; provided that the Revolving Loans, L/C Obligations and unused
Revolving Credit Commitments and Term Loan Commitments of any Defaulting Lender
shall be disregarded in the determination of the Required Lenders at any time.

 

“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.

 

“Restricted Indebtedness” shall mean Indebtedness of the Borrower or any
Subsidiary, the payment, prepayment, repurchase or defeasance of which is
restricted under Section 6.09(b).

 

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests in the Borrower or any Subsidiary.

 

“Revolving Credit Borrowing” shall mean a Borrowing comprised of Revolving
Loans.

 

“Revolving Credit Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Revolving Loans hereunder (and to acquire
participations in Letters of Credit as provided for herein) as set forth on
Schedule 2.01, or in the Assignment and Acceptance pursuant to which such Lender
assumed its Revolving Credit Commitment, as applicable, as the same may be
(a) reduced from time to time pursuant to Section 2.09 and (b)

 

23

--------------------------------------------------------------------------------


 

reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Revolving Loans
of such Lender, plus the aggregate amount at such time of all outstanding L/C
Obligations of such Lender.

 

“Revolving Credit Lender” shall mean a Lender with a Revolving Credit Commitment
or an outstanding Revolving Loan.

 

“Revolving Credit Maturity Date” shall mean the third anniversary of the Closing
Date.

 

“Revolving Loans” shall mean the revolving loans made by the Lenders to the
Borrower pursuant to clause (b) of Section 2.01.

 

“S&P” shall mean Standard & Poor’s Ratings Service, or any successor thereto.

 

“Secured Parties” shall have the meaning assigned to such term in the Guarantee
and Collateral Agreement.

 

“Security Documents” shall mean the Mortgages, the Guarantee and Collateral
Agreement and each of the security agreements, mortgages and other instruments
and documents executed and delivered pursuant to any of the foregoing or
pursuant to Section 5.12.

 

“Share Repurchase” means the purchase of shares of common stock of the Borrower
from GT Solar Holdings, LLC pursuant to the Share Repurchase Agreement, dated as
of November 5, 2010, between the Borrower and GT Solar Holdings, LLC.

 

“SPV” shall have the meaning assigned to such term in Section 9.04(i).

 

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board).  Eurodollar Loans shall
be deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of
the Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other business entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more

 

24

--------------------------------------------------------------------------------


 

than 50% of the ordinary voting power or more than 50% of the general
partnership interests are, at the time any determination is being made, owned,
Controlled or held, or (b) that is, at the time any determination is made,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent.

 

“Subsidiary” shall mean any subsidiary of the Borrower.

 

“Subsidiary Guarantor” shall mean each Subsidiary listed on Schedule 1.01(b),
and each other Subsidiary that is or becomes a party to the Guarantee and
Collateral Agreement.

 

“Synthetic Lease” shall mean, as to any Person, any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee retains or obtains ownership of the
property so leased for U.S. federal income tax purposes, other than any such
lease under which such Person is the lessor.

 

“Synthetic Lease Obligations” shall mean, as to any Person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.

 

“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which the Borrower or any
Subsidiary is or may become obligated to make (a) any payment in connection with
a purchase by any third party from a Person other than the Borrower or any
Subsidiary of any Equity Interest or Restricted Indebtedness or (b) any payment
(other than on account of a permitted purchase by it of any Equity Interest or
Restricted Indebtedness) the amount of which is determined by reference to the
price or value at any time of any Equity Interest or Restricted Indebtedness;
provided that no phantom stock or similar plan providing for payments only to
current or former directors, officers or employees of the Borrower or the
Subsidiaries (or to their heirs or estates) shall be deemed to be a Synthetic
Purchase Agreement.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties in respect of the
foregoing.

 

“Term Borrowing” shall mean a Borrowing comprised of Term Loans.

 

“Term Lender” shall mean a Lender with a Term Loan Commitment or an outstanding
Term Loan.

 

“Term Loan Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Term Loans hereunder as set forth on Schedule 2.01, or in
the Assignment and Acceptance pursuant to which such Lender assumed its Term
Loan Commitment, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.09 and (b)

 

25

--------------------------------------------------------------------------------


 

reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The initial Term Loan Commitment is
$125,000,000.

 

“Term Loan Maturity Date” shall mean the third anniversary of the Closing Date.

 

“Term Loan Repayment Date” shall have the meaning given such term in
Section 2.11(a).

 

“Term Loans” shall mean the term loans made by the Lenders to the Borrower
pursuant to clause (a) of Section 2.01.

 

“Total Debt” shall mean, at any time, the total amount of outstanding
Indebtedness for borrowed money of the Borrower and the Subsidiaries that would
be reflected on a balance sheet prepared at such time on a consolidated basis in
accordance with GAAP.

 

“Total Revolving Credit Commitment” shall mean, at any time, the aggregate
amount of the Revolving Credit Commitments, as in effect at such time. The
initial Total Revolving Credit Commitment is $75,000,000.

 

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Loan Parties of the Loan Documents to which they are a party
and the making of the Borrowings hereunder, and (b) the payment of related fees
and expenses.

 

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall mean the
Adjusted LIBO Rate and the Alternate Base Rate.

 

“Uniform Customs” shall have the meaning assigned to such term in Section 9.07.

 

“Unreimbursed Amount” shall have the meaning assigned to such term in
Section 2.23(c)(i).

 

“Unrestricted Cash and Cash Equivalents” means, as of any date of determination,
all cash and Permitted Investments of the Borrower and its Subsidiaries on such
date that (a) do not appear (or would not be required to appear) as “restricted”
on a consolidated balance sheet of the Borrower and its Subsidiaries, (b) are
not subject to a Lien in favor of any Person other than the Collateral Agent or
(c) are otherwise generally available for use by the Borrower and its
Subsidiaries.

 

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“Wholly Owned Subsidiary” of any Person shall mean a subsidiary of such Person
of which securities (except for directors’ qualifying shares) or other ownership
interests

 

26

--------------------------------------------------------------------------------


 

representing 100% of the Equity Interests are, at the time any determination is
being made, owned, Controlled or held by such Person or one or more wholly owned
Subsidiaries of such Person or by such Person and one or more wholly owned
Subsidiaries of such Person.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

Section 1.02.  Terms Generally.  The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. The words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision of this Agreement unless the context shall otherwise require. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any reference in this Agreement to any Loan
Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time, in each case, in accordance with the
express terms of this Agreement, and (b)(i) if the Borrower notifies the
Administrative Agent that it is required to report under IFRS or has elected to
do through an early-adoption policy, “GAAP” shall mean international financial
reporting standards pursuant to IFRS (provided that after such conversion, the
Borrower cannot elect to report under U.S. generally accepted accounting
principles) and (ii) all terms of an accounting or financial nature shall be
construed in accordance with GAAP , as in effect from time to time; provided,
however, that if the Borrower notifies the Administrative Agent that the
Borrower wishes to amend any covenant in Article 6 or any related definition to
eliminate the effect of any conversion to IFRS or change in GAAP occurring after
the date of this Agreement on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Article 6 or any related definition for such purpose), then the Borrower’s
compliance with such covenant shall be determined on the basis of GAAP in effect
immediately before conversion to IFRS or the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to the Borrower and the Required Lenders.

 

Section 1.03.  Pro Forma Calculations.  All pro forma calculations permitted or
required to be made by the Borrower or any Subsidiary pursuant to this Agreement
shall include only those adjustments that would be (a) permitted or required by
Regulation S-X under the Securities Act of 1933, as amended, together with those
adjustments that (i) have been certified by a Financial Officer of the Borrower
as having been prepared in good faith based upon reasonable assumptions and
(ii) are based on reasonably detailed written assumptions reasonably acceptable

 

27

--------------------------------------------------------------------------------


 

to the Administrative Agent and (b) required by the definition of Consolidated
Adjusted EBITDA.

 

Section 1.04.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Credit Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Credit
Borrowing”).

 

Section 1.05.  Letter Of Credit Amount.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

ARTICLE 2
THE CREDITS

 

Section 2.01.  Commitments.  (a) Subject to the terms and conditions and relying
upon the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make a Term Loan to the Borrower on the Closing
Date in a principal amount not to exceed its Term Loan Commitment, and (b) to
make Revolving Loans to the Borrower, at any time and from time to time on or
after the date hereof, and until the earlier of the Revolving Credit Maturity
Date and the termination of the Revolving Credit Commitment of such Lender in
accordance with the terms hereof, in an aggregate principal amount at any time
outstanding that will not result in such Lender’s Revolving Credit Exposure
exceeding such Lender’s Revolving Credit Commitment; provided, however, that
after giving effect to any Borrowing of Revolving Loans, the Aggregate Revolving
Credit Exposure shall not exceed the lesser of (A) the Total Revolving Credit
Commitment and (B) the Borrowing Base.  Within the limits set forth in clause
(b) of the preceding sentence and subject to the terms, conditions and
limitations set forth herein, the Borrower, may borrow, pay or prepay and
reborrow Revolving Loans.  Amounts paid or prepaid in respect of Term Loans may
not be reborrowed.

 

Section 2.02.  Loans. (a) Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Commitments; provided, however, that the failure of any Lender to
make any Loan shall not in itself relieve any other Lender of its obligation to
lend hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to make any Loan required to be
made by such other Lender).  Except for Loans deemed made pursuant to
Section 2.23(c), the Loans comprising any Borrowing shall be in an aggregate
principal amount that is (i) an integral

 

28

--------------------------------------------------------------------------------


 

multiple of $500,000 and not less than $1,000,000 or (ii) equal to the remaining
available balance of the applicable Commitments.

 

(b)   Subject to Sections 2.23(c), 2.08 and 2.15, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
pursuant to Section 2.03.  Each Lender may at its option make any Eurodollar
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.  Borrowings of more than one Type may be outstanding at the same
time; provided, however, that the Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than five Eurodollar Borrowings
outstanding hereunder at any time.  For purposes of the foregoing, Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings.

 

(c)   Except with respect to Loans made pursuant to Section 2.23(c), each Lender
shall make each Loan to be made by it hereunder on the proposed date thereof by
wire transfer of immediately available funds to such account in New York City as
the Administrative Agent may designate not later than 2:00 p.m., New York City
time, and the Administrative Agent shall promptly credit the amounts so received
to an account designated by the Borrower in the applicable Borrowing Request or,
if a Borrowing shall not occur on such date because any condition precedent
herein specified shall not have been met, return the amounts so received to the
respective Lenders.

 

(d)   Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Administrative Agent shall have so made funds available then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower to but excluding the date such amount is repaid to the
Administrative Agent at (i) in the case of the Borrower, a rate per annum equal
to the interest rate applicable at the time to the Loans comprising such
Borrowing and (ii) in the case of such Lender, a rate determined by the
Administrative Agent to represent its cost of overnight or short-term funds
(which determination shall be conclusive absent manifest error).  If such Lender
shall repay to the Administrative Agent such corresponding amount, such amount
shall constitute such Lender’s Loan as part of such Borrowing for purposes of
this Agreement.

 

(e)   Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Revolving Credit Borrowing if the Interest Period
requested with respect thereto would end after the Revolving Credit Maturity
Date.

 

29

--------------------------------------------------------------------------------


 

Section 2.03.  Borrowing Procedure.  In order to request a Borrowing (other than
a deemed Borrowing pursuant to Section 2.23(c), as to which this Section 2.03
shall not apply), the Borrower shall notify the Administrative Agent of such
request by telephone (a) in the case of a Eurodollar Borrowing, not later than
12:00 (noon), New York City time, three Business Days before a proposed
Borrowing, and (b) in the case of an ABR Borrowing, not later than 12:00 (noon),
New York City time, on the same Business Day as such proposed Borrowing.  Each
such telephonic Borrowing Request shall be irrevocable, and shall be confirmed
promptly by hand delivery or fax to the Administrative Agent of a written
Borrowing Request and shall specify the following information: (i) whether the
Borrowing then being requested is to be a Term Borrowing or a Revolving Credit
Borrowing, and whether such Borrowing is to be a Eurodollar Borrowing or an ABR
Borrowing (provided that, until the Administrative Agent shall have notified the
Borrower that the primary syndication of the Commitments has been completed
(which notice shall be given as promptly as practicable and, in any event,
within 30 days after the Closing Date), the Borrower shall not be permitted to
request a Eurodollar Borrowing with an Interest Period in excess of one month);
(ii) the date of such Borrowing (which shall be a Business Day); (iii) the
number and location of the account to which funds are to be disbursed; (iv) the
amount of such Borrowing; and (v) if such Borrowing is to be a Eurodollar
Borrowing, the Interest Period with respect thereto; provided, however, that,
notwithstanding any contrary specification in any Borrowing Request, each
requested Borrowing shall comply with the requirements set forth in Section
2.02.  If no election as to the Type of Borrowing is specified in any such
notice, then the requested Borrowing shall be an ABR Borrowing.  If no Interest
Period with respect to any Eurodollar Borrowing is specified in any such notice,
then the Borrower shall be deemed to have selected an Interest Period of one
month’s duration.  The Administrative Agent shall promptly advise the applicable
Lenders of any notice given pursuant to this Section 2.03 (and the contents
thereof), and of each Lender’s portion of the requested Borrowing.

 

Section 2.04.  Evidence of Debt; Repayment of Loans.  (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender, (i) the principal amount of each Term Loan of such Lender as
provided in Section 2.11 and (ii) the then unpaid principal amount of each
Revolving Loan of such Lender on the Revolving Credit Maturity Date.

 

(b)        Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.

 

(c)        The Administrative Agent shall maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and, if applicable, the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower or any Guarantor and each
Lender’s share thereof.

 

30

--------------------------------------------------------------------------------


 

(d)        The entries made in the accounts maintained pursuant to paragraphs
(b) and (c) above shall be prima facie evidence of the existence and amounts of
the obligations therein recorded; provided, however, that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Borrower to repay
the Loans in accordance with their terms.  In the event of any conflict between
the accounts and records of any Lender or the Administrative Agent under this
Section 2.04, on the one hand, and the Register, on the other hand, the Register
shall control.

 

(e)        Any Lender may request that Loans made by it hereunder be evidenced
by a promissory note.  In such event, the Borrower shall execute and deliver to
such Lender a promissory note payable to such Lender or its registered assigns
and in a form and substance reasonably acceptable to the Administrative Agent
and the Borrower. Notwithstanding any other provision of this Agreement, in the
event any Lender shall request and receive such a promissory note, the interests
represented by such note shall at all times (including after any assignment of
all or part of such interests pursuant to Section 9.04) be represented by one or
more promissory notes payable to the payee named therein or its registered
assigns.

 

Section 2.05.  Fees.  (a) The Borrower agrees to pay to each Lender (which is
not a Defaulting Lender), through the Administrative Agent, on the last Business
Day of March, June, September and December in each year and on each date on
which any Commitment of such Lender shall expire or be terminated as provided
herein, a commitment fee (a “Commitment Fee”) equal to 0.50% per annum on the
daily unused amount of the Revolving Credit Commitment of such Lender during the
preceding quarter (or other period commencing with the date hereof or ending
with the Revolving Credit Maturity Date or the date on which the Commitments of
such Lender shall expire or be terminated). All Commitment Fees shall be
computed on the basis of the actual number of days elapsed in a year of 360
days.

 

(b)        The Borrower agrees to pay to the Administrative Agent, for its own
account, the administrative fees set forth in the Fee Letter at the times and in
the amounts specified therein (the “Administrative Agent Fees”).

 

(c)        The Borrower agrees to pay (i) to each Revolving Credit Lender (which
is not a Defaulting Lender), through the Administrative Agent, on the last
Business Day of March, June, September and December of each year and on the date
on which the Revolving Credit Commitment of such Lender shall be terminated as
provided herein, a fee (a “Letter of Credit Fee”) calculated on such Lender’s
Pro Rata Percentage of the daily aggregate amount available to be drawn under
Letters of Credit during the preceding quarter (or shorter period commencing
with the date hereof or ending with the Revolving Credit Maturity Date or the
date on which all Letters of Credit have been canceled or have expired and the
Revolving Credit Commitments of all Lenders shall have been terminated) at a
rate per annum equal to the Applicable Margin from time to time used to
determine the interest rate on Revolving Credit Borrowings comprised of
Eurodollar Loans pursuant to Section 2.06; provided that any Letter of Credit
Fee owing to a Lender which is a Defaulting Lender may be withheld by the
Administrative Agent in its sole discretion for so long as such Lender remains a
Defaulting Lender, and (ii) to each Issuing Bank with respect to each Letter of
Credit issued by such Issuing Bank the standard fronting, issuance

 

31

--------------------------------------------------------------------------------


 

and drawing fees (the “Issuing Bank Fees”) (which shall be no more than 0.25%
per annum in the case of the Administrative Agent or the initial Issuing Bank or
any of their respective Affiliates or branches) and other standard costs and
charges specified from time to time by such Issuing Bank.  All Letter of Credit
Fees and Issuing Bank Fees shall be computed on the basis of the actual number
of days elapsed in a year of 360 days. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.05.

 

(d)        All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders, except that the Issuing Bank Fees shall be paid directly to
the applicable Issuing Bank.  Once paid, none of the Fees shall be refundable
under any circumstances.

 

Section 2.06.  Interest on Loans.  (a) Subject to the provisions of Section
2.07, the Loans comprising each ABR Borrowing shall bear interest (computed on
the basis of the actual number of days elapsed over a year of 360 days at all
other times and calculated from and including the date of such Borrowing to but
excluding the date of repayment thereof) at a rate per annum equal to the
Alternate Base Rate plus the Applicable Margin in effect from time to time.

 

(b)        Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

 

(c)        Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement. The
applicable Alternate Base Rate or Adjusted LIBO Rate for each Interest Period or
day within an Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

Section 2.07.  Default Interest.  If the Borrower shall default in the payment
of any principal of or interest on any Loan or any other amount due hereunder or
under any other Loan Document, by acceleration or otherwise, to the extent
permitted by law, all such overdue amounts shall bear interest (after as well as
before judgment), payable on demand, (a) in the case of principal, at the rate
otherwise applicable to such Loan pursuant to Section 2.06 plus 2.00% per annum
and (b) in all other cases, at a rate per annum (computed on the basis of the
actual number of days elapsed over a year of 360 days at all times) equal to the
rate that would be applicable to an ABR Loan plus 2.00% per annum.

 

Section 2.08.  Alternate Rate of Interest.  In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
that Dollar deposits in the principal amounts of the Loans comprising such
Borrowing are not generally available in the London interbank market, or that
the rates at which such Dollar deposits are being offered will not adequately
and fairly reflect the cost to the majority of Lenders of making or maintaining

 

32

--------------------------------------------------------------------------------


 

Eurodollar Loans during such Interest Period, or that reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, the Administrative Agent shall,
as soon as practicable thereafter, give written or fax notice of such
determination to the Borrower and the Lenders. In the event of any such
determination, until the Administrative Agent shall have advised the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, any request by the Borrower for a Eurodollar Borrowing pursuant to
Section 2.03 or Section 2.10 shall be deemed to be a request for an ABR
Borrowing.  Each determination by the Administrative Agent under this Section
2.08 shall be conclusive absent manifest error.

 

Section 2.09.  Termination and Reduction of Commitments.  (a) The Term Loan
Commitments shall automatically terminate upon the making of the Term Loans on
the Closing Date.  The Revolving Credit Commitments shall automatically
terminate on the Revolving Credit Maturity Date.  The L/C Commitment shall
automatically terminate on the earlier to occur of (i) the termination of the
Revolving Credit Commitments and (ii) the date 30 days prior to the Revolving
Credit Maturity Date.

 

(b)        Upon at least three Business Days’ prior irrevocable written or fax
notice to the Administrative Agent, the Borrower may at any time in whole
permanently terminate, or from time to time in part permanently reduce, the Term
Loan Commitments and/or the Revolving Credit Commitments; provided, however,
that (i) each partial reduction of the Term Loan Commitments or the Revolving
Credit Commitments shall be in an integral multiple of $500,000 and in a minimum
amount of $1,000,000 and (ii) the Total Revolving Credit Commitment shall not be
reduced to an amount that is less than the Aggregate Revolving Credit Exposure
at the time.

 

(c)        Each reduction in the Term Loan Commitments or the Revolving Credit
Commitments hereunder shall be made ratably among the Lenders in accordance with
their respective applicable Commitments. The Borrower shall pay to the
Administrative Agent for the account of the applicable Lenders, on the date of
each termination or reduction, the Commitment Fees on the amount of the
Commitments so terminated or reduced accrued to but excluding the date of such
termination or reduction.

 

Section 2.10.  Conversion and Continuation of Borrowings.  The Borrower shall
have the right at any time upon prior irrevocable written notice to the
Administrative Agent (a) not later than 12:00 (noon), New York City time, one
Business Day prior to conversion, to convert any Eurodollar Borrowing into an
ABR Borrowing, (b) not later than 12:00 (noon), New York City time, three
Business Days prior to conversion or continuation, to convert any ABR Borrowing
into a Eurodollar Borrowing or to continue any Eurodollar Borrowing as a
Eurodollar Borrowing for an additional Interest Period, and (c) not later than
12:00 (noon), New York City time, three Business Days prior to conversion, to
convert the Interest Period with respect to any Eurodollar Borrowing to another
permissible Interest Period, subject in each case to the following:

 

(i)        until the Administrative Agent shall have notified the Borrower that
the primary syndication of the Commitments has been completed (which notice
shall be given as promptly as practicable and, in any event, within 30 days
after the Closing Date),

 

33

--------------------------------------------------------------------------------


 

no ABR Borrowing may be converted into a Eurodollar Borrowing with an Interest
Period in excess of one month;

 

(ii)       each conversion or continuation shall be made pro rata among the
Lenders in accordance with the respective principal amounts of the Loans
comprising the converted or continued Borrowing;

 

(iii)      if less than all the outstanding principal amount of any Borrowing
shall be converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

 

(iv)     each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being converted by an equivalent principal amount; accrued interest
on any Eurodollar Loan (or portion thereof) being converted shall be paid by the
Borrower at the time of conversion;

 

(v)      if any Eurodollar Borrowing is converted at a time other than the end
of the Interest Period applicable thereto, the Borrower shall pay, upon demand,
any amounts due to the Lenders pursuant to Section 2.16;

 

(vi)     any portion of a Borrowing maturing or required to be repaid in less
than one month may not be converted into or continued as a Eurodollar Borrowing;

 

(vii)    any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing;

 

(viii)   no Interest Period may be selected for any Eurodollar Term Borrowing
that would end later than a Term Loan Repayment Date occurring on or after the
first day of such Interest Period if, after giving effect to such selection, the
aggregate outstanding amount of (A) the Eurodollar Term Borrowings comprised of
Term Loans, with Interest Periods ending on or prior to such Term Loan Repayment
Date and (B) the ABR Term Borrowings comprised of Term Loans, would not be at
least equal to the principal amount of Term Borrowings to be paid on such Term
Loan Repayment Date; and

 

(ix)      upon notice to the Borrower from the Administrative Agent given at the
request of the Required Lenders, after the occurrence and during the continuance
of a Default or Event of Default, no outstanding Loan may be converted into, or
continued as, a Eurodollar Loan.

 

Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the Borrower requests

 

34

--------------------------------------------------------------------------------


 

be converted or continued, (ii) whether such Borrowing is to be converted to or
continued as a Eurodollar Borrowing or an ABR Borrowing, (iii) if such notice
requests a conversion, the date of such conversion (which shall be a Business
Day) and (iv) if such Borrowing is to be converted to or continued as a
Eurodollar Borrowing, the Interest Period with respect thereto. If no Interest
Period is specified in any such notice with respect to any conversion to or
continuation as a Eurodollar Borrowing, the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. The Administrative Agent
shall promptly advise the Lenders of any notice given pursuant to this Section
2.10 and of each Lender’s portion of any converted or continued Borrowing.  If
the Borrower shall not have given notice in accordance with this Section 2.10 to
continue any Borrowing into a subsequent Interest Period (and shall not
otherwise have given notice in accordance with this Section 2.10 to convert such
Borrowing), such Borrowing shall, at the end of the Interest Period applicable
thereto (unless repaid pursuant to the terms hereof), automatically be converted
into an ABR Borrowing.

 

Section 2.11.  Repayment Of Term Borrowings.  (a) The Borrower shall pay to the
Administrative Agent, for the account of the Lenders, on the dates set forth
below, or if any such date is not a Business Day, on the next preceding Business
Day (each such date being called a “Term Loan Repayment Date”), a principal
amount of the Term Loans (as adjusted from time to time pursuant to Sections
2.11(b), 2.12 and 2.13(g)) equal to the amount set forth below for such date,
together in each case with accrued and unpaid interest on the principal amount
to be paid to but excluding the date of such payment:

 

Repayment Date

 

Amount

 

March 15, 2011

 

$

4,687,500

 

June 15, 2011

 

$

4,687,500

 

September 15, 2011

 

$

4,687,500

 

December 15, 2011

 

$

4,687,500

 

March 15, 2012

 

$

4,687,500

 

June 15, 2012

 

$

4,687,500

 

September 15, 2012

 

$

4,687,500

 

December 15, 2012

 

$

4,687,500

 

March 15, 2013

 

$

4,687,500

 

June 15, 2013

 

$

4,687,500

 

September 15, 2013

 

$

4,687,500

 

December 15, 2013

 

$

73,437,500

 

 

(b)        In the event and on each occasion that the Term Loan Commitments
shall be reduced or shall expire or terminate other than as a result of the
making of a Term Loan, the installments payable on each Term Loan Repayment Date
shall be reduced pro rata by an aggregate amount equal to the amount of such
reduction, expiration or termination.

 

35

--------------------------------------------------------------------------------


 

(c)        To the extent not previously paid, all Term Loans shall be due and
payable on the Term Loan Maturity Date together with accrued and unpaid interest
on the principal amount to be paid to but excluding the date of payment.

 

(d)        All repayments pursuant to this Section 2.11 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty.

 

Section 2.12.  Voluntary Prepayment.  (a) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing, in whole or in part,
upon at least three Business Days’ prior written or fax notice (or telephone
notice promptly confirmed by written or fax notice) in the case of Eurodollar
Loans, or written or fax notice (or telephone notice promptly confirmed by
written or fax notice) at least one Business Day prior to the date of prepayment
in the case of ABR Loans, to the Administrative Agent before 12:00 (noon), New
York City time; provided, however, that (i) each partial prepayment shall be in
an amount that is an integral multiple of $500,000 and not less than $1,000,000
and (ii) at the Borrower’s election in connection with any prepayment of
Revolving Loans pursuant to this Section 2.12(a), such prepayment shall not, so
long as no Event of Default then exists, be applied to any Revolving Loan of a
Defaulting Lender.

 

(b)        Voluntary prepayments of Term Loans shall be applied against the
remaining scheduled installments of principal due in respect of the Term Loans
under Section 2.11 as directed by the Borrower.

 

(c)        Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing by the amount
stated therein on the date stated therein; provided, however, that if such
prepayment is for all of the then outstanding Loans, then the Borrower may
revoke such notice as provided below and/or extend the prepayment date by not
more than five Business Days; provided further, however, that the provisions of
Section 2.16 shall apply with respect to any such revocation or extension. All
prepayments under this Section 2.12 shall be subject to Section 2.16 but
otherwise without premium or penalty. All prepayments under this Section 2.12
(other than prepayments of ABR Revolving Loans that are not made in connection
with the termination or permanent reduction of the Revolving Credit Commitments)
shall be accompanied by accrued and unpaid interest on the principal amount to
be prepaid to but excluding the date of payment.  Notwithstanding anything to
the contrary contained in this Agreement, the Borrower may rescind any such
notice of prepayment if such prepayment would have resulted from a refinancing
of the full amount of the Credit Facilities, which refinancing shall not be
consummated or shall otherwise be delayed.

 

Section 2.13.  Mandatory Prepayments.  (a)(i) In the event of any termination of
all the Revolving Credit Commitments, the Borrower shall, on the date of such
termination, repay or prepay all its outstanding Revolving Credit Borrowings and
replace or cause to be canceled all outstanding Letters of Credit issued by each
Issuing Bank or Cash Collateralize an amount equal to 105% of the L/C
Obligations in respect of such Letters of Credit or make other arrangements
satisfactory to the Administrative Agent and each such Issuing Bank in respect
of such Letters of

 

36

--------------------------------------------------------------------------------


 

Credit.  If, after giving effect to any partial reduction of the Revolving
Credit Commitments or at any other time, the Aggregate Revolving Credit Exposure
would exceed the Total Revolving Credit Commitment, then the Borrower shall, on
the date of such reduction or at such other time, repay or prepay Revolving
Credit Borrowings (or a combination thereof) and, after the Revolving Credit
Borrowings shall have been repaid or prepaid in full, replace or cause to be
canceled (or make other arrangements satisfactory to the Administrative Agent
and each Issuing Bank with respect to) Letters of Credit issued by such Issuing
Bank in an amount sufficient to eliminate such excess.

 

(ii)       If for any reason the Aggregate Revolving Credit Exposure at any time
exceeds the lesser of (x) the Total Revolving Credit Commitment and (y) the
Borrowing Base, the Borrower shall immediately prepay Revolving Loans and/or
Cash Collateralize the L/C Obligations in an aggregate amount equal to such
excess pursuant to Section 2.23(j); provided, however, that the Borrower shall
not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.13(a)(ii) unless after the prepayment in full of the Revolving Loans,
the Aggregate Revolving Credit Exposure exceeds the Total Revolving Credit
Commitment then in effect.  Prepayments under this Section 2.13(a)(ii) shall not
result in a mandatory reduction of the Total Revolving Credit Commitment.

 

(b)        Not later than the tenth Business Day following the receipt of Net
Cash Proceeds in respect of any Asset Sale, the Borrower shall apply 100% of the
Net Cash Proceeds received with respect thereto to prepay outstanding Term Loans
in accordance with Section 2.13(g).

 

(c)        [Reserved].

 

(d)        No later than the later of (i) 90 days after the end of each fiscal
year of the Borrower, commencing with the fiscal year ending on April 2, 2011,
and (ii) the date on which the financial statements with respect to such period
are delivered pursuant to Section 5.04(a), the Borrower shall prepay outstanding
Term Loans in accordance with Section 2.13(g) in an aggregate principal amount
equal to (x) 50% of Excess Cash Flow for the fiscal year then ended minus (y)
voluntary prepayments of Term Loans and Revolving Loans during such fiscal year
or in the period following the end of such fiscal year and prior to the date
referred to in the preceding clause (i) but only to the extent that (A) the
Indebtedness so prepaid by its terms cannot be reborrowed or redrawn and (B)
such prepayments do not occur in connection with a refinancing of all or any
portion of such Indebtedness and did not reduce the amount of any prior
prepayment amount pursuant to this Section 2.13(d).

 

(e)        In the event that any Loan Party or any subsidiary of a Loan Party
shall receive Net Cash Proceeds from the issuance or incurrence of Indebtedness
for money borrowed of any Loan Party or any subsidiary of a Loan Party (other
than any cash proceeds from the issuance of Indebtedness for money borrowed
permitted pursuant to Section 6.01), the Borrower shall, substantially
simultaneously with (and in any event not later than the third Business Day next
following) the receipt of such Net Cash Proceeds by such Loan Party or such
subsidiary, apply an amount equal to 100% of such Net Cash Proceeds to prepay
outstanding Term Loans in accordance with Section 2.13(g).

 

37

--------------------------------------------------------------------------------


 

(f)         [Reserved].

 

(g)        Mandatory prepayments of outstanding Term Loans under this Agreement
shall be applied pro rata against the remaining scheduled installments of
principal due in respect of the Term Loans under Section 2.11(a).

 

(h)        The Borrower shall deliver to the Administrative Agent, at the time
of each prepayment required under this Section 2.13, (i) a certificate signed by
a Financial Officer of the Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment and (ii) at least five Business
Days prior written notice of such prepayment in the case of prepayments pursuant
to Sections 2.13(b), (d) or (e). Each notice of prepayment shall specify the
prepayment date, the Type of each Loan being prepaid and the principal amount of
each Loan (or portion thereof) to be prepaid.  All prepayments of Borrowings
under this Section 2.13 shall be subject to Section 2.16, but shall otherwise be
without premium or penalty, and shall be accompanied by accrued and unpaid
interest on the principal amount to be prepaid to but excluding the date of
payment.

 

Section 2.14.  Reserve Requirements; Change In Circumstances.  (a) 
Notwithstanding any other provision of this Agreement, if any Change in Law
shall impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of or credit
extended by any Lender or any Issuing Bank (except any such reserve requirement
which is reflected in the Adjusted LIBO Rate) or shall impose on such Lender or
such Issuing Bank or the London interbank market any other condition affecting
this Agreement or Eurodollar Loans made by such Lender or any Letter of Credit
or participation therein, and the result of any of the foregoing shall be to
increase the cost to such Lender or such Issuing Bank of making or maintaining
any Eurodollar Loan or increase the cost to any Lender or any Issuing Bank of
issuing or maintaining any Letter of Credit or purchasing or maintaining a
participation therein or to reduce the amount of any sum received or receivable
by such Lender or such Issuing Bank hereunder (whether of principal, interest or
otherwise) by an amount deemed by such Lender or such Issuing Bank to be
material, then the Borrower will pay to such Lender or such Issuing Bank, as the
case may be, upon demand such additional amount or amounts as will compensate
such Lender or such Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.  This Section 2.14 shall not apply to Taxes,
which shall be governed solely and exclusively by Section 2.20.

 

(b)        If any Lender or any Issuing Bank shall have determined that any
Change in Law regarding capital adequacy has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made or participations in
Letters of Credit purchased by such Lender pursuant hereto or the Letters of
Credit issued by such Issuing Bank pursuant hereto to a level below which such
Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy) by an amount deemed by such Lender or such Issuing Bank to be

 

38

--------------------------------------------------------------------------------


 

material, then from time to time the Borrower shall pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.

 

(c)        A certificate of a Lender or an Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or such Issuing Bank or its
holding company, as applicable, as specified in paragraph (a) or (b) above shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender or such Issuing Bank the amount shown as due on
any such certificate delivered by it within 30 days after its receipt of the
same.

 

(d)        Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be under any obligation to compensate any Lender or
any Issuing Bank under paragraph (a) or (b) above with respect to increased
costs or reductions with respect to any period prior to the date that is 180
days prior to such request if such Lender or such Issuing Bank knew or could
reasonably have been expected to know of the circumstances giving rise to such
increased costs or reductions and of the fact that such circumstances would
result in a claim for increased compensation by reason of such increased costs
or reductions; provided further that the foregoing limitation shall not apply to
any increased costs or reductions arising out of the retroactive application of
any Change in Law within such 180-day period. The protection of this Section
shall be available to each Lender and each Issuing Bank regardless of any
possible contention of the invalidity or inapplicability of the Change in Law
that shall have occurred or been imposed.

 

Section 2.15.  Change In Legality.  (a)  Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:

 

(i)        such Lender may declare that Eurodollar Loans will not thereafter
(for the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods) and ABR Loans will not thereafter
(for such duration) be converted into Eurodollar Loans, whereupon any request
for a Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar
Borrowing or to continue a Eurodollar Borrowing for an additional Interest
Period) shall, as to such Lender only, be deemed a request for an ABR Loan (or a
request to continue an ABR Loan as such for an additional Interest Period or to
convert a Eurodollar Loan into an ABR Loan, as the case may be), unless such
declaration shall be subsequently withdrawn; and

 

(ii)       such Lender may require that all outstanding Eurodollar Loans made by
it be converted to ABR Loans, in which event all such Eurodollar Loans shall be

 

39

--------------------------------------------------------------------------------


 

automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.

 

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.

 

(b)        For purposes of this Section 2.15, a notice to the Borrower by any
Lender shall be effective as to each Eurodollar Loan made by such Lender, if
lawful, on the last day of the Interest Period then applicable to such
Eurodollar Loan; in all other cases such notice shall be effective on the date
of receipt by the Borrower.

 

Section 2.16.  Breakage. The Borrower shall indemnify each Lender against any
loss or expense that such Lender may sustain or incur as a consequence of (a)
any event, other than a default by such Lender in the performance of its
obligations hereunder, which results in (i) such Lender receiving or being
deemed to receive any amount on account of the principal of any Eurodollar Loan
prior to the end of the Interest Period in effect therefor, (ii) the conversion
of any Eurodollar Loan to an ABR Loan, or the conversion of the Interest Period
with respect to any Eurodollar Loan, in each case other than on the last day of
the Interest Period in effect therefor, or (iii) any Eurodollar Loan to be made
by such Lender (including any Eurodollar Loan to be made pursuant to a
conversion or continuation under Section 2.10) not being made after notice of
such Loan shall have been given by the Borrower hereunder (any of the events
referred to in this clause (a) being called a “Breakage Event”) or (b) any
default in the making of any payment or prepayment required to be made
hereunder. In the case of any Breakage Event, such loss shall include an amount
equal to the excess, as reasonably determined by such Lender, of (i) its cost of
obtaining funds for the Eurodollar Loan that is the subject of such Breakage
Event for the period from the date of such Breakage Event to the last day of the
Interest Period in effect (or that would have been in effect) for such Loan over
(ii) the amount of interest likely to be realized by such Lender in redeploying
the funds released or not utilized by reason of such Breakage Event for such
period. A certificate of any Lender setting forth any amount or amounts which
such Lender is entitled to receive pursuant to this Section 2.16 shall be
delivered to the Borrower and shall be conclusive absent manifest error.

 

Section 2.17.  Pro Rata Treatment.  Subject to the express provisions of this
Agreement which require, or permit, differing payments to be made to
non-Defaulting Lenders as opposed to Defaulting Lenders, and as required under
Section 2.15, each Borrowing, each payment or prepayment of principal of any
Borrowing, each payment of interest on the Loans, each payment of the Commitment
Fees, each reduction of the Term Loan Commitments or the Revolving Credit
Commitments and each conversion of any Borrowing to or continuation of any
Borrowing as a Borrowing of any Type shall be allocated pro rata among the
Lenders in accordance with their respective applicable Commitments (or, if such
Commitments shall have expired or been terminated, in accordance with the
respective principal amounts of their outstanding Loans). Each Lender agrees
that in computing such Lender’s portion of any Borrowing to be made

 

40

--------------------------------------------------------------------------------


 

hereunder, the Administrative Agent may, in its discretion, round each Lender’s
percentage of such Borrowing to the next higher or lower whole Dollar amount.

 

Section 2.18.  Sharing of Setoffs.  Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower or any other Loan Party, or pursuant to a secured claim under Section
506 of Title 11 of the United States Code or other security or interest arising
from, or in lieu of, such secured claim, received by such Lender under any
applicable bankruptcy, insolvency or other similar law or otherwise, or by any
other means, obtain payment (voluntary or involuntary) in respect of any Loan or
Loans or Unreimbursed Amounts as a result of which the unpaid principal portion
of its Loans and participations in Unreimbursed Amounts shall be proportionately
less than the unpaid principal portion of the Loans and participations in
Unreimbursed Amounts of any other Lender, it shall be deemed simultaneously to
have purchased from such other Lender at face value, and shall promptly pay to
such other Lender the purchase price for, a participation in the Loans and L/C
Obligations of such other Lender, so that the aggregate unpaid principal amount
of the Loans and L/C Obligations and participations in Loans and L/C Obligations
held by each Lender shall be in the same proportion to the aggregate unpaid
principal amount of all Loans and L/C Obligations then outstanding as the
principal amount of its Loans and L/C Obligations prior to such exercise of
banker’s lien, setoff or counterclaim or other event was to the principal amount
of all Loans and L/C Obligations outstanding prior to such exercise of banker’s
lien, setoff or counterclaim or other event; provided, however, that (i) if any
such purchase or purchases or adjustments shall be made pursuant to this Section
2.18 and the payment giving rise thereto shall thereafter be recovered, such
purchase or purchases or adjustments shall be rescinded to the extent of such
recovery and the purchase price or prices or adjustment restored without
interest, and (ii) the provisions of this Section 2.18 shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to any of its Affiliates (as to
which the provisions of this Section 2.18 shall apply). The Borrower expressly
consents to the foregoing arrangements and agrees that any Lender holding a
participation in a Loan or Unreimbused Amounts deemed to have been so purchased
may exercise any and all rights of banker’s lien, setoff or counterclaim with
respect to any and all moneys owing by the Borrower to such Lender by reason
thereof as fully as if such Lender had made a Loan directly to the Borrower in
the amount of such participation.

 

Section 2.19.  Payments. (a) The Borrower shall make each payment (including
principal of or interest on any Borrowing or any L/C Obligations or any Fees or
other amounts) hereunder and under any other Loan Document not later than 12:00
(noon), New York City time, on the date when due in immediately available
Dollars, without setoff, defense or counterclaim.  Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  Each such payment (other than Issuing Bank Fees,
which shall be paid directly to the applicable Issuing Bank) shall be made to
the Administrative Agent at its offices at Eleven Madison Avenue, New York, NY
10010. The Administrative Agent shall

 

41

--------------------------------------------------------------------------------


 

promptly distribute to each Lender any payments received by the Administrative
Agent on behalf of such Lender.

 

(b)        Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.

 

Section 2.20.  Taxes. (a) Except as otherwise required by law, any and all
payments by or on account of any obligation of the Borrower or any other Loan
Party hereunder or under any other Loan Document shall be made free and clear of
and without deduction for any Indemnified Taxes or Other Taxes; provided that,
if the Borrower or any other Loan Party shall be required to deduct any
Indemnified Taxes or Other Taxes (without duplication of Section 2.20(b)) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, each
Lender and each Issuing Bank (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower or such Loan Party shall make such deductions and (iii) the Borrower or
such Loan Party shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

 

(b)        In addition, the Borrower shall pay any Other Taxes (without
duplication of Section 2.20(a)) to the relevant Governmental Authority in
accordance with applicable law.

 

(c)        The Borrower shall indemnify the Administrative Agent, each Lender
and each Issuing Bank, within 10 days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by the Administrative
Agent, such Lender or such Issuing Bank, as the case may be, on or with respect
to any payment by or on account of any obligation of the Borrower or any other
Loan Party hereunder or under any other Loan Document (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate setting forth in reasonable detail the
basis and amount of such payment or liability delivered to the Borrower by a
Lender or an Issuing Bank, or by the Administrative Agent on behalf of itself, a
Lender or an Issuing Bank, shall be conclusive absent manifest error.

 

(d)        As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower or any other Loan Party to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

42

--------------------------------------------------------------------------------


 

(e)        Any Agent, Lender, Issuing Bank or other recipient of any payment to
be made by or on account of any obligation of the Borrower hereunder that is
entitled to an exemption from or reduction of withholding tax under the law of
the jurisdiction in which the Borrower is located, or any treaty to which such
jurisdiction is a party, with respect to payments under this Agreement shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate.  Without limiting the generality of the foregoing, each Agent that
is not a United States person (as defined in Section 7701(a)(30) of the Code)
shall deliver to the Borrower on or prior to the Closing Date and at such other
times as relevant a withholding certificate that satisfies the requirements of
Treasury Regulation Sections 1.1441-1(b)(2)(iv) and 1.1441-1(e)(3)(v) as
applicable to a U.S. branch that has agreed to be treated as a U.S. person for
withholding tax purposes.

 

(f)         If a Lender or any Agent shall become aware that it is entitled to
claim a refund or credit from a Governmental Authority in respect of Indemnified
Taxes, Other Taxes or other amounts paid by Borrower pursuant to this Section
2.20, such Lender or Agent shall promptly notify Borrower and Agent (as
applicable) of the availability of such claim and, if the Lender or the Agent
(as applicable) determines in good faith that making such claim refund will not
have an adverse effect on its Taxes or business operations, shall, within 60
days after receipt of a request by Borrower, make such claim. If the Agent or a
Lender determines, in its sole discretion, that it has received a refund of or
credit against any Taxes or Other Taxes as to which it has been indemnified by
Borrower or with respect to which Borrower has paid additional amounts pursuant
to this Section 2.20, it shall pay over such refund or credit to Borrower (but
only to the extent of amounts paid by Borrower under this Section 2.20), net of
all out-of-pocket expenses of the Agent or such Lender and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund or credit); provided, however, that Borrower, upon the
request of the Agent or such Lender, agrees to repay the amount paid over to
Borrower to the Agent or such Lender in the event the Agent or such Lender is
required to repay such refund to such Governmental Authority or such credit is
subsequently denied.  Nothing in this Section 2.20 shall require or be construed
to require the Agent or any Lender to make available its tax returns (or any
other information that it deems confidential) to Borrower or any other Person.

 

Section 2.21.  Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate.  (a) In the event (i) any Lender or any Issuing Bank delivers a
certificate requesting compensation pursuant to Section 2.14, (ii) any Lender or
any Issuing Bank delivers a notice described in Section 2.15, (iii) the Borrower
is required to pay any additional amount to any Lender or any Issuing Bank or
any Governmental Authority on account of any Lender or any Issuing Bank pursuant
to Section 2.20, (iv) any Lender refuses to consent to any amendment, waiver or
other modification of any Loan Document requested by the Borrower that requires
the consent of a greater percentage of the Lenders than the Required Lenders and
such amendment, waiver or other modification is consented to by the Required
Lenders, or (v) any Lender becomes a Defaulting Lender, then, in each case, the
Borrower may, at its sole expense and effort (including with respect to the
processing and recordation fee referred to in Section 9.04(b)),

 

43

--------------------------------------------------------------------------------


 

upon notice to such Lender or such Issuing Bank, as the case may be, and the
Administrative Agent, require such Lender or such Issuing Bank to transfer and
assign, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all of its interests, rights and obligations under
this Agreement (or, in the case of clause (iv) above, all of its interests,
rights and obligation with respect to the Class of Loans or Commitments that is
the subject of the related consent, amendment, waiver or other modification) to
an Eligible Assignee that shall assume such assigned obligations and, with
respect to clause (iv) above, shall consent to such requested amendment, waiver
or other modification of any Loan Documents (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (x) such assignment
shall not conflict with any law, rule or regulation or order of any court or
other Governmental Authority having jurisdiction, (y) the Borrower shall have
received the prior written consent of the Administrative Agent (and, if a
Revolving Credit Commitment is being assigned, of each Issuing Bank), which
consents shall not unreasonably be withheld or delayed, and (z) the Borrower or
such assignee shall have paid to the affected Lender or the affected Issuing
Bank in immediately available funds an amount equal to the sum of the principal
of and interest accrued to the date of such payment on the outstanding Loans or
Unreimbursed Amounts of such Lender or such Issuing Bank, respectively, plus all
Fees and other amounts accrued for the account of such Lender or such Issuing
Bank hereunder with respect thereto (including any amounts under Sections 2.14
and 2.16); provided further that, if prior to any such transfer and assignment
the circumstances or event that resulted in such Lender’s or such Issuing Bank’s
claim for compensation under Section 2.14, notice under Section 2.15 or the
amounts paid pursuant to Section 2.20, as the case may be, cease to cause such
Lender or such Issuing Bank to suffer increased costs or reductions in amounts
received or receivable or reduction in return on capital, or cease to have the
consequences specified in Section 2.15, or cease to result in amounts being
payable under Section 2.20, as the case may be (including as a result of any
action taken by such Lender or such Issuing Bank pursuant to paragraph (b)
below), or if such Lender or such Issuing Bank shall waive its right to claim
further compensation under Section 2.14 in respect of such circumstances or
event or shall withdraw its notice under Section 2.15, or shall waive its right
to further payments under Section 2.20 in respect of such circumstances or event
or shall consent to the proposed amendment, waiver, consent or other
modification, as the case may be, then such Lender or such Issuing Bank shall
not thereafter be required to make any such transfer and assignment hereunder.
Each Lender and each Issuing Bank hereby grants to the Administrative Agent an
irrevocable power of attorney (which power is coupled with an interest) to
execute and deliver, on behalf of such Lender or such Issuing Bank, as the case
may be, as assignor, any Assignment and Acceptance necessary to effectuate any
assignment of such Lender’s or such Issuing Bank’s interests hereunder in the
circumstances contemplated by this Section 2.21(a).

 

(b)        If (i) any Lender or any Issuing Bank shall request compensation
under Section 2.14, (ii) any Lender or any Issuing Bank delivers a notice
described in Section 2.15 or (iii) the Borrower is required to pay any
additional amount to any Lender or any Issuing Bank or any Governmental
Authority on account of any Lender or any Issuing Bank, pursuant to Section
2.20, then such Lender or such Issuing Bank shall use reasonable efforts (which
shall not require such Lender or such Issuing Bank to incur an unreimbursed loss
or unreimbursed cost or expense or

 

44

--------------------------------------------------------------------------------


 

otherwise take any action inconsistent with its internal policies or legal or
regulatory restrictions or suffer any disadvantage or burden deemed by it to be
significant), (x) to file any certificate or document reasonably requested in
writing by the Borrower or (y) to assign its rights and delegate and transfer
its obligations hereunder to another of its offices, branches or affiliates, if
such filing or assignment would reduce its claims for compensation under Section
2.14 or enable it to withdraw its notice pursuant to Section 2.15 or would
reduce amounts payable pursuant to Section 2.20, as the case may be, in the
future. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender or any Issuing Bank in connection with any such filing or
assignment, delegation and transfer.

 

Section 2.22.  [reserved].

 

Section 2.23.  Letters of Credit.  (a) Letter of Credit Commitment. (i) Subject
to the terms and conditions set forth herein, (A) the Issuing Bank agrees, in
reliance upon the agreements of the Revolving Credit Lenders set forth in this
Section 2.23, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower or its Subsidiaries, and to amend or
extend Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drawings under the Letters of Credit; and (B) the
Revolving Credit Lenders severally agree to participate in Letters of Credit
issued for the account of the Borrower or its Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Aggregate Revolving Credit Exposure
shall not exceed the lesser of (I) the Total Revolving Credit Commitment and
(II) the Borrowing Base, (y) the Revolving Credit Exposure of any Lender shall
not exceed such Lender’s Revolving Credit Commitment, and (z) the L/C
Obligations shall not exceed the Letter of Credit Sublimit.  Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.  All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Closing Date shall
be subject to and governed by the terms and conditions hereof.

 

(ii)           No Issuing Bank shall issue any Letter of Credit, if:

 

(A)     subject to Section 2.23(b)(iii), the expiry date of the requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

 

(B)      the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

 

45

--------------------------------------------------------------------------------


 

(iii)          No Issuing Bank shall be under any obligation to issue any Letter
of Credit if:

 

(A)     any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing the Letter of Credit, or any Law applicable to the Issuing Bank or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon the Issuing
Bank with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which the Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the Issuing Bank in good faith deems material to it;

 

(B)      the issuance of the Letter of Credit would violate one or more policies
of the Issuing Bank applicable to letters of credit generally;

 

(C)      [reserved];

 

(D)      the Letter of Credit is to be denominated in a currency other than
Dollars; or

 

(E)      any Revolving Credit Lender is at that time a Defaulting Lender, unless
the Issuing Bank has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the Issuing Bank (in its sole discretion) with the
Borrower or such Lender to eliminate the Issuing Bank’s actual or potential
Fronting Exposure (after giving effect to Section 2.23(l)(i)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
Issuing Bank has actual or potential Fronting Exposure, as it may elect in its
sole discretion.

 

(iv)          No Issuing Bank shall amend any Letter of Credit if the Issuing
Bank would not be permitted at such time to issue the Letter of Credit in its
amended form under the terms hereof.

 

(v)           No Issuing Bank shall be under any obligation to amend any Letter
of Credit if (A) the Issuing Bank would have no obligation at such time to issue
the Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

 

(vi)          Each Issuing Bank shall act on behalf of the Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and the Issuing

 

46

--------------------------------------------------------------------------------


 

Bank shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article 8 with respect to any acts taken or omissions
suffered by the Issuing Bank in connection with Letters of Credit issued by it
or proposed to be issued by it and Issuer Documents pertaining to such Letters
of Credit as fully as if the term “Administrative Agent” as used in Article 8
included the Issuing Bank with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the Issuing Bank.

 

(b)        Procedures for Issuance and Amendment of Letters of Credit.

 

(i)        Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the Issuing Bank (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower. 
Such Letter of Credit Application must be received by the Issuing Bank and the
Administrative Agent not later than 11:00 a.m., New York City time, at least two
Business Days (or such later date and time as the Administrative Agent and the
Issuing Bank may agree in a particular instance in their sole discretion) prior
to the proposed issuance date or date of amendment, as the case may be.  In the
case of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the Issuing
Bank: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the Issuing Bank may require. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the
Issuing Bank (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the Issuing Bank may require. 
Additionally, the Borrower shall furnish to the Issuing Bank and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the Issuing Bank or the Administrative Agent may require.

 

(ii)       Promptly after receipt of any Letter of Credit Application, the
Issuing Bank will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the Issuing Bank will provide
the Administrative Agent with a copy thereof.  Unless the Issuing Bank has
received written notice from any Revolving Credit Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article 4 shall not then be satisfied, then,
subject to the terms and conditions hereof, the Issuing Bank shall, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Subsidiary) or

 

47

--------------------------------------------------------------------------------


 

enter into the applicable amendment, as the case may be, in each case in
accordance with the Issuing Bank’s usual and customary business practices. 
Immediately upon the issuance of each Letter of Credit, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Issuing Bank a risk participation in such Letter of Credit in
an amount equal to the product of such Lender’s Pro Rata Percentage times the
amount of such Letter of Credit.  The Administrative Agent shall notify each
Revolving Credit Lender of the issuance of any Letter of Credit, the face amount
of such Letter of Credit and the amount of such Revolving Credit Lender’s
participation therein.

 

(iii)      If the Borrower so requests in any applicable Letter of Credit
Application, the Issuing Bank may agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the Issuing
Bank to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof and the Borrower not later than 30 days prior
to the auto-renewal date thereof (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued.  Unless otherwise directed by the Issuing Bank, the Borrower shall not
be required to make a specific request to the Issuing Bank for any such
extension.  Once an Auto-Extension Letter of Credit has been issued, the
Revolving Credit Lenders shall be deemed to have authorized (but may not
require) the Issuing Bank to permit the extension of such Letter of Credit at
any time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the Issuing Bank shall not permit any such extension if
(A) the Issuing Bank has determined that it would not be permitted, or would
have no obligation, at such time to issue such Letter of Credit in its revised
form (as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.23(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date from the Administrative
Agent, any Revolving Credit Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.01 (other than the delivery of a
Borrowing Request) or Section 2.23(a)(i) is not then satisfied, and in each such
case directing the Issuing Bank not to permit such extension.

 

(iv)     Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the Issuing Bank will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

(c)        Drawings and Reimbursements; Funding of Participations.

 

(i)        Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the Issuing Bank shall notify
the Borrower and the Administrative Agent thereof.  If the Borrower shall have
received such notice from the Issuing Bank on or prior to 10:00 a.m., New York
City time, on any Business Day, not

 

48

--------------------------------------------------------------------------------


 

later than 4:00 p.m., New York City time, on such Business Day, or, if the
Borrower shall have received such notice later than 10:00 a.m., New York City
time, on any Business Day, not later than 10:00 a.m., New York City time, on the
immediately following Business Day, the Borrower shall reimburse the Issuing
Bank through the Administrative Agent in an amount equal to the amount of such
drawing.  If the Borrower fails to so reimburse the Issuing Bank by such time,
the Administrative Agent shall promptly notify each Revolving Credit Lender of
the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and each
Revolving Credit Lender’s Pro Rata Percentage thereof.  In such event, the
Borrower shall be deemed to have requested a Borrowing of ABR Revolving Loans to
be disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of ABR Revolving Loans, but subject to (x) the conditions set
forth in Section 4.01 (other than the delivery of a Borrowing Request) and (y)
the additional condition that, after giving effect to any such Borrowing of ABR
Revolving Loans, the Aggregate Revolving Credit Exposure shall not exceed the
lesser of (A) the Total Revolving Credit Commitment and (B) the Borrowing Base. 
Any notice given by the Issuing Bank or the Administrative Agent pursuant to
this Section 2.23(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

(ii)       Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.23(c)(i), for the account of the Issuing Bank, pay by wire transfer of
immediately funds to the Administrative Agent not later 2:00 p.m., New York City
time, on the date of such notice (or, if such Revolving Credit Lender shall have
received such notice later than 12:00 (noon), New York City time, on any day,
not later than 10:00 a.m., New York City time, on the immediately following
Business Day), an amount equal to its Pro Rata Percentage of the Unreimbursed
Amount, whereupon, subject to the provisions of Section 2.04(c)(iii), each
Lender that so makes funds available shall be deemed to have made an ABR
Revolving Loan to the Borrower in such amount.  The Administrative Agent shall
remit the funds so received to the Issuing Bank.

 

(iii)      With respect to any Unreimbursed Amount that is not fully refinanced
by a Borrowing of ABR Revolving Loans because the conditions set forth in
Section 2.23(c)(i) cannot be satisfied or for any other reason, the Borrower
shall be deemed to have incurred from the Issuing Bank an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate.  In such event, each Revolving Credit Lender’s
payment to the Administrative Agent for the account of the Issuing Bank pursuant
to shall be deemed payment in respect of its participation in such L/C Borrowing
and shall constitute an L/C Advance from such Revolving Credit Lender in
satisfaction of its participation obligation under this Section 2.23.

 

49

--------------------------------------------------------------------------------


 

(iv)     Until each Revolving Credit Lender funds its ABR Revolving Loan or L/C
Advance pursuant to this Section 2.23 to reimburse the Issuing Bank for any
amount drawn under any Letter of Credit, interest in respect of such Revolving
Credit Lender’s Pro Rata Percentage of such amount shall be solely for the
account of the Issuing Bank.

 

(v)      Each Revolving Credit Lender’s obligation to make ABR Revolving Loans
or L/C Advances to reimburse the Issuing Bank for amounts drawn under Letters of
Credit, as contemplated by this Section 2.23(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Revolving
Credit Lender may have against the Issuing Bank, the Borrower or any other
Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that (x) each Revolving Credit
Lender’s obligation to make ABR Revolving Loans pursuant to this Section 2.23(c)
is subject to the conditions set forth in Section 4.01 (other than delivery by
the Borrower of a Borrowing Request) and (y) no Revolving Credit Lender shall be
obligated to make any ABR Revolving Loans if, after giving effect to such ABR
Revolving Loan, the Aggregate Revolving Credit Exposure exceeds the lesser of
(x) the Total Revolving Credit Commitments and the (y) the Borrowing Base.  No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of the Borrower to reimburse the Issuing Bank for the amount of any payment made
by the Issuing Bank under any Letter of Credit, together with interest as
provided herein.

 

(vi)     If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Issuing Bank any amount required to
be paid by such Revolving Credit Lender pursuant to the foregoing provisions of
this Section 2.23(c) by the time specified in Section 2.23(c)(ii), then, without
limiting the other provisions of this Agreement, the Issuing Bank shall be
entitled to recover from such Revolving Credit Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Issuing Bank at a rate per annum equal to the
greater of the Federal Funds Effective Rate and a rate determined by the Issuing
Bank in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the
Issuing Bank in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Revolving Credit Lender’s ABR Revolving Loan included in the relevant Borrowing
or L/C Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the Issuing Bank submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.

 

(d)        Repayment of Participations. At any time after the Issuing Bank has
made a payment under any Letter of Credit and has received from any Revolving
Credit Lender such Revolving Credit Lender’s L/C Advance in respect of such
payment in accordance with Section 2.23(c), if the Administrative Agent receives
for the account of the Issuing Bank any payment in

 

50

--------------------------------------------------------------------------------


 

respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Revolving Credit Lender its Pro Rata Percentage thereof in the same
funds as those received by the Administrative Agent.

 

(e)        Obligations Absolute. The obligation of the Borrower to reimburse the
Issuing Bank for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

 

(i)        any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

 

(ii)       the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the Issuing Bank or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)      any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

(iv)     any payment by the Issuing Bank under such Letter of Credit against
presentation of a draft, certificate or other document that does not strictly
comply with the terms of such Letter of Credit; or any payment made by the
Issuing Bank under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Laws; or

 

(v)      any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the Issuing Bank.  The Borrower shall be
conclusively deemed to have waived any such claim against the Issuing Bank and
its correspondents unless such notice is given as aforesaid.

 

51

--------------------------------------------------------------------------------


 

(f)        Role of Issuing Bank. Each Revolving Credit Lender and the Borrower
agree that, in paying any drawing under a Letter of Credit, the Issuing Bank
shall not have any responsibility to obtain any document (other than any sight
draft, certificates and documents expressly required by the Letter of Credit) or
to ascertain or inquire as to the validity or accuracy of any such document or
the authority of the Person executing or delivering any such document.  None of
the Issuing Banks, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of any Issuing Bank shall
be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Lenders or the Required
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document.  The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement.  None of the Issuing Bank, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
Issuing Bank shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.23(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against an Issuing Bank, and such Issuing Bank may be liable to the Borrower, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by the Borrower which the Borrower proves were
caused by such Issuing Bank’s willful misconduct or gross negligence or such
Issuing Bank’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit.  In
furtherance and not in limitation of the foregoing, an Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and such Issuing Bank shall not be responsible for the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
a Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

 

(g)        Conflict with Issuer Documents.  In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

(h)        Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the Issuing Bank hereunder for any and all drawings under
such Letter of Credit.  The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

 

(i)         Resignation or Removal of an Issuing Bank.  Any Issuing Bank may
resign at any time by giving 30 days’ prior written notice to the Administrative
Agent, the Lenders and the Borrower, and may be removed at any time by the
Borrower by notice to such Issuing Bank, the

 

52

--------------------------------------------------------------------------------


 

Administrative Agent and the Lenders. Upon the acceptance of any appointment as
an Issuing Bank hereunder by a Lender that shall agree to serve as a successor
Issuing Bank, such successor shall succeed to and become vested with all the
interests, rights and obligations of such retiring Issuing Bank. At the time
such removal or resignation shall become effective, the Borrower shall pay all
accrued and unpaid fees pursuant to Section 2.05(c)(ii). The acceptance of any
appointment as an Issuing Bank hereunder by a successor Lender shall be
evidenced by an agreement entered into by such successor, in a form satisfactory
to the Borrower and the Administrative Agent, and, from and after the effective
date of such agreement, (i) such successor Lender shall have all the rights and
obligations of such previous Issuing Bank under this Agreement and the other
Loan Documents and (ii) references herein and in the other Loan Documents to the
term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the resignation or removal of an Issuing Bank
hereunder, the retiring Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement and the other Loan Documents with respect to Letters of Credit issued
by it prior to such resignation or removal, but shall not be required to issue
additional Letters of Credit.

 

(j)         Cash Collateralization. If required pursuant to Section 2.13(a)(ii)
or if any Event of Default shall occur and be continuing, the Borrower shall, on
the Business Day it receives notice from the Administrative Agent or the
Required Lenders (or, if the maturity of the Loans has been accelerated,
Revolving Credit Lenders representing greater than 50% of the total outstanding
L/C Obligations) thereof and of the amount to be Cash Collateralized, Cash
Collateralize an amount equal to 105% of the total outstanding L/C Obligations
as of such date; provided that the obligation to Cash Collateralize such amount
will become effective immediately, and such Cash Collateral will become
immediately payable in immediately available funds, without demand or notice of
any kind, upon the occurrence of an Event of Default described in Article 7(g)
or Article 7(h).  Such Cash Collateral shall be held by the Collateral Agent as
collateral for the payment and performance of the Obligations.  The Collateral
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account holding the Cash Collateral.  Other than any
interest earned on the investment of such Cash Collateral in Permitted
Investments, which investments shall be made at the option and sole discretion
of the Collateral Agent, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Cash
Collateral in such account shall (i) automatically be applied by the
Administrative Agent to reimburse the applicable Issuing Bank for Unreimbursed
Amounts, (ii) be held for the satisfaction of the reimbursement obligations of
the Borrower for the L/C Obligations at such time and (iii) if the maturity of
the Loans has been accelerated (but subject to the consent of Revolving Credit
Lenders representing greater than 50% of the total L/C Obligations), be applied
to satisfy the Obligations.  If the Borrower is required to provide an amount of
Cash Collateral hereunder pursuant to Section 2.13(a)(ii) or as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
the Aggregate Revolving Credit Exposure is less than the lesser of (x) the

 

53

--------------------------------------------------------------------------------


 

Total Revolving Credit Commitment and (y) the Borrowing Base and all Events of
Default have been cured or waived.

 

(k)        Additional Issuing Banks. The Borrower may, at any time and from time
to time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed) and such Lender, designate one or more
additional Lenders to act as an issuing bank under the terms of this Agreement,
subject to reporting requirements reasonably satisfactory to the Administrative
Agent with respect to issuances, amendments, extensions and terminations of
Letters of Credit by such additional issuing bank. Any Lender designated as an
issuing bank pursuant to this paragraph (k) shall be deemed to be an “Issuing
Bank” (in addition to being a Lender) in respect of Letters of Credit issued or
to be issued by such Lender, and, with respect to such Letters of Credit, such
term shall thereafter apply to the other Issuing Bank and such Lender.

 

(l)         if any L/C Obligations exist at the time any Revolving Credit Lender
becomes a Defaulting Lender then:

 

(i)        all or any part of the participation percentage in the L/C
Obligations of such Defaulting Lender shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Pro Rata Percentages
but only to the extent (x) the sum of each Non-Defaulting Lender’s outstanding
Revolving Loans and participation percentage in the L/C Obligations plus such
Defaulting Lender’s participation percentage in the L/C Obligations allocated to
such Non-Defaulting Lender does not exceed such Non-Defaulting Lender’s
Revolving Credit Commitments, and (y) no Default or Event of Default has
occurred and is continuing;

 

(ii)       if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent Cash Collateralize for the benefit of the
respective Issuing Bank only the Borrower’s obligations corresponding to such
Defaulting Lender’s participation percentage in the L/C Obligation (after giving
effect to any partial reallocation pursuant to clause (i) above) in a manner
satisfactory to the Administrative Agent for so long as such L/C Obligations are
outstanding;

 

(iii)      if the Borrower Cash Collateralizes any portion of such Defaulting
Lender’s participation percentage in the L/C Obligations pursuant to clause (ii)
above, the Borrower shall not be required to pay any Letter of Credit Fee to
such Defaulting Lender pursuant to Section 2.05(c) with respect to such
Defaulting Lender’s participation percentage in the L/C Obligations during the
period such Defaulting Lender’s participation percentage in the L/C Obligations
is Cash Collateralized;

 

(iv)     if any Non-Defaulting Lender’s participation percentage in the L/C
Obligations is reallocated pursuant to clause (i) above, then the Letter of
Credit Fee payable to the Revolving Credit Lenders pursuant to Section 2.05(c)
shall be adjusted in accordance with such Non-Defaulting Lenders Pro Rata
Percentages; and

 

54

--------------------------------------------------------------------------------


 

(v)      if all or any portion of such Defaulting Lender’s participation
percentage in the L/C Obligations is neither reallocated nor Cash Collateralized
pursuant to clause (i) or (ii) above, then, without prejudice to any rights or
remedies of the Issuing Banks hereunder, the Letter of Credit Fee payable under
Section 2.05(c) with respect to such Defaulting Lender’s participation
percentage in the L/C Obligations shall be payable to the respective Issuing
Banks until and to the extent that such L/C Obligations are reallocated and/or
Cash Collateralized.

 

(m)      so long as such Revolving Credit Lender is a Defaulting Lender,
participating interests in any newly issued or increased Letters of Credit shall
be allocated among Non-Defaulting Lenders in a manner consistent with Section
2.23(l)(i) (and such Defaulting Lender shall not participate therein).

 

(n)        In the event that the Administrative Agent, the Borrowers and each
Issuing Bank agree that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the Lenders’
participation percentages in the L/C Obligations shall be readjusted to reflect
the inclusion of such Lender’s Revolving Credit Commitment and on such date such
Lender shall purchase at par such of the L/C Obligations of the other Lenders as
the Administrative Agent shall determine may be necessary in order for such
Lender to hold such Loans in accordance with its Pro Rata Percentage.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent, the Collateral
Agent, each Issuing Bank and each of the Lenders that:

 

Section 3.01.  Organization; Powers.  The Borrower and each of the Subsidiaries
(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization, (b) has all requisite power and authority
to own its property and assets and to carry on its business as now conducted and
as currently proposed to be conducted, (c) is qualified to do business in, and
is in good standing in, every jurisdiction where such qualification is required,
except where the failure so to qualify could not reasonably be expected to
result in a Material Adverse Effect, and (d) has the power and authority to
execute, deliver and perform its obligations under each of the Loan Documents
and each other agreement or instrument contemplated thereby to which it is or
will be a party and, in the case of the Borrower, to borrow hereunder.

 

Section 3.02.  Authorization.  The Transactions (a) have been duly authorized by
all requisite corporate, partnership or limited liability company and, if
required, stockholder action and (b) will not (i) violate any provision of (A)
law, statute, rule or regulation, (B) the certificate or articles of
incorporation or other constitutive documents or by-laws of the Borrower or any
Subsidiary, (C) any order of any Governmental Authority or (D) any indenture,
agreement or other instrument to which the Borrower or any Subsidiary is a party
or by which any of them or

 

55

--------------------------------------------------------------------------------


 

any of their property is or may be bound, (ii) be in conflict with, result in a
breach of or constitute (alone or with notice or lapse of time or both) a
default under, or give rise to any right to accelerate or to require the
prepayment, repurchase or redemption of any obligation under any such indenture,
agreement or other instrument or (iii) result in the creation or imposition of
any Lien upon or with respect to any property or assets now owned or hereafter
acquired by the Borrower or any Subsidiary (other than any Lien created
hereunder or under the Security Documents), in the case of (b)(i)(A), (C), (D),
(ii) and (iii), except as could not reasonably be expected to have a Material
Adverse Effect.

 

Section 3.03.  Enforceability.  This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document when
executed and delivered by each Loan Party party thereto will constitute, a
legal, valid and binding obligation of such Loan Party enforceable against such
Loan Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

Section 3.04.  Governmental Approvals.  No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except for (a) the
filing of Uniform Commercial Code financing statements and filings with the
United States Patent and Trademark Office and the United States Copyright
Office, (b) recordation of the Mortgages and (c) such as have been made or
obtained and are in full force and effect, (d) filings with the U.S. Securities
and Exchange Commission, including a Current Report on Form 8-K and (e) such
actions, consents, approvals, registrations or other actions, the failure of
which to take or obtain could not reasonably be expected to have a Material
Adverse Effect.

 

Section 3.05.  Financial Statements.  The Borrower has heretofore furnished to
the Lenders its consolidated balance sheets and related statements of income,
stockholder’s equity and cash flows (i) as of and for the fiscal year ended
April 3, 2010, audited by and accompanied by the opinion of Ernst & Young LLP,
independent public accountants, (ii) as of and for the fiscal quarters and the
portions of the fiscal year ended July 3, 2010 and October 2, 2010 and (iii) for
the month ended November 6, 2010, certified by its chief financial officer. Such
financial statements present fairly in all material respects the financial
condition and results of operations and cash flows of the Borrower and its
consolidated Subsidiaries as of such dates and for such periods. Such balance
sheets and the notes thereto disclose all material liabilities, direct or
contingent, of the Borrower and its consolidated Subsidiaries as of the dates
thereof. Such financial statements were prepared in accordance with GAAP applied
on a consistent basis, subject, in the case of unaudited financial statements,
to year-end audit adjustments and the absence of footnotes.

 

Section 3.06.  No Material Adverse Change.  No event, change or condition has
occurred since April 3, 2010 that has had, or could reasonably be expected to
have, a Material Adverse Effect.

 

56

--------------------------------------------------------------------------------


 

Section 3.07.  Title To Properties; Possession Under Leases.  (a) Each of the
Borrower and the Subsidiaries has good and insurable title to, or valid
leasehold interests in, all its properties (including all Mortgaged Property),
except for (i) Permitted Liens and (ii) minor defects in title that (A) do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties and assets for their intended purposes or (B) could not
reasonably be expected to result in a Material Adverse Effect. All such
properties and assets are free and clear of Liens, other than Permitted Liens.

 

(b)        Each of the Borrower and the Subsidiaries has complied, in all
material respects, with all obligations under all material leases to which it is
a party and all such leases are in full force and effect. Each of the Borrower
and the Subsidiaries enjoys peaceful and undisturbed possession under all such
material leases.

 

(c)        As of the Closing Date, none of the Borrower or any of its
Subsidiaries has received any written notice of any pending or contemplated
condemnation proceeding affecting the Mortgaged Properties or any sale or
disposition thereof in lieu of condemnation.

 

(d)        As of the Closing Date, none of the Borrower or any of the
Subsidiaries is obligated under any right of first refusal, option or other
contractual right to sell, assign or otherwise dispose of any Mortgaged Property
or any interest therein.

 

Section 3.08.  Subsidiaries. Schedule 3.08 sets forth as of the Closing Date a
list of all Subsidiaries and the percentage ownership interest of the Borrower
therein. The shares of capital stock or other ownership interests so indicated
on Schedule 3.08 are fully paid and non-assessable and are owned by the
Borrower, directly or indirectly, free and clear of all Liens (other than Liens
created under the Security Documents).

 

Section 3.09.  Litigation; Compliance With Laws.  (a) Except as set forth on
Schedule 3.09, there are no actions, suits or proceedings at law or in equity or
by or before any Governmental Authority now pending or, to the knowledge of the
Borrower, threatened in writing against the Borrower or any Subsidiary or any
business, property or rights of any such Person (i) that involve any Loan
Document or the Transactions or (ii) could reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect.

 

(b)        Since the date of this Agreement, there has been no change in the
status of the matters disclosed on Schedule 3.09 that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.

 

(c)        None of the Borrower or any of the Subsidiaries or any of their
respective material properties or assets is in violation of, nor will the
continued operation of their material properties and assets as currently
conducted violate, any law, rule or regulation (including any zoning, building,
Environmental Law, ordinance, code or approval or any building permits) or any
restrictions of record or agreements affecting the Mortgaged Property, or is in
default with respect to any judgment, writ, injunction, decree or order of any
Governmental Authority, where such violation or default could reasonably be
expected to result in a Material Adverse Effect.

 

57

--------------------------------------------------------------------------------


 

(d)        Certificates of occupancy and permits are in effect for each
Mortgaged Property as currently constructed.

 

Section 3.10.  Agreements. None of the Borrower or any of the Subsidiaries is in
default in any manner under any provision of any indenture or other agreement or
instrument evidencing Indebtedness, or any other material agreement or
instrument to which it is a party or by which it or any of its properties or
assets are or may be bound, where such default could reasonably be expected to
result in a Material Adverse Effect.

 

Section 3.11.  Federal Reserve Regulations.  (a) None of the Borrower or any of
the Subsidiaries is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of buying or carrying Margin
Stock.

 

(b)        No part of the proceeds of any Loan or any Letter of Credit will be
used, whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the Regulations of the Board, including Regulation T, U
or X.

 

Section 3.12.  Investment Company Act.  None of the Borrower or any Subsidiary
is (a) an “investment company” as defined in, or subject to regulation under,
the Investment Company Act of 1940, as amended.

 

Section 3.13.  Use of Proceeds.  The Borrower will use the proceeds of the Loans
and will request the issuance of Letters of Credit only for the purposes
specified in the introductory statement to this Agreement.

 

Section 3.14.  Tax Returns. Each of the Borrower and the Subsidiaries has (i)
filed or caused to be filed all Federal, state, local and foreign tax returns or
materials required to have been filed by it and (ii) has paid or caused to be
paid all taxes due and payable by it and all assessments received by it, except
taxes that are being contested in good faith by appropriate proceedings and for
which the Borrower or such Subsidiary, as applicable, shall have set aside on
its books adequate reserves, in each case except to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse Effect
.

 

Section 3.15.  No Material Misstatements.  No written information, report,
financial statement, exhibit or schedule furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender (other than any third party
industry data and information in the Confidential Information Memorandum or
under the heading “Tax Documents”) for use in the Confidential Information
Memorandum or in connection with the negotiation of any Loan Document or
included therein or delivered pursuant thereto contained, contains or will
contain any material misstatement of fact or omitted, omits or will omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were, are or will be made, not misleading;
provided that to the extent any such written information, report, financial
statement, exhibit or schedule was based upon or constitutes a forecast or
projection, each of the Borrower represents only that it acted in good faith and
utilized reasonable assumptions and due

 

58

--------------------------------------------------------------------------------


 

care in the preparation of such written information, report, financial
statement, exhibit or schedule.

 

Section 3.16.  Employee Benefits.  Except as could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, each
of the Borrower and its ERISA Affiliates is in compliance with the applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
could reasonably be expected to have a Material Adverse Effect or result in
material liability for the Borrower or any of its ERISA Affiliates.

 

(a)        Except as could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Foreign Pension Plan is in
compliance with all requirements of law applicable thereto and the respective
requirements of the governing documents for such plan. With respect to each
Foreign Pension Plan, reserves have been established in the financial statements
furnished to Lenders in respect of any unfunded liabilities in accordance with
applicable law or in accordance with ordinary accounting practices in the
jurisdiction in which such Foreign Pension Plan is maintained. The aggregate
unfunded liabilities with respect to such Foreign Pension Plans could not
reasonably be expected to result in a Material Adverse Effect.

 

Section 3.17.  Environmental Matters.  (a) Except as set forth in Schedule 3.17
and except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of the Borrower or any of the Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability or (iii) has received written notice of
any claim with respect to any Environmental Liability.

 

(b)        Since the date of this Agreement, there has been no change in the
status of the matters disclosed on Schedule 3.17 that, individually or in the
aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.

 

Section 3.18.  Insurance. Schedule 3.18 sets forth a true, complete and correct
description of all insurance maintained by the Borrower or by the Borrower for
its Subsidiaries as of the Closing Date. As of each such date, such insurance is
in full force and effect and all premiums have been duly paid. The Borrower and
its Subsidiaries have insurance in such amounts and covering such risks and
liabilities as are in accordance with what management believes to be normal
industry practice.

 

Section 3.19.  Security Documents.  (a) The Guarantee and Collateral Agreement,
upon execution and delivery thereof by the parties thereto, will create, in
accordance with its terms, in favor of the Collateral Agent, for the ratable
benefit of the Secured Parties, a legal, valid and enforceable security interest
in the Collateral (as defined in the Guarantee and Collateral Agreement) and the
proceeds thereof and (i) when the Pledged Collateral (as defined in the

 

59

--------------------------------------------------------------------------------


 

Guarantee and Collateral Agreement) is delivered to the Collateral Agent, the
Lien created under Guarantee and Collateral Agreement shall constitute a fully
perfected first priority Lien on, and security interest in, all right, title and
interest of the Loan Parties in such Pledged Collateral, in each case prior and
superior in right to any other Person, subject to Permitted Liens, and (ii) when
financing statements in appropriate form are filed in the offices specified on
Schedule 3.19(a), the Lien created under the Guarantee and Collateral Agreement
will constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Collateral (other than
Intellectual Property, as defined in the Guarantee and Collateral Agreement), in
each case prior and superior in right to any other Person, other than with
respect to Permitted Liens.

 

(b)        Upon the recordation of the Guarantee and Collateral Agreement (or a
short-form security agreement in form and substance reasonably satisfactory to
the Borrower and the Collateral Agent) with the United States Patent and
Trademark Office and the United States Copyright Office, together with the
financing statements in appropriate form filed in the offices specified on
Schedule 3.19(a), the Lien created under the Guarantee and Collateral Agreement
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in the Intellectual Property (as defined
in the Guarantee and Collateral Agreement) in which a security interest may be
perfected by filing in the United States and its territories and possessions, in
each case prior and superior in right to any other Person (it being understood
that subsequent recordings in the United States Patent and Trademark Office and
the United States Copyright Office may be necessary to perfect a Lien on
registered trademarks and patents, trademark and patent applications and
registered copyrights acquired by the Loan Parties after the date hereof).

 

(c)        The Mortgages are effective to create in favor of the Collateral
Agent, for the ratable benefit of the Secured Parties, a legal, valid and
enforceable Lien on all of the Loan Parties’ right, title and interest in and to
the Mortgaged Property thereunder and the proceeds thereof, subject to Permitted
Liens, and when the Mortgages are filed in the offices specified on Schedule
3.19(c), the Mortgages shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such Mortgaged
Property and the proceeds thereof, in each case prior and superior in right to
any other Person, other than with respect to the rights of Persons pursuant to
Permitted Liens.

 

Section 3.20.  Location of Real Property and Leased Premises.  (a) Schedule
3.20(a) lists completely and correctly as of the Closing Date all real property
owned by the Borrower and the Subsidiaries and the addresses thereof. The
Borrower and/or one of its Subsidiaries own in fee simple all the real property
set forth on Schedule 3.20(a).

 

(b)        Schedule 3.20(b) lists completely and correctly as of the Closing
Date all real property leased by the Borrower and the Subsidiaries and the
addresses thereof. The Borrower and/or one of its Subsidiaries has a valid
leasehold interest in all the real property set forth on Schedule 3.20(b).

 

60

--------------------------------------------------------------------------------


 

Section 3.21.  Labor Matters.  Except as would not reasonably be expected to
have a Material Adverse Effect, (i) as of the Closing Date, there are no
strikes, lockouts or slowdowns against the Borrower or any Subsidiary pending
or, to the knowledge of the Borrower, threatened; (ii) the hours worked by and
payments made to employees of the Borrower and the Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Federal,
state, local or foreign law dealing with such matters; (iii) all payments due
from the Borrower or any Subsidiary, or for which any claim may be made against
the Borrower or any Subsidiary, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of the Borrower or such Subsidiary; and (iv) the consummation of
the Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Borrower or any Subsidiary is bound.

 

Section 3.22.  Solvency. Immediately after the consummation of the Transactions
to occur on the Closing Date and immediately following the making of each Loan
and after giving effect to the application of the proceeds of each Loan, (a) the
fair value of the assets of the Loan Parties, taken as a whole, at a fair
valuation, will exceed the fair value of their debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of the Loan Parties, taken as a whole, will be greater than the
amount that will be required to pay the probable liability of their debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) the Loan Parties, taken as a
whole, will be able to pay their debts and liabilities, subordinated, contingent
or otherwise, as such debts and liabilities become absolute and matured; and (d)
the Loan Parties, taken as a whole, will not have unreasonably small capital
with which to conduct the business in which they are engaged as such business is
now conducted and is proposed to be conducted following the Closing Date.

 

Section 3.23.  Sanctioned Persons.  None of the Borrower or any Subsidiary nor,
to the knowledge of the Borrower, any director, officer, agent, employee or
Affiliate of the Borrower or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Borrower will not directly or indirectly
use the proceeds of the Loans or the Letters of Credit or otherwise make
available such proceeds to any Person, for the purpose of financing the
activities of any Person currently subject to any U.S. sanctions administered by
OFAC.

 

Section 3.24.  Foreign Corrupt Practices Act.  Each of the Borrower and their
respective directors, officers, agents, employees, and any person acting for or
on behalf of the Borrower has complied with, and will comply with, in all
material respects, the U.S. Foreign Corrupt Practices Act, as amended from time
to time, or any other applicable anti-bribery or anti-corruption law, and it and
they have not made, offered, promised, or authorized, and will not make, offer,
promise, or authorize, whether directly or indirectly, any payment, of anything
of value to: (i) an executive, official, employee or agent of a governmental
department, agency or instrumentality, (ii) a director, officer, employee or
agent of a wholly or partially government-owned or -controlled company or
business, (iii) a political party or official thereof, or candidate for
political office, or (iv) an executive, official, employee or agent of a public
international organization

 

61

--------------------------------------------------------------------------------


 

(e.g., the International Monetary Fund or the World Bank) (“Government
Official”); while knowing or having a reasonable belief that all or some portion
will be used for the purpose of: (a) influencing any act, decision or failure to
act by a Government Official in his or her official capacity, (b) inducing a
Government Official to use his or her influence with a government or
instrumentality to affect any act or decision of such government or entity, or
(c) securing an improper advantage; in order to obtain, retain, or direct
business.

 

ARTICLE 4
CONDITIONS OF LENDING

 

The obligations of the Lenders to make Loans and of each Issuing Bank to issue
Letters of Credit hereunder are subject to the satisfaction of the following
conditions:

 

Section 4.01.  All Credit Events.  On the date of each Borrowing (other than a
conversion or a continuation of a Borrowing), and on the date of each issuance,
amendment, extension or renewal of a Letter of Credit (each such event being
called a “Credit Event”):

 

(a)        The Administrative Agent shall have received a notice of such
Borrowing as required by Section 2.03 (or such notice shall have been deemed
given in accordance with Section 2.02) or, in the case of the issuance,
amendment, extension or renewal of a Letter of Credit, the applicable Issuing
Bank and the Administrative Agent shall have received a Letter of Credit
Application (other than with respect to any Existing Letter of Credit) as
required by Section 2.23.

 

(b)        The representations and warranties set forth in Article 3 and in each
other Loan Document shall be true and correct in all material respects on and as
of the date of such Credit Event with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date.

 

(c)        At the time of and immediately after such Credit Event, no Default or
Event of Default shall have occurred and be continuing.

 

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Credit Event as to the matters specified in
paragraphs (b) and (c) of this Section 4.01.

 

Section 4.02.  First Credit Event.  On the Closing Date:

 

(a)        The Administrative Agent shall have received, on behalf of itself,
the Lenders and the Issuing Banks, a written opinion of (i) Ropes & Gray LLP,
counsel for the Borrower, and (ii) each local counsel listed on Schedule
4.02(a), in each case (A) dated the Closing Date, (B) addressed to the Issuing
Banks, the Administrative Agent and the Lenders, and (C) covering such other
matters relating to the Loan Documents and the Transactions as the
Administrative Agent shall reasonably request, all in form and substance
reasonably satisfactory to the Administrative

 

62

--------------------------------------------------------------------------------


 

Agent and customary for transactions of the type contemplated herein, and the
Borrower hereby request such counsel to deliver such opinions.

 

(b)        The Administrative Agent shall have received (i) a copy of the
certificate or articles of incorporation, or certificate of formation, including
all amendments thereto, of each Loan Party, certified as of a recent date by the
Secretary of State of the state of its organization, and a certificate as to the
good standing of each Loan Party as of a recent date, from such Secretary of
State; (ii) a certificate of the Secretary or Assistant Secretary of each Loan
Party dated the Closing Date and certifying (A) that attached thereto is a true
and complete copy of the by-laws or operating agreement of such Loan Party as in
effect on the Closing Date and at all times since a date prior to the date of
the resolutions described in clause (B) below, (B) that attached thereto is a
true and complete copy of resolutions duly adopted by the Board of Directors or
similar governing body or sole member of such Loan Party authorizing the
execution, delivery and performance of the Loan Documents to which such Person
is a party and, in the case of the Borrower, the borrowings hereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect, (C) that the certificate or articles of incorporation or
certificate of formation of such Loan Party have not been amended since the date
of the last amendment thereto shown on the certificate of good standing
furnished pursuant to clause (i) above, and (D) as to the incumbency and
specimen signature of each officer executing any Loan Document or any other
document delivered in connection herewith on behalf of such Loan Party; (iii) a
certificate of another officer as to the incumbency and specimen signature of
the Secretary or Assistant Secretary executing the certificate pursuant to
clause (ii) above; and (iv) such other documents as the Lenders, the Issuing
Banks or the Administrative Agent may reasonably request.

 

(c)        The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by a Financial Officer of the Borrower, confirming
compliance with the conditions precedent set forth in paragraphs (b) and (c) of
Section 4.01.

 

(d)        The Administrative Agent shall have received all Fees and other
amounts due and payable on or prior to the Closing Date, to the extent invoiced
at least two days prior to the Closing Date (which invoice may include
good-faith estimates of work required through and after the Closing Date,
subject to review and reconciliation after the Closing Date) including, to the
extent invoiced, reimbursement or payment of all out of pocket expenses required
to be reimbursed or paid by the Borrower hereunder or under any other Loan
Document.

 

(e)        The Security Documents (other than the Mortgages) shall have been
duly executed by each Loan Party that is to be a party thereto and shall be in
full force and effect on the Closing Date. The Collateral Agent on behalf of the
Secured Parties shall have a security interest in the Collateral of the type and
priority described in each Security Document.

 

(f)         The Collateral Agent shall have received a Perfection Certificate
with respect to the Loan Parties dated the Closing Date and duly executed by a
Responsible Officer of the Borrower, and shall have received the results of a
search of the Uniform Commercial Code filings (or equivalent filings) made with
respect to the Loan Parties in the states (or other jurisdictions) of

 

63

--------------------------------------------------------------------------------


 

formation of such Persons, in which the chief executive office of each such
Person is located and in the other jurisdictions in which such Persons maintain
property, in each case as indicated on such Perfection Certificate, together
with copies of the financing statements (or similar documents) disclosed by such
search, and accompanied by evidence satisfactory to the Collateral Agent that
the Liens indicated in any such financing statement (or similar document) would
be Permitted Liens or have been or will be contemporaneously released or
terminated.

 

(g)        The Administrative Agent shall have received a copy of, or a
certificate as to coverage under, the insurance policies required by Section
5.02 and the applicable provisions of the Security Documents, each of which
shall be endorsed or otherwise amended to include a customary lender’s loss
payable endorsement and to name the Collateral Agent as additional insured, in
form and substance satisfactory to the Administrative Agent.

 

(h)        Immediately after giving effect to the Transactions and the other
transactions contemplated hereby, the Borrower and the Subsidiaries shall have
outstanding no Indebtedness or preferred stock other than (a) Indebtedness
outstanding under this Agreement and (b) Indebtedness permitted under Section
6.01.

 

(i)         The Lenders shall have received the financial statements and opinion
referred to in Section 3.05.

 

(j)         The Administrative Agent shall have received a certificate from the
chief financial officer of the Borrower certifying that each of the Loan Parties
after giving effect to the Transactions to occur on the Closing Date, is
solvent.

 

(k)        All requisite Governmental Authorities and third parties shall have
approved or consented to the Transactions and the other transactions
contemplated hereby to the extent required, all applicable appeal periods shall
have expired and there shall not be any pending or threatened litigation,
governmental, administrative or judicial action that could reasonably be
expected to restrain, prevent or impose burdensome conditions on the
Transactions or the other transactions contemplated hereby.

 

(l)         The Lenders shall have received, to the extent requested in writing
at least ten days prior to the Closing Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act.

 

ARTICLE 5
AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full and all
Letters of Credit have been canceled or have

 

64

--------------------------------------------------------------------------------


 

expired or have otherwise been provided for in a manner satisfactory to the
Administrative Agent and the Issuing Bank and all amounts drawn thereunder have
been reimbursed in full, unless the Required Lenders shall otherwise consent in
writing and the Borrower will, and will cause each of the Subsidiaries to:

 

Section 5.01.  Existence; Compliance with Laws; Businesses and Properties.  (a)
Do or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence, except as otherwise expressly permitted
under Section 6.05.

 

(b)        Except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect, (i) do or cause to be done all things necessary
to obtain, preserve, renew, extend and keep in full force and effect all of its
rights, licenses, permits, franchises, authorizations, patents, copyrights,
trademarks and trade names; (ii) maintain and operate such business in
substantially the manner in which it is presently conducted and operated; (iii)
comply with all applicable laws, rules, regulations and decrees and orders of
any Governmental Authority, whether now in effect or hereafter enacted; and (iv)
at all times maintain and preserve all of its property and keep such property in
good repair, working order and condition, ordinary wear and tear and use and
damage or loss from fire, other casualty or condemnation excepted, and from time
to time make, or cause to be made, all needful and proper repairs, renewals,
additions, improvements and replacements thereto necessary in order that the
business carried on in connection therewith may be properly conducted at all
times.

 

Section 5.02.  Insurance. (a) Keep its insurable properties adequately insured
at all times by financially sound and reputable insurers; maintain such other
insurance, to such extent and against such risks, including fire and other risks
insured against by extended coverage, as is customary with companies in the same
or similar businesses operating in the same or similar locations, including
public liability insurance against claims for personal injury or death or
property damage occurring upon, in, about or in connection with the use of any
properties owned, occupied or controlled by it; and maintain such other
insurance as may be required by law.

 

(b)        Cause all such policies covering any Collateral to be endorsed or
otherwise amended to include a customary lender’s loss payable endorsement, in
form and substance satisfactory to the Administrative Agent and the Collateral
Agent, which endorsement shall provide that, from and after the Closing Date, if
the insurance carrier shall have received written notice from the Administrative
Agent or the Collateral Agent of the occurrence of an Event of Default, the
insurance carrier shall pay all proceeds otherwise payable to the Borrower or
the Loan Parties under such policies directly to the Collateral Agent; cause all
such policies to provide that neither the Borrower, the Administrative Agent,
the Collateral Agent nor any other party shall be a coinsurer thereunder and to
contain a “Replacement Cost Endorsement”, without any deduction for
depreciation, and such other provisions as the Administrative Agent or the
Collateral Agent may reasonably require from time to time to protect their
interests; deliver original or certified copies of all such policies to the
Collateral Agent; cause each such policy to provide that it shall not be
canceled, modified or not renewed (i) by reason of nonpayment of premium upon
not less than 10 days’ prior written notice thereof by the insurer to the
Administrative Agent and the Collateral Agent (giving the Administrative Agent
and the

 

65

--------------------------------------------------------------------------------


 

Collateral Agent the right to cure defaults in the payment of premiums) or (ii)
for any other reason upon not less than 30 days’ prior written notice thereof by
the insurer to the Administrative Agent and the Collateral Agent; deliver to the
Administrative Agent and the Collateral Agent, prior to the cancellation,
modification or nonrenewal of any such policy of insurance, a copy of a renewal
or replacement policy (or other evidence of renewal of a policy previously
delivered to the Administrative Agent and the Collateral Agent) together with
evidence satisfactory to the Administrative Agent and the Collateral Agent of
payment of the premium therefor.

 

(c)        If at any time the area in which the Premises (as defined in the
Mortgages) are located is designated a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), obtain flood insurance in such total amount as the
Administrative Agent, the Collateral Agent or the Required Lenders may from time
to time require, and otherwise comply with the National Flood Insurance Program
as set forth in the Flood Disaster Protection Act of 1973, as it may be amended
from time to time.

 

(d)        With respect to any Mortgaged Property, carry and maintain
comprehensive general liability insurance including the “broad form CGL
endorsement” and coverage on an occurrence basis against claims made for
personal injury (including bodily injury, death and property damage) and
umbrella liability insurance against any and all claims, in no event for a
combined single limit of less than that which is customary for companies in the
same or similar businesses operating in the same or similar locations, naming
the Collateral Agent as an additional insured, on forms reasonably satisfactory
to the Collateral Agent.

 

(e)        Notify the Administrative Agent and the Collateral Agent promptly
whenever any separate insurance concurrent in form or contributing in the event
of loss with that required to be maintained under this Section 5.02 is taken out
by any Loan Party; and promptly deliver to the Administrative Agent and the
Collateral Agent a duplicate original copy of such policy or policies.

 

Section 5.03.  Obligations and Taxes.  Pay its Indebtedness and other
obligations promptly and in accordance with their terms and pay and discharge
promptly when due all taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become delinquent or in default, as well as all lawful
claims for labor, materials and supplies or otherwise that, if unpaid, might
give rise to a Lien upon such properties or any part thereof; provided, however,
that such payment and discharge shall not be required with respect to any such
tax, assessment, charge, levy or claim so long as the validity or amount thereof
shall be contested in good faith by appropriate proceedings and the Borrower
shall have set aside on its books adequate reserves with respect thereto in
accordance with GAAP and such contest operates to suspend collection of the
contested obligation, tax, assessment or charge and enforcement of a Lien and,
in the case of a Mortgaged Property, there is no risk of forfeiture of such
property; except where the failure to do any of the foregoing could not
reasonably be expected to result in a Material Adverse Effect.

 

66

--------------------------------------------------------------------------------


 

Section 5.04.  Financial Statements, Reports, etc.  In the case of the Borrower,
furnish to the Administrative Agent, which shall furnish to each Lender:

 

(a)        within 90 days after the end of each fiscal year, its consolidated
balance sheet and related statements of income, stockholders’ equity and cash
flows showing the financial condition of the Borrower and its consolidated
Subsidiaries as of the close of such fiscal year and the results of its
operations and the operations of such Subsidiaries during such year, together
with comparative figures for the immediately preceding fiscal year, all audited
by Deloitte & Touche LLP or other independent public accountants of recognized
national standing and accompanied by an opinion of such accountants (which
opinion shall be without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements fairly present in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, together with a customary “management discussion
and analysis” provision;

 

(b)        within 45 days after the end of each of the first three fiscal
quarters of each fiscal year, its consolidated balance sheet and related
statements of income, stockholders’ equity and cash flows showing the financial
condition of the Borrower and its consolidated Subsidiaries as of the close of
such fiscal quarter and the results of its operations and the operations of such
Subsidiaries during such fiscal quarter and the then elapsed portion of the
fiscal year, and, other than with respect to quarterly reports during the
remainder of the first fiscal year after the Closing Date, comparative figures
for the same periods in the immediately preceding fiscal year, all certified by
one of its Financial Officers as fairly presenting in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments, together
with a customary “management discussion and analysis” provision;

 

(c)        concurrently with any delivery of financial statements under
paragraph (a) or (b) above, a certificate of a Financial Officer in the form of
Exhibit F (i) certifying that no Event of Default or Default has occurred or, if
such an Event of Default or Default has occurred, specifying the nature and
extent thereof and any corrective action taken or proposed to be taken with
respect thereto and (ii) setting forth computations in reasonable detail
satisfactory to the Administrative Agent demonstrating compliance with the
covenants contained in Sections 6.10, 6.11 and 6.12 and, in the case of a
certificate delivered with the financial statements required by paragraph (a)
above, setting forth the Borrower’s calculation of Excess Cash Flow;

 

(d)        concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such statements
(which certificate may be limited to accounting matters and disclaim
responsibility for legal interpretations) certifying that, to their knowledge,
as of the last day of the immediately preceding fiscal year no Event of Default
or Default has occurred with respect to Sections 6.10, 6.11 or 6.12 or, if such
an Event of Default or Default has occurred, specifying the extent thereof in
reasonable detail.

 

67

--------------------------------------------------------------------------------


 

(e)        within 30 days after the beginning of each fiscal year of the
Borrower, a detailed consolidated budget for such fiscal year (including a
projected consolidated balance sheet and related statements of projected
operations and cash flows as of the end of and for such fiscal year and setting
forth the assumptions used for purposes of preparing such budget);

 

(f)         promptly after the same become publicly available, copies of the
Borrower’s periodic reports on Form 10-K, Form 10-Q and Form 8-K and proxy
statements on Schedule 14A filed by the Borrower or any Subsidiary with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all of the functions of said Commission, or with any national securities
exchange, or distributed to its shareholders, as the case may be;

 

(g)        promptly after the receipt thereof by the Borrower or any Subsidiary,
a copy of any “management letter” received by any such Person from its certified
public accountants and the management’s response thereto;

 

(h)        promptly after the written request by any Lender, all documentation
and other information that such Lender reasonably requests in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act; and

 

(i)         promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

 

The Borrower shall be deemed to have satisfied the requirements of clauses (a),
(b) and (f) of this Section 5.04 by filing the information described therein
with the Securities and Exchange Commission within the specified time period.

 

Section 5.05.  Litigation and Other Notices.  Furnish to the Administrative
Agent, which shall furnish to each Lender, promptly after obtaining knowledge
thereof, written notice of the following:

 

(a)        any Event of Default or Default, specifying the nature and extent
thereof and the corrective action (if any) taken or proposed to be taken with
respect thereto;

 

(b)        the filing or commencement of, or receipt of any written threat or
notice of intention of any Person to file or commence, any action, suit or
proceeding, whether at law or in equity or by or before any Governmental
Authority, against the Borrower or any Subsidiary thereof that could reasonably
be expected to result in a Material Adverse Effect;

 

(c)        the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and the Subsidiaries in an aggregate amount exceeding
$10,000,000; and

 

68

--------------------------------------------------------------------------------


 

(d)        any development that has resulted in, or could reasonably be expected
to result in, a Material Adverse Effect.

 

Section 5.06.  Information Regarding Collateral.  (a) Furnish to the
Administrative Agent prompt written notice of any change (i) in any Loan Party’s
corporate name, (ii) in the jurisdiction of organization or formation of any
Loan Party, (iii) in any Loan Party’s identity or corporate structure or (iv) in
any Loan Party’s Federal Taxpayer Identification Number. The Borrower agrees not
to effect or permit any change referred to in the preceding sentence unless all
filings have been made under the Uniform Commercial Code or otherwise that are
required in order for the Collateral Agent to continue at all times following
such change to have a valid, legal and perfected security interest in all the
Collateral.  The Borrower also agrees promptly to notify the Administrative
Agent if any material portion of the Collateral is damaged or destroyed.

 

(b)        In the case of the Borrower, each year, at the time of delivery of
the annual financial statements with respect to the preceding fiscal year
pursuant to Section 5.04(a), deliver to the Administrative Agent a certificate
of a Financial Officer setting forth the information required pursuant to the
Perfection Certificate or confirming that there has been no change in such
information since the date of the Perfection Certificate delivered on the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section 5.06.

 

Section 5.07.  Maintaining Records; Access to Properties and Inspections;
Maintenance Of Ratings.  Keep proper books of record and account entries that
are full, true and correct in all material respects in conformity with GAAP and
all requirements of law.  The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender to visit and inspect the financial records and the
properties of the Borrower or such Subsidiary at reasonable times during normal
business hours and as often as reasonably requested, upon reasonable advance
notice to the Borrower, and to make extracts from and copies of such financial
records, and permit any representatives designated by the Administrative Agent
or any Lender to discuss the affairs, finances and condition of the Borrower or
such Subsidiary; provided, however that excluding any such visits and
inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 5.07 and the
Administrative Agent shall not exercise such rights more often than once during
any calendar year absent the existence of an Event of Default; provided further
that at all times during the continuation of an Event of Default, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and upon reasonable advance
notice.

 

Section 5.08.  Use of Proceeds.  Use the proceeds of the Loans and request the
issuance of Letters of Credit only for the purposes specified in the
introductory statement to this Agreement.

 

Section 5.09.  Employee Benefits.  (a) Comply in all material respects with the
applicable provisions of ERISA and the Code with respect to a Plan and the laws
applicable to any Foreign

 

69

--------------------------------------------------------------------------------


 

Pension Plan with respect to a Foreign Pension Plan and (b) furnish to the
Administrative Agent as soon as reasonably possible after, and in any event
within ten days after any responsible officer of the Borrower or any ERISA
Affiliate knows or has reason to know that, any ERISA Event has occurred that,
alone or together with any other ERISA Event, could reasonably be expected to
result in liability of the Borrower or any ERISA Affiliate in an aggregate
amount exceeding $1,500,000 or a Material Adverse Effect, a statement of a
Financial Officer of the Borrower setting forth in reasonable detail the ERISA
Event and the action, if any, that the Borrower proposes to take with respect
thereto.

 

Section 5.10.  Compliance with Environmental Laws.  Except to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect, (a) comply, and cause all lessees and other Person occupying its
properties to comply, with all Environmental Laws applicable to its operations
and properties; (b) obtain and renew all environmental permits necessary for its
operations and properties; and conduct any remedial action in accordance with
Environmental Laws; provided, however, that none of the Borrower or any
Subsidiary shall be required to undertake any remedial action required by
Environmental Laws to the extent that its obligation to do so is being contested
in good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP.

 

Section 5.11.  Preparation of Environmental Reports.  If a Default caused by
reason of a breach of Section 3.17 or Section 5.10 shall have occurred and be
continuing for more than 20 days without the Borrower or any Subsidiary
commencing activities reasonably likely to cure such Default, at the written
request of the Required Lenders through the Administrative Agent, provide to the
Lenders within 45 days after such request, at the expense of the Loan Parties,
an environmental site assessment report regarding the matters which are the
subject of such Default prepared by an environmental consulting firm reasonably
acceptable to the Administrative Agent and indicating the presence or absence of
Hazardous Materials and the estimated cost of any compliance or remedial action
in connection with such Default.

 

Section 5.12.  Further Assurances.  Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing Uniform Commercial Code and other financing statements,
mortgages and deeds of trust) that may be required under applicable law, or that
the Required Lenders, the Administrative Agent or the Collateral Agent may
reasonably request, in order to effectuate the transactions contemplated by the
Loan Documents and in order to grant, preserve, protect and perfect the validity
and first priority (subject to Permitted Liens) of the security interests
created or intended to be created by the Security Documents.  The Borrower will
cause any subsequently acquired or organized Domestic Subsidiary (other than any
Excluded Subsidiary) to become a Loan Party by executing the Guarantee and
Collateral Agreement and each applicable Security Document in favor of the
Collateral Agent. In addition, from time to time, the Borrower will, at its cost
and expense, promptly secure the Obligations by pledging or creating, or causing
to be pledged or created, perfected security interests with respect to such of
its and its Domestic Subsidiaries’ (other than any Excluded Subsidiary) assets
and properties as the Administrative Agent or the Required Lenders shall
designate (it being understood that it is the intent of the parties that the
Obligations shall be secured by substantially all the assets of the Borrower and
its Domestic Subsidiaries

 

70

--------------------------------------------------------------------------------


 

(other than any Excluded Subsidiary) (including real and other properties
acquired subsequent to the Closing Date)). Such security interests and Liens
will be created under the Security Documents and other security agreements,
mortgages, deeds of trust and other instruments and documents in form and
substance reasonably satisfactory to the Collateral Agent, and the Borrower
shall deliver or cause to be delivered to the Lenders no later than one hundred
twenty (120) days after any such acquisition all such instruments and documents
(including legal opinions, title insurance policies and lien searches) as the
Collateral Agent shall reasonably request to evidence compliance with this
Section. The Borrower agrees to provide such evidence as the Collateral Agent
shall reasonably request as to the perfection and priority status of each such
security interest and Lien, subject, in all events, to Permitted Liens.  In
furtherance of the foregoing, the Borrower will give prompt notice to the
Administrative Agent of the acquisition by it or any of the Subsidiaries of any
real property (or any interest in real property) having a fair market value
equal to or in excess of $5,000,000.  Anything in this Agreement to the contrary
notwithstanding, the Borrower shall not be required to grant a Mortgage on any
leasehold interest in real property acquired after the date hereof, nor on any
owned real property with a fair market value of less than $5,000,000.

 

Section 5.13.  Pledged Cash Coverage.  Maintain all or substantially all of its
cash and Permitted Investments in deposit or securities accounts in the United
States that are subject to the Lien of the Security Documents in favor of the
Collateral Agent for the benefit of the Secured Parties and perfected by control
(“Pledged Cash”), provided that none of the Borrower or any Subsidiary shall be
required to maintain Pledged Cash in an aggregate amount greater than 110% of
the sum of (x) the outstanding principal amount of the Term Loans plus (y) the
Revolving Credit Exposure, in each case as of the last day of the most recently
ended fiscal year or fiscal quarter, as the case may be, for which financial
statements have been delivered pursuant to Section 5.04(a) or (b).

 

Section 5.14.  Post-closing Items.  Borrower shall, and the Borrower shall cause
each Subsidiary to, take all necessary actions to (a) within 60 days following
the Closing Date (or, in the case of surveys only, such longer period agreed to
by the Collateral Agent in its reasonable discretion), (i) deliver each Security
Document, in form and substance satisfactory to the Lenders, relating to each of
the Mortgaged Properties, duly executed by the parties thereto and in full force
and effect, (ii) cause each of such Mortgaged Properties to be subject to no
other Liens other than Permitted Liens, (iii) deliver evidence reasonably
satisfactory to the Collateral Agent that each such Security Document relating
to each of the Mortgaged Properties has been filed and recorded in the recording
office as specified on Schedule 3.19(c) or (a lender’s title insurance policy,
in form and substance acceptable to the Collateral Agent, insuring such Security
Document as a first lien on such Mortgaged Property (subject to Permitted
Liens)), (iv) deliver such other documents, including a policy or policies of
title insurance issued by a nationally recognized title insurance company,
together with such endorsements, coinsurance and reinsurance as may be
reasonably requested by the Collateral Agent and the Lenders, insuring the
Mortgages as valid first liens on the Mortgaged Properties, free of Liens other
than Permitted Liens, together with such surveys, abstracts and appraisals
required to be furnished pursuant to the terms of the Mortgages or as reasonably
requested by the Collateral Agent or the

 

71

--------------------------------------------------------------------------------


 

Lenders and (v) a legal opinion relating to each of the Mortgaged Properties in
form and substance reasonably satisfactory to the Collateral Agent, (b) within
45 days following the Closing Date (or such later period as agreed by the
Collateral Agent in its sole discretion), deliver to the Collateral Agent the
stock certificates for GT Solar Hong Kong, Limited and GT Solar Taiwan Co., Ltd.
pledged to the Collateral Agent for the benefit of the Secured Parties pursuant
to the Security Documents and (c) use commercially reasonable efforts to, within
60 days following the Closing Date (or such later period as agreed by the
Collateral Agent in its reasonable discretion), deliver evidence reasonably
satisfactory to the Collateral Agent that all appropriate filings with the
United Stated Patent and Trademark Office have been made in respect of the
Intellectual Property of GT Crystal Systems, LLC to ensure that (x) GT Crystal
Systems, LLC is the record and beneficial owner, free and clear of all Liens
(other than Permitted Liens), of such Intellectual Property and (y) the
Collateral Agent has a valid and perfected first priority security interest in
or Lien on such Intellectual Property (subject to Permitted Liens).

 

ARTICLE 6
NEGATIVE COVENANTS

 

The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document have been paid in full and all
Letters of Credit have been cancelled or have expired and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, the Borrower will not, nor will it cause or permit
any of the Subsidiaries to:

 

Section 6.01.  Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

 

(a)        Indebtedness existing on the date hereof and set forth in Schedule
6.01 and any Permitted Refinancing Indebtedness in respect of any such
Indebtedness;

 

(b)        Indebtedness created hereunder and under the other Loan Documents;

 

(c)        intercompany Indebtedness of the Borrower and the Subsidiaries to the
extent permitted by Section 6.04 so long as such Indebtedness owed by a Loan
Party is subordinated to the Obligations pursuant to the subordination
provisions of the Global Intercompany Note;

 

(d)        Indebtedness of the Borrower or any Subsidiary (including Capital
Lease Obligations and Synthetic Lease Obligations) incurred to finance the
acquisition, construction or improvement of any fixed or capital assets, and
Permitted Refinancing Indebtedness in respect thereof; provided that such
Indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement;

 

72

--------------------------------------------------------------------------------


 

(e)        Indebtedness under performance bonds or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business;

 

(f)         Indebtedness of any Person that becomes a Subsidiary after the date
hereof or incurred in connection with a Permitted Acquisition pursuant to which
such Person became a Subsidiary and any Permitted Refinancing Indebtedness in
respect of any such Indebtedness; provided that (i) such Indebtedness exists at
the time such Persons becomes a Subsidiary and is not created in contemplation
of or in connection with such Person becoming a Subsidiary, (ii) immediately
before and after such Person becomes a Subsidiary, no Default or Event of
Default shall have occurred and be continuing and (iii) the aggregate principal
amount of Indebtedness permitted by this Section 6.01(f) shall not exceed
$50,000,000 at any time outstanding;

 

(g)        Indebtedness in respect of those Hedging Agreements incurred in the
ordinary course of business and consistent with prudent business practice;

 

(h)        Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn against
insufficient funds in the ordinary course of business; provided that such
Indebtedness is promptly covered by the Borrower or any Subsidiary;

 

(i)         Indebtedness of Foreign Subsidiaries incurred for working capital
purposes in an aggregate principal amount not to exceed $25,000,000 at any time
outstanding;

 

(j)         Guarantees of the Borrower or any Guarantor in respect of
Indebtedness of the Borrower or any other Guarantor otherwise permitted
hereunder;

 

(k)        Indebtedness incurred by the Borrower or its Subsidiaries in
connection with a disposition of assets permitted under this Agreement pursuant
to agreements providing for indemnification;

 

(l)         Indebtedness in respect of netting services, overdraft protections
and similar arrangements in each case in connection with deposit accounts;

 

(m)       Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business consistent with past practice; and

 

(n)        other Indebtedness of the Borrower or the Subsidiaries in an
aggregate principal amount not exceeding $20,000,000 at any time outstanding.

 

Section 6.02.  Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including Equity Interests or other securities of any
Person, including the Borrower or any Subsidiary) now owned or hereafter
acquired by it or on any income or revenues or rights in respect of any thereof,
except the following (collectively, “Permitted Liens”):

 

(a)        Liens on property or assets of the Borrower and its Subsidiaries
existing on the date hereof and set forth in Schedule 6.02; provided that such
Liens shall secure only those

 

73

--------------------------------------------------------------------------------


 

obligations which they secure on the date hereof and extensions, renewals and
replacements thereof permitted hereunder;

 

(b)        any Lien created under the Loan Documents;

 

(c)        any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or assets
of any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary, as the case may be; provided that (i) such
Lien is not created in contemplation of or in connection with such acquisition
or such Person becoming a Subsidiary, (ii) such Lien does not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien secures
only those obligations which it secures on the date of such acquisition or the
date such Person becomes a Subsidiary, as the case may be;

 

(d)        Liens for taxes not yet due or which are being contested in
compliance with Section 5.03;

 

(e)        carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business and securing
obligations that are not due and payable or which are being contested in
compliance with Section 5.03;

 

(f)         pledges and deposits made in the ordinary course of business in
compliance with workmen’s compensation, unemployment insurance and other social
security laws or regulations;

 

(g)        deposits to secure the performance of bids, trade contracts (other
than for Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

(h)        any interest or title of a lessor or sublessor under any lease
permitted by this Agreement and matters affecting the interest or title of a
lessor or sublessor to any leased real property;

 

(i)         judgment Liens securing judgments not constituting an Event of
Default under Article 7;

 

(j)         zoning restrictions, easements, rights-of-way, restrictions on use
of real property and other similar encumbrances incurred in the ordinary course
of business which, in the aggregate, do not materially interfere with the
ordinary conduct of the business of the Borrower or any of the Subsidiaries or
the ability of the Borrower or any of the Subsidiaries to utilize such property
for its intended purpose;

 

(k)        Liens in fixed and capital assets hereafter acquired (or, in the case
of improvements, constructed) by the Borrower or any Subsidiary; provided that
(i) such Liens secure Indebtedness permitted by Section 6.01(d), (ii) such Liens
are incurred, and the Indebtedness secured thereby is created, within 90 days
after such acquisition (or construction), (iii) the Indebtedness secured

 

74

--------------------------------------------------------------------------------


 

thereby does not exceed the lesser of the cost or the fair market value of such
real property, improvements or equipment at the time of such acquisition (or
construction) and (iv) such Liens do not apply to any other property or assets
of the Borrower or any Subsidiary;

 

(l)         Liens on cash deposits and other funds maintained with a depositary
institution or securities intermediary, in each case arising in the ordinary
course of business by virtue of any statutory or common law provision relating
to banker’s liens (including set-off);

 

(m)       leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business that do not (i) interfere in any material respect
with the business of the Borrower or any of the Subsidiaries or (ii) secure any
Indebtedness;

 

(n)        Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

 

(o)        Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;

 

(p)        Liens (i) on cash advances in favor of the seller of any property to
be acquired in a Permitted Acquisition or an Investment permitted pursuant to
Section 6.04 or to be applied against the purchase price for such Investment,
and (ii) consisting of an agreement to dispose of any property in an Asset Sale
permitted under Section 6.05, in each case, solely to the extent such Investment
or Asset Sale, as the case may be, would have been permitted on the date of the
creation of such Lien;

 

(q)        Liens arising out of conditional sale, title retention, consignment
or similar arrangements for sale of goods entered into by the Borrower or any of
the Subsidiaries in the ordinary course of business;

 

(r)         other Liens (other than Liens on Mortgaged Properties) securing
liabilities permitted hereunder in an aggregate amount not to exceed $20,000,000
at any time outstanding;

 

(s)        Liens on the assets of a Foreign Subsidiary securing Indebtedness of
such Foreign Subsidiary permitted by Section 6.01(i); and

 

(t)         the GT Crystal Systems License; provided that the Collateral Agent
has a valid and perfected first priority security interest in or Lien on all the
rights and interests of GT Crystal Systems, LLC thereunder and any promissory
note (if any) issued to GT Crystal Systems, LLC in connection therewith.

 

Section 6.03.  Sale and Lease-back Transactions.  Enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred unless (a)  the sale or transfer of such
property is

 

75

--------------------------------------------------------------------------------


 

permitted by Section 6.05 and (b)  any Capital Lease Obligations or Liens
arising in connection therewith are permitted by Sections 6.01 and 6.02, as the
case may be.

 

Section 6.04.  Investments, Loans and Advances.  Purchase, hold or acquire any
Equity Interests, evidences of indebtedness or other securities of, make or
permit to exist any loans or advances to, or make or permit to exist any
investment or any other interest in, any other Person, except:

 

(a)        (i) investments by the Borrower and the Subsidiaries existing on the
date hereof in the Equity Interests of the Borrower and the Subsidiaries and
(ii) additional investments by the Borrower and the Subsidiaries in the Equity
Interests of the Borrower and the Subsidiaries; provided that (A) any such
Equity Interests held by a Loan Party shall be pledged to the extent required by
the Guarantee and Collateral Agreement (subject to the limitations applicable to
voting stock of a Foreign Subsidiary referred to therein) and (B) the aggregate
amount of investments made after the Closing Date by Loan Parties in, and loans
and advances made after the Closing Date by Loan Parties to, Subsidiaries that
are not Loan Parties (determined without regard to any write-downs or write-offs
of such investments, loans and advances) shall not exceed $25,000,000 at any
time outstanding;

 

(b)        Permitted Investments;

 

(c)        loans or advances made by the Borrower to any Subsidiary and made by
any Subsidiary to the Borrower or any other Subsidiary; provided that (i) any
such loans and advances made by a Loan Party shall be evidenced by a promissory
note pledged to the Collateral Agent for the ratable benefit of the Secured
Parties pursuant to the Guarantee and Collateral Agreement, (ii) such loans and
advances shall be unsecured and subordinated to the Obligations pursuant to the
subordination provisions of the Global Intercompany Note and (iii) the amount of
such loans and advances made by Loan Parties to Subsidiaries that are not Loan
Parties shall be subject to the limitation set forth in clause (a) above;

 

(d)        investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

 

(e)        the Borrower and the Subsidiaries may make loans and advances in the
ordinary course of business to their respective employees so long as the
aggregate principal amount thereof at any time outstanding (determined without
regard to any write-downs or write-offs of such loans and advances) shall not
exceed $5,000,000;

 

(f)         the Borrower and the Subsidiaries may enter into Hedging Agreements
that are not speculative in nature and are related to income derived from
foreign operations of the Borrower or any Subsidiary or otherwise related to
purchases from foreign suppliers;

 

(g)        the Borrower or any Subsidiary may acquire all or substantially all
the assets of a Person or line of business of such Person, or not less than a
controlling majority of the Equity

 

76

--------------------------------------------------------------------------------


 

Interests (other than directors’ qualifying shares) of a Person (referred to
herein as the “Acquired Entity”); provided that (i) such acquisition was not
preceded by an unsolicited tender offer for such Equity Interests by, or proxy
contest initiated by, the Borrower or any Subsidiary; (ii)  the Acquired Entity
shall be in a similar line of business as that of the Borrower and the
Subsidiaries as conducted during the current and most recent calendar year; and
(iii) at the time of such transaction (A) both before and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing;
(B) the Borrower would be in compliance with the covenants set forth in Sections
6.11 (and for this purpose, if the acquisition occurs prior to April 2, 2011,
the applicable minimum Fixed Charge Coverage Ratio shall be 1.00 to 1) and 6.12
as of the most recently completed period of four consecutive fiscal quarters
ending prior to such transaction for which the financial statements and
certificates required by Section 5.04(a) or 5.04(b), as the case may be, and
5.04(d) have been delivered or for which comparable financial statements have
been filed with the Securities and Exchange Commission, after giving pro forma
effect to such transaction and to any other event occurring after such period as
to which pro forma recalculation is appropriate (including any other transaction
described in this Section 6.04(g) occurring after such period) as if such
transaction had occurred as of the first day of such period; (C) the total
consideration paid in connection with such acquisition and any other
acquisitions pursuant to this Section 6.04(g) (including any Indebtedness of the
Acquired Entity that is assumed by the Borrower or any Subsidiary following such
acquisition but exclusive of (x) common stock of the Borrower and (y) any
payments following such acquisition pursuant to earn-out provisions or similar
obligations) shall not in the aggregate exceed $120,000,000 (or $30,000,000, in
the case of acquisitions of less than 100% of the Equity Interests of any
Acquired Entity (other than directors’ qualifying shares)); (D) the Borrower
shall have delivered a certificate of a Financial Officer, certifying as to the
foregoing and containing reasonably detailed calculations in support thereof, in
form and substance reasonably satisfactory to the Administrative Agent; and
(E) the Borrower shall comply, and shall cause the Acquired Entity to comply,
with the applicable provisions of Section 5.12 and the Security Documents (any
acquisition of an Acquired Entity meeting all the criteria of this
Section 6.04(g) being referred to herein as a “Permitted Acquisition”);

 

(h)        investments by the Borrower in Hedging Agreements permitted under
Section 6.01(g);

 

(i)         investments existing on the date hereof and set forth on Schedule
6.04;

 

(j)         extensions of trade credit in the ordinary course of business;

 

(k)        investments made as a result of the receipt of non-cash consideration
from a sale, transfer or other disposition of any asset in compliance with
Section 6.05;

 

(l)         investments in an aggregate amount not to exceed $10,000,000 at any
time outstanding;

 

(m)       promissory notes and other noncash consideration received in
connection with Asset Sales permitted under Section 6.05;

 

77

--------------------------------------------------------------------------------


 

(n)        investments in the ordinary course of business consisting of (i) UCC
Article 3 endorsements for collection or deposit and (ii) UCC Article 4
customary trade arrangements with customers consistent with past practices; and

 

(o)        Guarantees constituting Indebtedness permitted under Section 6.01.

 

Section 6.05.  Mergers, Consolidations, Sales of Assets and Acquisitions.  (a) 
Merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or sell, transfer, lease or otherwise dispose
of (in one transaction or in a series of transactions) all or substantially all
the assets (whether now owned or hereafter acquired) of the Borrower or less
than all the Equity Interests of any Subsidiary, or purchase, lease or otherwise
acquire (in one transaction or a series of transactions) all or any substantial
part of the assets of any other Person, except that (i) the Borrower and any
Subsidiary may purchase and sell inventory in the ordinary course of business
and (ii) if at the time thereof and immediately after giving effect thereto no
Event of Default or Default shall have occurred and be continuing, (x) any
Wholly Owned Subsidiary may merge into the Borrower in a transaction in which
the Borrower is the surviving corporation, (y) any Wholly Owned Subsidiary may
merge into or consolidate with any other Wholly Owned Subsidiary in a
transaction in which the surviving entity is a Wholly Owned Subsidiary and no
Person other than the Borrower or a Wholly Owned Subsidiary receives any
consideration (provided that if any party to any such transaction is a Loan
Party, the surviving entity of such transaction shall be a Loan Party) and
(z) the Borrower and the Subsidiaries may make Permitted Acquisitions.

 

(b)        Make any Asset Sale otherwise permitted under paragraph (a) above
unless (i) such Asset Sale is for consideration at least 75% of which is cash,
(ii) such consideration is at least equal to the fair market value of the assets
being sold, transferred, leased or disposed of and (iii) (x) the fair market
value of all assets sold, transferred, leased or disposed of pursuant to this
paragraph (b) shall not exceed (1) $5,000,000 in any fiscal year or
(2) $15,000,000 in the aggregate or (y) to the extent the Net Cash Proceeds
(calculated without giving effect to the reinvestment right therein) of such
Asset Sale exceed $15,000,000, such Net Cash Proceeds are applied to prepay Term
Loans pursuant to Section 2.13 (without giving effect to any right of
reinvestment).

 

Section 6.06.  Restricted Payments; Restrictive Agreements.  (a)  Declare or
make, or agree to declare or make, directly or indirectly, any Restricted
Payment (including pursuant to any Synthetic Purchase Agreement), or incur any
obligation (contingent or otherwise) to do so; provided, however, that (i) any
Subsidiary may declare and pay dividends or make other distributions ratably to
its equity holders, and (ii) so long as no Event of Default or Default shall
have occurred and be continuing or would result therefrom, the Borrower may
repurchase its Equity Interests owned by employees of the Borrower or the
Subsidiaries or make payments to employees of the Borrower or the Subsidiaries
upon termination of employment in connection with the exercise of stock options,
stock appreciation rights or similar equity incentives or equity based
incentives pursuant to management incentive plans or in connection with the
death or disability of such employees in an aggregate amount not to exceed
$10,000,000 in any fiscal year;

 

78

--------------------------------------------------------------------------------


 

provided that any portion of such permitted amount not used in any fiscal year
may be applied in any subsequent fiscal year.

 

(b)        Enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (i) the
ability of the Borrower or any Subsidiary to create, incur or permit to exist
any Lien upon any of its property or assets, or (ii) the ability of any
Subsidiary to pay dividends or other distributions with respect to any of its
Equity Interests or to make or repay loans or advances to the Borrower or any
other Subsidiary or to Guarantee Indebtedness of the Borrower or any other
Subsidiary; provided that (A) the foregoing shall not apply to restrictions and
conditions imposed by law or by any Loan Document, (B) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (C) the foregoing shall not apply to restrictions and
conditions imposed on any Foreign Subsidiary by the terms of any Indebtedness of
such Foreign Subsidiary permitted to be incurred hereunder, (D) clause (i) of
the foregoing shall not apply to restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, (E) clause (i) of the foregoing shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof,
(F) the foregoing shall not apply to (1) any agreement in effect at the time any
Subsidiary becomes a Subsidiary of the Borrower, so long as such agreement was
not entered into solely in contemplation of such Person becoming a Subsidiary of
the Borrower, (2) any negative pledge incurred or provided in favor of any
holder of Indebtedness permitted under Section 6.01(d) or (e) solely to the
extent any such negative pledge relates to the property financed by or the
subject of such Indebtedness, (3) customary restrictions on leases, subleases,
licenses or asset sale agreements otherwise permitted hereby so long as such
restrictions may relate to the assets subject thereto, (4) customary provisions
restricting subletting or assignment of any lease governing a leasehold
interest, (5) customary provisions restricting assignment of any agreement
entered into in the ordinary course of business, and (6) customary restrictions
in joint venture agreements permitted hereby, (G) clause (i) of the foregoing
shall not apply to restrictions or conditions imposed by any agreement relating
to secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness,
(H) clause (i) of the foregoing shall not apply to restrictions or conditions
imposed by the documents governing any subordinated debt as in effect on the
date hereof and (I) clause (i) of the foregoing shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof.

 

Section 6.07.  Transactions with Affiliates.  Except for transactions between or
among Loan Parties, sell or transfer any property or assets to, or purchase or
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except that the Borrower or any
Subsidiary may (a) engage in any of the foregoing transactions at prices and on
terms and conditions not less favorable to the Borrower or such Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties,
(b) engage in transactions involving less than $125,000, (c)  enter into
employment and severance arrangements with their respective officers and
employees and make payments in respect of customary fees, reimbursable

 

79

--------------------------------------------------------------------------------


 

out-of-pocket expenses and indemnities to directors, officers and employees of
the Borrower and its Subsidiaries, in each case in the ordinary course of
business and (d) engage in transactions permitted under Section 6.06(a).

 

Section 6.08.  Business of Borrower and Subsidiaries.  With respect to the
Borrower and its Subsidiaries, engage at any time in any business or business
activity other than the business currently conducted by it and business
activities reasonably related or incidental thereto or that are a reasonable
extension thereof.

 

Section 6.09.  Other Indebtedness and Agreements.  (a) Permit (i) any waiver,
supplement, modification, amendment, termination or release of any indenture,
instrument or agreement pursuant to which any Material Indebtedness of the
Borrower or any of the Subsidiaries is outstanding if the effect of such waiver,
supplement, modification, amendment, termination or release would increase the
obligations of the obligor or confer additional rights on the holder of such
Indebtedness in a manner materially adverse to the Lenders or (ii) any waiver,
supplement, modification or amendment of its certificate of incorporation,
by-laws, operating, management or partnership agreement or other organizational
documents in a manner materially adverse to the Lenders.

 

(b)        (i) Make any distribution, whether in cash, property, securities or a
combination thereof, other than regular scheduled payments of principal and
interest as and when due (to the extent not prohibited by applicable
subordination provisions), in respect of, or pay, or commit to pay, or directly
or indirectly (including pursuant to any Synthetic Purchase Agreement) redeem,
repurchase, retire or otherwise acquire for consideration, or set apart any sum
for the aforesaid purposes, any Indebtedness except (A) the payment of the
Indebtedness created hereunder, (B)refinancings of Indebtedness permitted by
Section 6.01 and (C) the payment of secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness, or (ii) pay in cash any amount in respect of any Indebtedness or
preferred Equity Interests that may at the obligor’s option be paid in kind or
in other securities.

 

Section 6.10.  Capital Expenditures.  Permit the aggregate amount of Capital
Expenditures made by the Borrower and the Subsidiaries to exceed (a) during the
two fiscal quarters ended April 2, 2011, $50,000,000 in the aggregate and (b) in
any fiscal year ended thereafter, $40,000,000; provided that the amount of
permitted Capital Expenditures in respect of any fiscal year commencing with the
fiscal year ending on March 31, 2012 shall be increased by the amount, if any,
of unused permitted Capital Expenditures for the two immediately preceding
fiscal years (determined without giving effect to any carry forward into such
prior fiscal years).

 

Section 6.11.  Fixed Charge Coverage Ratio.  Permit the Fixed Charge Coverage
Ratio for any period of four consecutive fiscal quarters ended as of the date
set forth below, in each case taken as one accounting period, to be less than
the ratio set forth opposite such date below:

 

80

--------------------------------------------------------------------------------


 

Period Ended

 

Ratio

 

 

 

 

 

April 2, 2011

 

1.00:1

 

July 2, 2011

 

1.00:1

 

October 1, 2011

 

1.00:1

 

December 31, 2011

 

1.25:1

 

March 31, 2012

 

1.25:1

 

June 30, 2012

 

1.50:1

 

September 29, 2012

 

1.50:1

 

December 29, 2012

 

1.50:1

 

March 30, 2013

 

1.50:1

 

June 29, 2013

 

2.00:1

 

September 28, 2013

 

2.00:1

 

 

Section 6.12.  Maximum Leverage Ratio.  Permit the Leverage Ratio at any time to
be greater than 0.60 to 1.00.

 

Section 6.13.  Fiscal Year. With respect to the Borrower, change their fiscal
year-end to a date other than the Saturday closest to March 31.

 

ARTICLE 7
EVENTS OF DEFAULT

 

In case of the happening of any of the following events (“Events of Default”):

 

(a)        any representation or warranty made or deemed made in or in
connection with any Loan Document or the borrowings or issuances of Letters of
Credit hereunder, or any representation, warranty, statement or information
contained in any report, certificate, financial statement or other instrument
furnished in connection with or pursuant to any Loan Document, shall prove to
have been false or misleading in any material respect when so made, deemed made
or furnished;

 

(b)        default shall be made in the payment of any principal of any Loan or
reimbursement with respect to any L/C Obligation when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;

 

(c)        default shall be made in the payment of any interest on any Loan or
any Fee or L/C Obligation or any other amount (other than an amount referred to
in (b) above) due under any Loan Document, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of three
Business Days;

 

81

--------------------------------------------------------------------------------


 

(d)        default shall be made in the due observance or performance by the
Borrower or any Subsidiary of any covenant, condition or agreement contained in
Section 5.01(a), 5.08, 5.13 or 5.14 or in Article 6;

 

(e)        default shall be made in the due observance or performance by the
Borrower or any Subsidiary of any covenant, condition or agreement contained in
any Loan Document (other than those specified in (b), (c) or (d) above) and such
default shall continue unremedied for a period of 20 days, in the case of any
default under Section 5.02, and 30 days, in all other cases, after the earlier
of (i) notice thereof from the Administrative Agent to the Borrower (which
notice shall also be given at the request of any Lender) or (ii) knowledge
thereof of the Borrower;

 

(f)         (i) the Borrower or any Subsidiary shall fail to pay any principal
or interest, regardless of amount, due in respect of any Material Indebtedness,
when and as the same shall become due and payable, or (vi) any other event or
condition occurs that results in any Material Indebtedness becoming due prior to
its scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (ii) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness;

 

(g)        an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of the Borrower or any Subsidiary (other than an Inactive
Subsidiary), or of a substantial part of the property or assets of the Borrower
or a Subsidiary (other than an Inactive Subsidiary), under Title 11 of the
United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Subsidiary (other than
an Inactive Subsidiary) or for a substantial part of the property or assets of
the Borrower or a Subsidiary or (iii) the winding-up or liquidation of the
Borrower or any Subsidiary (other than an Inactive Subsidiary); and such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

(h)        the Borrower or any Subsidiary (other than an Inactive Subsidiary)
shall (i) voluntarily commence any proceeding or file any petition seeking
relief under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other Federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in (g) above, (iii) apply for or consent to the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary (other than an Inactive Subsidiary) or for a
substantial part of the property or assets of the Borrower or any Subsidiary
(other than an Inactive Subsidiary), (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, (vi) become unable, admit in
writing its inability or fail generally to

 

82

--------------------------------------------------------------------------------


 

pay its debts as they become due or (vii) take any action for the purpose of
effecting any of the foregoing;

 

(i)         one or more judgments shall be rendered against the Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to levy upon
assets or properties of the Borrower or any Subsidiary to enforce any such
judgment and such judgment either (i) is for the payment of money in an
aggregate amount in excess of $10,000,000 or (ii) is for injunctive relief and
could reasonably be expected to result in a Material Adverse Effect;

 

(j)         an ERISA Event shall have occurred that, when taken together with
all other such ERISA Events, could reasonably be expected to result in liability
of the Borrower and its ERISA Affiliates in an aggregate amount exceeding
$10,000,000;

 

(k)        any Guarantee under the Guarantee and Collateral Agreement for any
reason shall cease to be in full force and effect (other than in accordance with
its terms), or any Guarantor shall deny in writing that it has any further
liability under the Guarantee and Collateral Agreement (other than as a result
of the discharge of such Guarantor in accordance with the terms of the Loan
Documents);

 

(l)         any security interest purported to be created by any Security
Document shall cease to be, or shall be asserted by the Borrower or any other
Loan Party not to be, a valid, perfected, first priority (except as otherwise
expressly provided in this Agreement or such Security Document) security
interest in the securities, assets or properties covered thereby, except to the
extent that any such loss of perfection or priority results from the failure of
the Collateral Agent to maintain possession of certificates representing Equity
Interests pledged under the Guarantee and Collateral Agreement; or

 

(m)       there shall have occurred a Change in Control;

 

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times:  (i) terminate forthwith
the Commitments and (ii) declare the Loans then outstanding to be forthwith due
and payable in whole or in part, whereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of the Borrower accrued hereunder
and under any other Loan Document, shall become forthwith due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Borrower, anything contained herein or
in any other Loan Document to the contrary notwithstanding; and in any event
with respect to the Borrower described in paragraph (g) or (h) above, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and any unpaid accrued Fees
and all other liabilities of the Borrower accrued hereunder and

 

83

--------------------------------------------------------------------------------


 

under any other Loan Document, shall automatically become due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Borrower, anything contained herein or
in any other Loan Document to the contrary notwithstanding.

 

ARTICLE 8
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

 

Each Lender and each Issuing Bank hereby irrevocably appoints the Administrative
Agent and the Collateral Agent (for purposes of this Article 8, the
Administrative Agent and the Collateral Agent are referred to collectively as
the “Agents”) its agent and authorizes the Agents to take such actions on its
behalf and to exercise such powers as are delegated to such Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto.  Without limiting the generality of the foregoing, the
Agents are hereby expressly authorized to (i) execute any and all documents
(including releases) with respect to the Collateral and the rights of the
Secured Parties with respect thereto, as contemplated by and in accordance with
the provisions of this Agreement and the Security Documents and (ii) negotiate,
enforce or the settle any claim, action or proceeding affecting the Lenders in
their capacity as such, at the direction of the Required Lenders, which
negotiation, enforcement or settlement will be binding upon each Lender.

 

The institution serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if it were not an Agent hereunder.

 

Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents.  Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is instructed in writing to exercise by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.08), and (c) except
as expressly set forth in the Loan Documents, neither Agent shall have any duty
to disclose, nor shall it be liable for the failure to disclose, any information
relating to the Borrower or any of the Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent and/or Collateral Agent or
any of its Affiliates in any capacity. Neither Agent shall be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.08) or in the absence
of its own gross negligence or willful misconduct. Neither Agent shall be deemed
to have knowledge of any Default unless and until written notice thereof is
given to such Agent by the Borrower or a Lender, and neither Agent shall be
responsible for or have any duty to ascertain or inquire into (i) 

 

84

--------------------------------------------------------------------------------


 

any statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article 4 or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to such Agent.

 

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Credit
Facilities as well as activities as Agent.  For the avoidance of doubt, the
Borrower shall make all payments pursuant to Section 2.11 to the Administrative
Agent and not to any sub-agent described in this paragraph.

 

Subject to the appointment and acceptance of a successor Agent as provided
below, either Agent may resign at any time by notifying the Lenders, the Issuing
Banks and the Borrower. Upon any such resignation, the Required Lenders shall
have the right, in consultation with the Borrower, to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may, on behalf of the Lenders and
the Issuing Banks, appoint a successor Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. If no successor
Agent has been appointed pursuant to the immediately preceding sentence by the
30th day after the date such notice of resignation was given by such Agent, such
Agent’s resignation shall become effective and the Required Lenders shall
thereafter perform all the duties of such Agent hereunder and/or under any other
Loan Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent and/or Collateral Agent, as the case may be.  Any
such resignation by such Agent hereunder shall also constitute, to the extent
applicable, its resignation as an Issuing Bank, in which case such resigning
Agent (x) shall not be required to issue any further Letters of Credit hereunder
and (y) shall maintain all of its rights as Issuing Bank, with respect to any
Letters of Credit issued by it prior to the date of such resignation. Upon the
acceptance of its appointment as Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Agent, and the retiring Agent shall be

 

85

--------------------------------------------------------------------------------


 

discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After an Agent’s resignation hereunder, the provisions of this Article and
Section 9.05 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while acting as Agent.  In addition,
notwithstanding the effectiveness of a resignation by the Administrative Agent
hereunder, (a) the retiring Administrative Agent may, in its sole discretion,
continue to provide the services of the Administrative Agent solely with respect
to administering, collecting and delivering any payments of principal, interest,
fees, premium or other amounts in respect of the Loans and maintaining the books
and records relating thereto (such Administrative Agent acting in such capacity,
the “Paying Agent”), (b) the term “Administrative Agent” when used in connection
with any such functions shall be deemed to mean such retiring Administrative
Agent in its capacity as the Paying Agent and (c) such retiring Administrative
Agent shall, in its capacity as the Paying Agent, continue to be vested with and
enjoy all of the rights and benefits of an Administrative Agent hereunder.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.

 

Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, each of the Joint Lead Arrangers, the Sole Bookrunner, the
Syndication Agents and the Documentation Agents are named as such for
recognition purposes only, and in their respective capacities as such shall have
no duties, responsibilities or liabilities with respect to this Agreement or any
other Loan Document; it being understood and agreed that each of the Joint Lead
Arrangers, Sole Bookrunners, the Syndication Agents and the Documentation Agents
shall be entitled to all indemnification and reimbursement rights in favor of
the Agents provided herein and in the other Loan Documents.  Without limitation
of the foregoing, none of the Joint Lead Arrangers, the Sole Bookrunner, the
Syndication Agents nor the Documentation Agents in their respective capacities
as such shall, by reason of this Agreement or any other Loan Document, have any
fiduciary relationship in respect of any Lender, Loan Party or any other Person.

 

ARTICLE 9
MISCELLANEOUS

 

Section 9.01.  Notices, Electronic Communications.  Notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, as follows:

 

86

--------------------------------------------------------------------------------


 

(a)        if to the Borrower, to GT Solar International, Inc., Attention of:
Hoil Kim, at 243 Daniel Webster Highway, Merrimack, NH 03054, Fax No. 
603-595-6993, Email: Hoil.Kim@gtsolar.com;

 

(b)        if to the Administrative Agent, to Credit Suisse AG, Attention of:
Sean Portrait, Eleven Madison Avenue, New York, NY 10010, Fax No. 212-322-2291,
Email:  agency.loanops@credit-suisse.com; and

 

(c)        if to a Lender, to it at its address (or fax number) set forth on
Schedule 2.01 or in the Assignment and Acceptance pursuant to which such Lender
shall have become a party hereto.

 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01. 
As agreed to among the Borrower, the Administrative Agent and the applicable
Lenders from time to time, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
Person provided from time to time by such Person.

 

The Borrower hereby agrees, unless directed otherwise by the Administrative
Agent or unless the electronic mail address referred to below has not been
provided by the Administrative Agent to the Borrower, that it will, or will
cause its Subsidiaries to, provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to the Loan Documents or to the Lenders under
Article 5 including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) is or relates to a Borrowing Request, a notice
pursuant to Section 2.10 or a notice requesting the issuance, amendment,
extension or renewal of a Letter of Credit pursuant to Section 2.23,
(ii) relates to the payment of any principal or other amount due under this
Agreement prior to the scheduled date therefor, (iii) provides notice of any
Default or Event of Default under this Agreement or any other Loan Document or
(iv) is required to be delivered to satisfy any condition precedent to the
effectiveness of this Agreement and/or any Borrowing or other extension of
credit hereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium that is properly identified in a format acceptable to the
Administrative Agent to an electronic mail address as directed by the
Administrative Agent.  In addition, the Borrower agrees, and agrees to cause its
Subsidiaries, to continue to provide the Communications to the Administrative
Agent or the Lenders, as the case may be, in the manner specified in the Loan
Documents but only to the extent requested by the Administrative Agent.

 

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the Issuing Bank materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, the “Borrower
Materials”) by posting the

 

87

--------------------------------------------------------------------------------


 

Borrower Materials on Intralinks or another similar electronic system (the
“Platform”) and (b)certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby agrees that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 9.16; (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated as “Public
Investor;” and (z) the Administrative Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor.”
Notwithstanding the foregoing, the following Borrower Materials shall be marked
“PUBLIC”, unless the Borrower notifies the Administrative Agent promptly that
any such document contains material non-public information: (1) the Loan
Documents and (2) notification of changes in the terms of the Credit Facilities.

 

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.

 

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET,

 

88

--------------------------------------------------------------------------------


 

EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A FINAL RULING
BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH
PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents.  Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents.  Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.

 

Section 9.02.  Survival of Agreement.  Nothing herein shall prejudice the right
of the Administrative Agent or any Lender to give any notice or other
communication pursuant to any Loan Document in any other manner specified in
such Loan Document.  All covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates or other instruments
prepared or delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the Lenders
and the Issuing Banks and shall survive the making by the Lenders of the Loans
and the issuance of Letters of Credit by the Issuing Banks, regardless of any
investigation made by the Lenders or the Issuing Banks or on their behalf, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any Fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not been terminated.
The provisions of Sections 2.14, 2.16, 2.20 and Section 9.05 shall remain
operative and in full force and effect regardless of the expiration of the term
of this Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Commitments, the expiration
of any Letter of Credit, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent, the Collateral Agent, any
Lender or any Issuing Bank.

 

Section 9.03.  Binding Effect.  This Agreement shall become effective when it
shall have been executed by the parties hereto and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto.

 

Section 9.04.  Succesors and Assigns.  (a) Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, the Administrative Agent, the
Collateral Agent, the Issuing Banks or the Lenders that are contained in this
Agreement shall bind and inure to the benefit of their respective successors and
assigns.

 

89

--------------------------------------------------------------------------------


 

(b)        Each Lender may assign to one or more Eligible Assignees all or a
portion of its interests, rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it), with
notice to the Borrower (failure to provide or delay in providing such notice
shall not invalidate such assignment); provided, however, that (i) in the case
of an assignment of a Revolving Credit Commitment, each of the Borrower and each
Issuing Bank must also give its prior written consent to such assignment (which
consent shall not be unreasonably withheld or delayed and the Borrower shall be
deemed to have given such consent if it does not respond within ten Business
Days after receipt of the request for such consent)) (provided, that the consent
of the Borrower shall not be required to any such assignment made (x) to another
Revolving Credit Lender, (y) in connection with the initial syndication of the
Credit Facilities or (z) after the occurrence and during the continuance of any
Event of Default, (ii) the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall be in an integral multiple of, and not less than,
$1,000,000, in the case of Term Loans and Term Commitments, and in an integral
multiple of, and not less than $2,000,000, in the case of Revolving Loans and
Revolving Credit Commitments (or, in any case, if less, the entire remaining
amount of such Lender’s Commitment or Loans of the relevant Class); provided
that simultaneous assignments by two or more Related Funds shall be combined for
purposes of determining whether the minimum assignment requirement is met
(iii) the parties to each assignment shall (A) execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent or (B) if previously agreed with
the Administrative Agent, manually execute and deliver to the Administrative
Agent an Assignment and Acceptance, and, in each case, shall pay to the
Administrative Agent a processing and recordation fee of $3,500 (which fee may
be waived or reduced in the sole discretion of the Administrative Agent), and
(iv) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire (in which the assignee
shall designate one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws) and all applicable tax forms in accordance with
Section 2.20(e).  Upon acceptance, registration and recording pursuant to
paragraph (d)and (e)of this Section 9.04, from and after the effective date
specified in each Assignment and Acceptance, (1) the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this Agreement
and (2) the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 2.14, 2.16, 2.20 and
Section 9.05, as well as to any Fees accrued for its account and not yet paid).

 

90

--------------------------------------------------------------------------------


 

(c)        By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the assignee thereunder shall be deemed to
confirm to and agree with each other and the other parties hereto as follows:
(i) such assigning Lender warrants that it is the legal and beneficial owner of
the interest being assigned thereby free and clear of any adverse claim and that
its Term Loan Commitment and Revolving Credit Commitment, and the outstanding
balances of its Term Loans and Revolving Loans, in each case without giving
effect to assignments thereof which have not become effective, are as set forth
in such Assignment and Acceptance, (ii) except as set forth in (i) above, such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of the Borrower or any Subsidiary or the
performance or observance by the Borrower or any Subsidiary of any of its
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is an Eligible Assignee legally authorized to enter into
such Assignment and Acceptance; (iv) such assignee confirms that it has received
a copy of this Agreement, together with copies of the most recent financial
statements referred to in Section 3.05 or delivered pursuant to Section 5.04 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(v) such assignee will independently and without reliance upon the
Administrative Agent, the Collateral Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (vi) such assignee appoints and authorizes the
Administrative Agent and the Collateral Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement as are delegated to
the Administrative Agent and the Collateral Agent, respectively, by the terms
hereof, together with such powers as are reasonably incidental thereto; and
(vii) such assignee agrees that it will perform in accordance with their terms
all the obligations which by the terms of this Agreement are required to be
performed by it as a Lender.

 

(d)        The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in The
City of New York a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount of the Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive and the Borrower, the Administrative Agent, the
Issuing Banks, the Collateral Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder and the owner of its interests as indicated in the Register for all
purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower, any Issuing Bank,
the Collateral Agent and any Lender, at any reasonable time and from time to
time upon reasonable prior notice.

 

(e)        Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in

 

91

--------------------------------------------------------------------------------


 

respect of the assignee (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph
(b) above, if applicable, and the written consent of the Administrative Agent
and, if required, the Borrower and each Issuing Bank to such assignment and any
applicable tax forms pursuant to Section 2.20(e), the Administrative Agent shall
promptly (i) accept such Assignment and Acceptance and (ii) record the
information contained therein in the Register.  No assignment shall be effective
unless it has been recorded in the Register as provided in this paragraph
(e) and paragraph (d) above.

 

(f)         Each Lender may without the consent of the Borrower, any Issuing
Bank or the Administrative Agent sell participations to one or more banks or
other Persons in all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans owing to
it); provided, however, that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) the
participating banks or other Persons shall be entitled to the benefit of the
cost protection provisions contained in Sections 2.14, 2.16 and 2.20 to the same
extent as if they were Lenders (but, with respect to any particular participant,
to no greater extent than the Lender that sold the participation to such
participant) and (iv) the Borrower, the Administrative Agent, the Issuing Banks
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and
such Lender shall retain the sole right to enforce the obligations of the
Borrower relating to the Loans or Letters of Credit, including obligations under
Sections 2.14, 2.16 and 2.20 and the provisions of the next sentence (without
prejudice to the right of a participant to take any action required of it to get
the benefit of such sentence), and to approve any amendment, modification or
waiver of any provision of this Agreement (other than amendments, modifications
or waivers decreasing any fees payable to such participating bank or Person
hereunder or the amount of principal of or the rate at which interest is payable
on the Loans in which such participating bank or Person has an interest,
extending any scheduled principal payment date or date fixed for the payment of
interest on the Loans in which such participating bank or Person has an
interest, increasing or extending the Commitments in which such participating
bank or Person has an interest or releasing any Guarantor (other than in
connection with the sale of such Guarantor in a transaction permitted by
Section 6.05) or all or substantially all of the Collateral). To the extent
permitted by law, each participating bank or other Person also shall be entitled
to the benefits of Section 9.06 as though it were a Lender, provided such
participating bank or other Person agrees to be subject to Section 2.18 as
though it were a Lender.  Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”). 
The entries in the Participant Register shall be conclusive absent manifest
error, and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

 

(g)        Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower

 

92

--------------------------------------------------------------------------------


 

furnished to such Lender by or on behalf of the Borrower; provided that, prior
to any such disclosure of information designated by the Borrower as
confidential, each such assignee or participant or proposed assignee or
participant shall execute an agreement whereby such assignee or participant
shall agree (subject to customary exceptions) to preserve the confidentiality of
such confidential information on terms no less restrictive than those applicable
to the Lenders pursuant to Section 9.16.

 

(h)        Any Lender may at any time assign all or any portion of its rights
under this Agreement to secure extensions of credit to such Lender or in support
of obligations owed by such Lender; provided that no such assignment shall
release a Lender from any of its obligations hereunder or substitute any such
assignee for such Lender as a party hereto.

 

(i)         Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPV”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide to the
Borrower all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to the Borrower pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPV to make any Loan and
(ii) if an SPV elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof and (iii) the Granting Lender shall for
all purposes remain the Lender hereunder.  To the extent an SPV provides any
funds under this Section 9.04(i) to the Borrower the SPV shall be entered into
the Register as the Lender with respect to such funds.  The making of a Loan by
an SPV hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender.  Each party
hereto hereby agrees that no SPV shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender).  In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPV, it
will not institute against, or join any other Person in instituting against,
such SPV any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof. In
addition, notwithstanding anything to the contrary contained in this
Section 9.04, any SPV may (i) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by the
Borrower and Administrative Agent) providing liquidity and/or credit support to
or for the account of such SPV to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPV.

 

(j)         The Borrower shall not assign or delegate any of its rights or
duties hereunder without the prior written consent of the Administrative Agent,
each Issuing Bank and each Lender, and any attempted assignment without such
consent shall be null and void.

 

93

--------------------------------------------------------------------------------


 

Section 9.05.  Expenses; Indemnity.  (a)  The Borrower agrees to pay all
reasonable out-of-pocket expenses incurred by the Administrative Agent, the
Collateral Agent and each Issuing Bank in connection with the syndication of the
Credit Facilities and the preparation and administration of this Agreement and
the other Loan Documents or in connection with any amendments, modifications or
waivers of the provisions hereof or thereof or incurred by the Administrative
Agent, the Collateral Agent or any Lender in connection with the enforcement or
protection of its rights in connection with this Agreement and the other Loan
Documents or in connection with the Loans made or Letters of Credit issued
hereunder, including the reasonable fees, charges and disbursements of Davis
Polk & Wardwell LLP, counsel for the Administrative Agent and the Collateral
Agent, and, in connection with any such enforcement or protection, the fees,
charges and disbursements of any other counsel for the Administrative Agent, the
Collateral Agent or any Lender; provided, however, that, notwithstanding the
foregoing, the Borrower shall not be required to reimburse the fees,
disbursements and other charges of more than one counsel to the Lenders unless a
conflict of interest exists between or among Lenders that makes it necessary for
such Lenders to retain separate counsel.

 

(b)        The Borrower agrees to indemnify the Administrative Agent, the
Collateral Agent, each Lender, each Issuing Bank and each Related Party of any
of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including reasonable counsel fees,
charges and disbursements of one firm of counsel for all such Indemnitees (and,
in the case of an actual conflict of interest, where the Indemnitee affected by
such conflict informs the Borrower of such conflict and thereafter retains its
own counsel, of another firm of counsel for such affected Indemnitee) and, if
necessary, of a single local counsel in each appropriate jurisdiction (which may
include a single special counsel acting in multiple jurisdictions) for all such
Indemnitees, incurred by or asserted against any Indemnitee arising out of, in
any way connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties thereto of their respective obligations
thereunder or the consummation of the Transactions and the other transactions
contemplated thereby (including the syndication of the Credit Facilities),
(ii) the use of the proceeds of the Loans or issuance of Letters of Credit,
(iii) any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether or not any Indemnitee is a party thereto (and regardless of
whether such matter is initiated by a third party or by the Borrower, any other
Loan Party or any of their respective Affiliates), or (iv) any actual or alleged
presence or Release of Hazardous Materials on any property currently or formerly
owned or operated by the Borrower or any of the Subsidiaries, or any
Environmental Liability related in any way to the Borrower or the Subsidiaries;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted primarily from the bad faith, gross negligence or
willful misconduct of such Indemnitee or material breach by such Indemnitee of
any Loan Document.  For the avoidance of doubt, this paragraph (b) shall not
apply with respect to Taxes that are the subject of, or excluded from,
Section 2.20.

 

94

--------------------------------------------------------------------------------


 

(c)        To the extent that the Borrowers fail to pay any amount required to
be paid by them to the Administrative Agent, the Collateral Agent, any Issuing
Bank or the Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, the Collateral Agent or
such Issuing Bank, as the case may be, such Lender’s pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, the Collateral
Agent or such Issuing Bank in its capacity as such.  For purposes hereof, a
Lender’s “pro rata share” shall be determined based upon its share of the sum of
the Aggregate Revolving Credit Exposure, outstanding Term Loans and unused
Commitments at the time (in each case, determined as if no Lender were a
Defaulting Lender).

 

(d)        To the extent permitted by applicable law, the Borrower shall not
assert, and each hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof.

 

The provisions of this Section 9.05 shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, the Collateral Agent, any Lender or any Issuing
Bank.  All amounts due under this  Section 9.05 shall be payable on written
demand therefor.

 

Section 9.06.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower against any of and all the obligations of
the Borrower now or hereafter existing under this Agreement and other Loan
Documents held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement or such other Loan Document and
although such obligations may be unmatured.  The rights of each Lender under
this Section 9.06 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

 

Section 9.07.  Applicable Law.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.  EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF
CREDIT, OR IF NO SUCH LAWS OR RULES ARE DESIGNATED, (A) IN THE CASE OF
COMMERCIAL LETTERS OF CREDIT, THE UNIFORM CUSTOMS AND PRACTICE FOR

 

95

--------------------------------------------------------------------------------


 

DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND IN EFFECT, ON THE DATE SUCH
LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL CHAMBER OF COMMERCE (THE
“UNIFORM CUSTOMS”), (B) IN THE CASE OF STANDBY LETTERS OF CREDIT, THE RULES OF
THE ISP, AND (C) AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS OR THE ISP,
THE LAWS OF THE STATE OF NEW YORK.

 

Section 9.08.  Waivers; Amendment.  (a) No failure or delay of the
Administrative Agent, the Collateral Agent, any Lender or any Issuing Bank in
exercising any power or right hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Collateral Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower or any other Loan Party therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances.

 

(b)        Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders; provided, however, that
no such agreement shall (i) decrease the principal amount of, or extend the
maturity of or any scheduled principal payment date or date for the payment of
any interest on any Loan or any date for reimbursement of an L/C Obligation, or
waive or excuse any such payment or any part thereof, or decrease the rate of
interest on any Loan or L/C Obligation, without the prior written consent of
each Lender directly adversely affected thereby, (ii) increase or extend the
Commitment or decrease or extend the date for payment of any Fees of any Lender
without the prior written consent of such Lender, (iii) amend or modify the pro
rata requirements of Section 2.17 (except for amendments permitting non pro rata
purchases of the Term Loans by the Borrower pursuant to Dutch auction, reverse
Dutch auction or similar procedures pursuant to which the Borrower makes offers
to purchase or seeks offers to sell Term Loans at or below par from all holders
of Term Loans subject to terms and conditions approved by the Borrower, the
Administrative Agent and the Required Lenders), the provisions of
Section 9.04(j) or the provisions of this Section or release any Guarantor
(other than in connection with the sale of such Guarantor in a transaction
permitted by Section 6.05) or all or substantially all of the Collateral,
without the prior written consent of each Lender, (iv) change the provisions of
any Loan Document in a manner that by its terms adversely affects the rights in
respect of payments due to Lenders holding Loans of one Class differently from
the rights of Lenders holding Loans of any other Class without the prior written
consent of Lenders holding a majority in interest of the outstanding Loans and
unused Commitments of each adversely affected Class, (v) modify the protections
afforded to an SPV pursuant to the provisions of Section 9.04(i) without the
written consent of such SPV or (vi) reduce the

 

96

--------------------------------------------------------------------------------


 

percentage contained in the definition of the term “Required Lenders” without
the prior written consent of each Lender (it being understood that with the
consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the Term Loan Commitments and Revolving Credit
Commitments on the date hereof); provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent, the Collateral Agent or any Issuing Bank hereunder or under any other
Loan Document without the prior written consent of the Administrative Agent, the
Collateral Agent or such Issuing Bank.

 

(c)        The Administrative Agent and the Borrower may amend any Loan Document
to correct administrative errors or omissions, or to effect administrative
changes that are not adverse to any Lender. Notwithstanding anything to the
contrary contained herein, such amendment shall become effective without any
further consent of any other party to such Loan Document.

 

Section 9.09.  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any Letter of Credit, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such
Letter of Credit under applicable law (collectively the “Charges”), shall exceed
the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan or
participation in accordance with applicable law, the rate of interest payable in
respect of such Loan or participation hereunder, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been payable in respect
of such Loan or participation but were not payable as a result of the operation
of this Section 9.09 shall be cumulated and the interest and Charges payable to
such Lender in respect of other Loans or participations or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

 

Section 9.10.  Entire Agreement.  This Agreement, the Fee Letter and the other
Loan Documents constitute the entire contract between the parties relative to
the subject matter hereof. Any other previous agreement among the parties with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents.  Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any Person (other than the
parties hereto and thereto, their respective successors and assigns permitted
hereunder (including any Affiliate of any Issuing Bank that issues any Letter of
Credit) and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the Collateral Agent, the Issuing Banks and
the Lenders) any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.

 

Section 9.11.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS

 

97

--------------------------------------------------------------------------------


 

AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

 

Section 9.12.  Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction). 
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

Section 9.13.  Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03. 
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

 

Section 9.14.  Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

Section 9.15.  Jurisdiction; Consent to Service of Process.  (a)  The Borrower
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement shall affect any right that the Administrative Agent,
the Collateral Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or the other Loan Documents
against the Borrower or its properties in the courts of any jurisdiction.

 

98

--------------------------------------------------------------------------------


 

(b)        The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or Federal court.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

(c)        Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

Section 9.16.  Confidentiality.  Each of the Administrative Agent, the
Collateral Agent, the Issuing Banks and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a)  to its and its Affiliates’ officers, directors, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b)  to the extent requested by any regulatory
authority or quasi-regulatory authority (such as the National Association of
Insurance Commissioners), (c)  to the extent required by applicable laws or
regulations or by any subpoena or similar legal process and to promptly inform
the Borrower of such requirement to the extent lawfully permitted to do so, (d)
in connection with the exercise of any remedies hereunder or under the other
Loan Documents or any suit, action or proceeding relating to the enforcement of
its rights hereunder or thereunder, (e)  subject to an agreement containing
provisions substantially the same as those of this Section 9.16, to (i) any
actual or prospective assignee of or participant in any of its rights or
obligations under this Agreement and the other Loan Documents or (ii) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower or any Subsidiary or any of their
respective obligations, (f)  with the consent of the Borrower or (g)  to the
extent such Information becomes publicly available other than as a result of a
breach of this Section 9.16.  For the purposes of this Section, “Information”
shall mean all information received from the Borrower and related to the
Borrower or its business, other than any such information that was available to
the Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender
on a nonconfidential basis prior to its disclosure by the Borrower.  Any Person
required to maintain the confidentiality of Information as provided in this
Section 9.16 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord its own
confidential information.

 

Section 9.17.  Lender Action.  Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, unless
expressly provided for herein or in any other Loan Document, without the prior
written consent of the Administrative Agent.  The

 

99

--------------------------------------------------------------------------------


 

provisions of this Section 9.17 are for the sole benefit of the Lenders and
shall not afford any right to, or constitute a defense available to, any Loan
Party.

 

Section 9.18.  USA PATRIOT Act Notice.  Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address the Borrower and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify the Borrower
in accordance with the USA PATRIOT Act.

 

100

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

GT SOLAR INTERNATIONAL, INC., as Borrower

 

 

 

 

 

By:

/s/ Richard Gaynor

 

 

Name:  Richard Gaynor

 

 

Title: Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, individually and as Administrative
Agent, Collateral Agent and Lender

 

 

 

 

 

By:

/s/ Shaheen Malik

 

 

Name:  Shaheen Malik

 

 

Title: Vice President

 

 

 

By:

/s/ Kevin Buddhdew

 

 

Name:  Kevin Buddhdew

 

 

Title: Associate

 

--------------------------------------------------------------------------------


 

 

HSBC Bank USA, National Association, as Lender

 

 

 

 

 

 

 

By:

/s/ David A. Carroll

 

 

Name:  David A. Carroll

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

RBS Citizens, N.A. as Lender

 

 

 

 

 

 

 

By:

/s/ Lori A. Chandonnais

 

 

Name: Lori A. Chandonnais

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

Sovereign Bank, as Lender

 

 

 

 

 

 

 

By:

/s/ Karen Ng

 

 

Name: Karen Ng

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

Bank Of America, N.A., as Lender

 

 

 

 

 

 

 

By:

/s/ William S. Rowe

 

 

Name:  William S. Rowe

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------

 


 

 

E.Sun Commercial Bank, Ltd., Los Angeles Branch, as Lender

 

 

 

 

 

By:

/s/ Edward Chen

 

 

Name:

Edward Chen

 

 

Title:

VP & GM

 

--------------------------------------------------------------------------------


 

 

EAST WEST BANK, as Lender

 

 

 

 

 

By:

/s/ John Hall 12/13/10

 

 

Name:

John Hall

 

 

Title:

Chief Credit Officer & EVP

 

--------------------------------------------------------------------------------


 

 

SIEMENS FINANCIAL SERVICES, INC., as Lender

 

 

 

 

 

By:

/s/ David Kantes

 

 

Name:

David Kantes

 

 

Title:

Senior Vice President and Chief Risk Officer

 

 

 

By:

/s/ Carol Walters

 

 

Name:

Carol Walters

 

 

Title:

Vice President Documentation

 

--------------------------------------------------------------------------------


 

 

State Bank of India, as Lender

 

 

 

 

 

By:

/s/ C. Sreenivasulu Setty

 

 

Name:

C. Sreenivasulu Setty

 

 

Title:

V.P. & Head (Syndications)

 

--------------------------------------------------------------------------------


 

 

Wing Lung Bank Ltd., Los Angeles Branch, as a Lender

 

 

 

 

 

By:

/s/ Anthony P.S. Yip

 

 

Name:

Anthony P.S. Yip

 

 

Title:

V.P. & Manager

 

--------------------------------------------------------------------------------


 

 

The Bank of East Asia, Limited, Los Angeles Branch, as Lender

 

 

 

 

 

By:

/s/ Chong Tan

 

 

Name:

Chong Tan

 

 

Title:

VP & Credit Manager

 

 

 

By:

/s/ David Loh

 

 

Name:

David Loh

 

 

Title:

Chief Lending Officer

 

--------------------------------------------------------------------------------